Ladies and gentlemen, some Members of the House did not hear me yesterday speaking about the terrible floods which occurred in the departments of south-west France. I did actually do this, I said how affected we were by this tragedy and I added that, of course, we are going to ask the Commission to take appropriate action, both to provide assistance for the victims of these disasters and also to add to the arrangements set in place by the government concerned. I did, in fact, also mention the terrible earthquake in Turkey. I wished, then, to reiterate this message in your presence.
Adoption of the Minutes of the previous sitting
The Minutes of yesterday' s sitting have been distributed.
Are there any comments?
Mr Barón Crespo wishes to make a comment.
I was welcoming Mr Solana.
Yes, of course, we shall be welcoming him to the House presently.
You see, Mr Solana, what a welcome!
Are there any comments relating to the Minutes?
Madam President, in the vote on amendment 7 of Mr Smet' s report, it is recorded that I voted against. This is an error and my vote should be recorded as being in favour.
Very well, Mr Nogueira Román, we shall make that correction.
The three Members of the Greek Communist Party will be leaving the Chamber in protest at the presence today of Mr Solana who, as Secretary-General of NATO, is one of those chiefly responsible for the crimes committed against Yugoslavia, and because of the fact that he has been appointed "Mr CFSP" .
Mr Korakas, your comment has nothing to do with the Minutes.
(The Minutes were approved)
Madam President, I am taking the floor in order to welcome Mr Solana, of course, but also to ask about the deadline for the submission of amendments with regard to the OLAF report which is on today' s agenda. As non-attached Members, we find it particularly difficult to collect the requisite signatures, as you know. We would therefore like to know when the deadline is for the submission of amendments to the Napolitano report.
For the moment we are waiting for confirmation that the report actually exists in all the language versions. The deadline for amendments will be set as soon as we have this confirmation, and are thus in a position to debate the report.
A period of 24 hours, as stipulated in the Rules of Procedure?
Yes, of course.
Statement by Mr Solana
The next item is the statement by Mr Solana on the development of the Common Foreign and Security Policy.
We are particularly delighted, Mr Solana, to welcome you to this Chamber for the first time.
We are extremely keen to establish a relationship of very close cooperation with you and it is with great pleasure that I now give you the floor.
Madam President, ladies and gentlemen, it is a great pleasure and a great honour for me to appear before this plenary session of Parliament in my new capacity as Secretary-General of the Council and High Representative of the Union for Common Foreign and Security Policy. This is not the first time that I have appeared before you - I have done so on numerous occasions in previous roles - but it is the first time that I have done so in my new capacity. I recently had the opportunity to appear before the Committee on Foreign Affairs of this Parliament to deal with certain priority issues.
Madam President, I recognise that this new post will no doubt require me to deal with issues of interest and relevance, not only to certain Committees but also to the plenary of Parliament. I therefore attach special importance to this opportunity to address you as a Parliament. I am resolved and committed to working closely with all of you and to keeping you informed of any political issue which may be of interest to you. I would therefore like to express here once again, Madam President, my firm intention to appear before this House whenever it becomes necessary.
My mandate as High Representative mainly consists of cooperating with the Member States and the Presidency and helping them to develop a common foreign and security policy. This will be my main priority. I will try - I hope - to cooperate closely with the Commission in particular, with President Prodi and with Chris Patten, who is also here with us this morning. The three of us have committed ourselves to working together and to doing so effectively. I have the support of the Member States and I hope that I will also gain your support.
The citizens expect us to respond efficiently and quickly in the event of crises and rightly expect their concerns to be taken into account. You have a fundamental role to play in reflecting those points of view and contributing to the creation of a common foreign and security policy which is more efficient, cohesive and closer to the citizen' s concerns and which reflects the values and principles which have forged our identity as Europeans.
Madam President, this morning I would like to focus on two main questions. Firstly, I would like to bring Parliament up to date on some of the main issues which I have been concentrating on since I assumed my new role almost a month ago. Secondly, I would like to share one of my main priorities with you: the creation of a policy in the field of security and defence. I will briefly evaluate the progress made in recent days and I will review our perspectives for the future.
One of my first commitments after taking office was to attend the summit held in Russia on 22 October. I have had the opportunity to inform the Committee on Foreign Affairs of the most important points which were dealt with there, especially Chechnya, which I am sure is a source of concern for the majority of you.
As you know, last Monday, two days ago, the Council condemned the disproportionate and indiscriminate use of force in Chechnya, which has caused great suffering within the civilian population and which has unfortunately forced many tens of thousands of people to disperse towards other parts of the country. The Council has asked the Russian Government to honour its obligations, laid down in international humanitarian law, to prevent civilian casualties and keep the border between Chechnya and Ingushetia open. We must continue to apply the greatest possible political pressure on the Russian authorities. They must seek a negotiated solution, a negotiated agreement through dialogue, since there is clearly no military solution to the crisis in Chechnya. The only solution must be of a political nature.
I have communicated all these concerns - which I am sure you share - to Prime Minister Putin on the two or three occasions when I have been able to speak to him, and to Mr Ivanov, the Minister for Foreign Affairs, the last time being on Sunday night.
Madam President, the other region which I consider to be of special importance is south-east Europe. On 28 and 29 October I travelled to Kosovo with Commissioner Patten, which gave us the opportunity to meet with all the political leaders of both communities as well as with the representatives of the United Nations mission in Kosovo and also KFOR, the international security force in Kosovo. We stressed the Union' s commitment to the reconstruction of Kosovo and to the creation of a democratic and multi-ethnic Kosovo. We urged the local political leaders to support this process by showing firm leadership and we highlighted the importance of all the moderate leaders expressing themselves clearly and assuming their responsibilities so that there might be a chance of the reconciliation process succeeding.
As you know, yesterday the Council received the mandate of the Member States to evaluate the situation of the democratic opposition in Serbia and, as from tomorrow, by means of the OSCE Summit in Istanbul, I will begin to work to this end, holding any meetings that are necessary.
With regard to the Balkans, I will naturally pay special attention to the elements which make up the Stability Pact. We are working together with President Prodi, Commissioner Patten and Bodo Hombach to improve the coherence and efficiency of our activities in the region. In the coming sessions we will have the opportunity to develop these points more thoroughly.
Madam President, I would also like to mention another of the Union' s priorities: the Middle East peace process. At the beginning of November I attended the ceremony in Oslo to commemorate the assassination of Prime Minister Rabin and I had the opportunity to talk to Prime Minister Barak and President Arafat. There is currently a clear commitment on both sides to negotiate seriously with a view to the global agreement which should be reached soon, with a deadline in February. I made it very clear that the Union is prepared, obviously, to offer any necessary aid and technical expertise so that this objective may be reached. In any event, I asked the Union' s special envoy, Mr Miguel Angel Moratinos, to maintain and continue the close contacts with the negotiating teams and inform us of any progress in the talks. In addition, tomorrow, I will once again be speaking with Prime Minister Barak at the OSCE Summit.
Madam President, since I took up this post I have also participated with the Presidency of the Council and Commissioner Patten in various meetings of the troika. I would like to highlight the meeting which took place in Algiers a few weeks ago, the first for several years. We had the opportunity to evaluate the situation of the bilateral talks and we agreed to move ahead with the negotiations on the association agreement.
Our request, with regard to human rights issues, received a response which I would be prepared to describe as encouraging, with the confirmation that invitations have been sent to non-governmental organisations, which are active in the field of human rights, to visit Algeria. A call was also made to take advantage of the current situation to significantly improve relations between all the Magreb countries.
Furthermore, as you know, Algeria occupies an important position at the moment. Currently, it has the Presidency of the OAU. It will therefore have a decisive role to play in the preparation of the summit between the European Union and Africa which will take place next April in Egypt. In my opinion, this meeting is of great importance since it will provide an invaluable opportunity to strengthen relations between Europe and Africa. At the moment Africa is supposedly the forgotten continent and Europe cannot pretend it does not exist.
Madam President, I will end by telling you very briefly that I have had many other fruitful meetings over the last four weeks: with the President of Colombia, who was also received in this Parliament in plenary session, with the President of Latvia, with the Foreign Affairs Minister of Cyprus, to try to see how we can generate impetus for the meetings which are certain to start on 3 December in New York. This afternoon I will travel to Istanbul to attend the summit of the Organisation for Security and Cooperation in Europe.
Earlier I referred to the question of Chechnya, which will unfortunately dominate the summit which begins tomorrow. I am sure that we will continue to put pressure on the Russian Authorities to reduce the intensity of the conflict and to make an effort to reach a peaceful solution. We will also do everything possible to persuade them to fulfil all their obligations laid down in both the OSCE Treaty and the current Treaty on Conventional Armed Forces in Europe, the readaptation of which will probably be approved at the Istanbul Summit.
The adoption of the charter on security in Europe, if it is signed over the next few days, will no doubt reinforce the authority of the Organisation for Security and Cooperation in Europe and will make a valuable contribution to the development of a Union security policy.
Madam President, there are many other issues which I would like to discuss with you, but please allow me, for the sake of brevity, to deal with the matter of security and defence.
Madam President, I am prepared to describe the General Affairs Council which took place on Monday as historic. For the first time, the General Affairs Council met with the additional participation of the Union' s Defence Ministers and held a debate - an important one in my opinion - on the creation of a European policy in the field of security and defence. Its purpose was to prepare the conclusions to be adopted in this respect at the European Council in Helsinki, under the Finnish Presidency.
It has been clear for some time that, if Europe wants to occupy its rightful place on the world scene, it must have a European security and defence policy, as well as a Common Foreign and Security Policy. The crisis in Bosnia, in the first place, and the crisis in Kosovo, have illustrated the fact that we need more than mere declarations of intention. We need to be in a position to act. And this means, undoubtedly, having the military capability to do so. In my judgement, one of the decisive tasks of the Helsinki Summit will be to decide what these capabilities will be, how they must be achieved and how the Union will decide to use them.
Much progress has been made in the preparatory work, in Berlin, in Saint Malo, in Washington and in Cologne. Important steps have, without doubt, been taken at these stages. Cologne was not an arrival point but rather a departure point and I am sure that Helsinki will be a new, very important, stage in this process.
We have been moving progressively closer to a goal which I consider to be of transcendental importance. Over time the debate on defence has been becoming less abstract and more specific, more concrete. We are quickly reaching the point when we will take a decisive step forward and make our commitments a reality.
On Monday, at the General Affairs Council, the Ministers made it very clear that they had the political will to decide in Helsinki what Europe' s collective military capability should be for the purposes of the Petersberg Tasks. Judging by the debate, I am confident that a specific, clear and concrete objective will be set at the European Council. This will, in all probability, be a challenge which will demand that the Member States carefully consider the priorities and perhaps take some difficult decisions or, at least, decisions that will not be easy, on the allocation of resources. It will surely be necessary to reassess certain priorities, the common provision of resources and the multinational distribution of tasks.
I believe, Madam President, that the debate on Monday also demonstrated that the Ministers wish the Union to have the appropriate means to assess crises and also to have clear and appropriate procedures for decision making in the event that it is necessary to take action. In my opinion, this is an essential element.
We also need to take into account the contributions and interests of those allied countries which are not Members of the Union. This means that we will have to reach agreements which will allow them to express their point of view when we assess a crisis situation and we will have to put in place suitable mechanisms which will also allow them to fully participate in operational decisions if we invite them to work with us.
Madam President, all these measures must also be taken - and I must stress this - for reasons of credibility. Firstly, credibility in the eyes of our own citizens. We will not be credible if we limit ourselves simply to improving institutional and bureaucratic mechanisms. If we want our citizens and public opinion to support a European security policy, they must be convinced of our will and our ability to equip ourselves with the appropriate means.
Secondly we must be credible in the eyes of our transatlantic partners and NATO allies who are not Members of the Union. If we want them to take us seriously, we must demonstrate credibility. This means strengthening our military capabilities. If we are serious and we act seriously, our allies will also be more prepared to lend us their resources.
Thirdly, we must also be credible at an international level. We must show our capacity to respond in crises, which perhaps do not threaten our survival, but which do threaten something as crucial as our moral standing, our moral stature as Europeans.
I believe that the defence of our values, our way of life, our freedoms and our well-being will be achieved much more efficiently in a joint fashion rather than individually by each of our countries.
And finally, credibility also in our own eyes. We will not be able to attain this objective if we ourselves are not committed in a clear, energetic and decisive way to this end.
However, I would like to stress that security does not just involve the military elements. This is obvious. The European Council in Cologne called on the Council to examine all the aspects of security, with a view to strengthening and coordinating all the non-military instruments for responding to crisis situations. To this end, the Finnish Presidency has carried out an extraordinary piece of work, which will be reflected in a report to the European Council in Helsinki on the non-military instruments for the management of crises. I consider it very important to continue this work. We must create mechanisms which will cover the whole range, the whole spectrum of crisis management instruments, from those which are strictly humanitarian and civil to the other extreme, which relate more closely to military aspects.
Within this spectrum, we must make an effort to strengthen those instruments relating to the protection of citizens and compliance with the law, that is to say, the police instruments, the overwhelming need for which has been illustrated by recent crises. You will remember that, both in Bosnia and now in Kosovo, the problem of an international police force is still great and remains unresolved. And I know that this Parliament is particularly sensitive to this issue.
I am coming to the end. If we adopt these measures and adequately resolve these problems, I am convinced that we will make a significant contribution to the development of our Europe, to the development of our continent. We will be able, without doubt, to strengthen our security and guarantee greater cooperation from our partners and allies.
Madam President, I would like to end by repeating my deep-seated intention to work closely with this Parliament in all these areas. My main task in taking up this post is to contribute to the creation of a Common Foreign and Security Policy which is more efficient, more coherent and more active. This is the only way that we can guarantee that our Union has the influence which it deserves in any part of the world. It is the only way we can defend our values and our common interests. However, this will only be achieved through close cooperation amongst all the institutions. The support of this Parliament will be essential. Madam President, I trust that my presence here this morning is only the beginning of an effective and constructive dialogue, the results of which will benefit citizens more and more, both in the Union and in the rest of the world. Madam President, ladies and gentlemen, thank you very much for your attention.
Thank you, Mr Solana, High Representative for the Common Foreign and Security Policy. Thank you, once more, for attending the House in this capacity - since you have already attended in the past in another role - and thank you, too, for your contribution and for the desire which you have expressed and demonstrated, Mr Solana, for very close cooperation with this House.
I am extremely pleased to be taking part for the first time in a debate in the European Parliament with the High Representative. We are all extremely fortunate that he is the man charged with the key responsibility for developing a more effective and coherent European security and defence policy.
He has, as the House will know, a huge and wholly deserved international reputation for standing up for the values which have been responsible for the best of European history in this century and whose absence has been responsible for the worst of our history as well.
The High Representative and I have spent a good deal of our first weeks in our respective jobs considering together the terrestrial problems 30,000 feet below our aircraft seats - so much travel. It reminds me that Lord Grey, the British Foreign Secretary for ten years at the beginning of the century, only ever went abroad once. If my history does not let me down, that visit was shortly followed by the outbreak of the first world war. I suppose Lord Grey was regarded as well-travelled. Perhaps with all the travelling we do these days we are better informed than he was, but perhaps we are not.
I do not wish to repeat all the points which have been so well made by the High Representative, but since you have invited me to take part in this debate, something which I greatly welcome, I should like to say a few words about the Commission' s view of the building of a European security and defence policy.
Security and defence, which are at the heart of the Common Foreign and Security Policy, are also properly and inevitably close to the hearts of Member States. As was clearly apparent at the historic meeting - it is the High Representative' s adjective and the correct one - at the beginning of this week of the General Affairs Council attended by defence ministers, Member States believe that enhanced cooperation in the security and defence area in the European Union will bring two major benefits. First, it will enable everyone to make better use of their resources and, secondly, it will mean that everyone packs a bigger punch precisely because Member States are working more closely together.
These benefits are needed more than ever in the security field because more is expected of Europe today. More is expected of us by the rest of the world because of our economic success and because of our success too in building peaceful and stable democracies. More is expected of us, in my judgement, by our own citizens, who do not think of Europe just in terms of balance sheets and GDP figures. How could they possibly do so given the tumultuous political events of the last few years - tumultuous events ever since an American political scientist told us that history had ended.
The European Union has to rise to the level of events. It is as simple as that and as difficult as that. The Amsterdam Treaty and the Cologne Declaration represent a formidable challenge. But we, in the Commission, want to play our part in helping to meet it. Of course we have no military role. The sight, on Monday evening, of so many military uniforms in the margins of the General Affairs Council came as an interesting cultural development. But what we do have in the Commission is the means and the experience to make an important contribution to the non-military dimension of security. The so-called Petersberg Tasks suggest a comprehensive package of crisis-management measures where Community instruments can interact with traditional diplomacy and, if necessary, the use of military force.
Here we come to a crucial point. Sometimes the military dimension is essential and decisive. But the non-military dimension can also be crucial. After all, the nature of conflict has changed so radically during this bloody century. Eighty-five percent of the victims of the first world war were soldiers. Only 15% were civilians. The situation in conflicts today is almost the opposite. It is equally the case that with the increasing sophistication and interdependence of our societies, economic measures, the free flow of information and so on have become ever more important in conflict and its prevention. So the European Union has to envisage action right across the whole range of instruments at its disposal, both military and non-military.
If you want to know just what we can contribute as a Community, look at the multitude of our operations in the Balkans. We are involved in obvious areas like humanitarian assistance, rehabilitation and reconstruction. But the measures we can take with the aim of preventing conflict and human suffering include many other things as well, like law enforcement, institution-building and trade policy. Those are the sort of things we are supporting in Kosovo, to which we will be pledging at the donors conference in Brussels today another contribution of EUR 500 million from the Community.
So what I want to make clear is that you do not have to strain or stretch your imagination, let alone strain or stretch the Treaties which determine our activities, to see the absolutely clear roles that can be played by the Commission and by Parliament. It is not just in south-east Europe that we have seen the need for coordinated military and civil crisis management both at Union level and between Member States. We can also see that in East Timor. We have to improve our ability as a Union and as Member States to manage crises and to contribute to those international organisations which are also active in this, alas, all too necessary area.
The Helsinki European Council will discuss an integrated approach to conflict management and we are, as a Commission, making a full contribution to that discussion. Let me make a point that some may regard as rather prosaic. In conflict prevention and crisis management, time is of the essence. The new Commission has begun work to try to improve the effectiveness and speed of response of the instruments that we have in crisis situations. That is something which Parliament has frequently requested us to do, and absolutely rightly. It is a big job. In many respects, any progress we make in this area would represent by far the biggest contribution that I could make to our rather more heroic objectives.
I hope that we can count on the continued support of Parliament in developing more flexible and more rapid procedures, and as the High Representative I am sure would readily agree, I lose no opportunity to make the same point to the Council.
The Commission' s role in crisis management is clear, but our role goes beyond crisis management. A European security and defence policy cannot be developed in the absence of a competitive and open European defence industrial and technological base. This is also in the interests of the European Union' s partners. We in the Commission can contribute to this with a range of instruments in areas such as public procurement, the internal market, research and competition.
I want to make one final point. Sometimes people talk about the potential institutional conflicts in the foreign and security tasks which lie ahead. I hope they will not take exception to these remarks but I think that the issues they are talking about are too important to allow them to get mangled by diplomatic lawyers. Plainly, we have to build on the institutional framework of the Union. Plainly, military and non-military matters cannot be neatly compartmentalised. Plainly, the Commission must play its full part in crisis management even when there is a military component, because there will also be a non-military component. Plainly, the new structures must enable the Commission to exercise its full right of initiative. Plainly, the Commission is not a college of amateur chiefs of staff and plainly, we want to work successfully with the High Representative and with Parliament to ensure that Europe has the security and defence policy that it needs and that its citizens want. And if there is another plainly left in the dictionary, it is this: so long as I have my present responsibilities, no cigarette paper, or perhaps after David Byrne' s announcement on tobacco yesterday I should say no piece of tissue paper, is going to separate the Commissioner for External Relations from the High Representative.
Madam President, this is the first time that the Secretary-General and High Representative, who is also to be the Secretary-General of the West European Union, has been here with us in the Parliament. You bring with you, Mr Solana, exceptional credentials for these duties. You have been President-in-Office of the Council and Secretary-General of NATO. Our Group wishes you every success, both personally and in your work; if you are successful, it means success for us all and success for Europe. The European Christian Democrats and Conservatives wish you a warm welcome to your new duties.
You said that if ever it was necessary you would attend Parliament. I am sure that by this you also mean the relevant committees, to wit the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy. We would be highly delighted if there could be a form of cooperation with you which, although institutionally different, is on the same basis as that with the Commission, which has stated that it will attend Parliament and the committees whenever it is asked to by the Parliament. If you consider this to be necessary, then I believe we shall make good progress together.
I would like to say a word of thank you to the other Group chairpersons who agreed last Thursday that the European Commission, represented here by Chris Patten, should be allowed to speak today. Under Article 18 of the EU Treaty, the European Commission must participate fully in the Common Foreign and Security Policy and for this reason our Group will always defend the interests of the Commission, which are also the interests of the European Union, and will always require that you work together prominently in the interest of Europe, as I think is wonderfully ensured by both individuals in question. There is no place for competition and mutual ambition; rather, we must work towards the common goal of a strong and competent Europe.
With you as the Secretary-General of the West European Union and the West European Union integrated into the European Union, parliamentary supervision naturally takes on a new duty and, together with the national parliaments, which will retain a supervisory function, it is the European Parliament which must carry out this supervisory function. We therefore believe that the Assembly of the West European Union, which has played an important role in the past, must transfer these duties to the directly elected European Parliament.
You mentioned some of the areas in which the European Union must operate, including Russia. The security of our continent will depend on how things unfold in Russia. We want a competent, democratic Russia, but we also believe that what is happening today in Chechnya is a disgrace for Russia and a disgrace for Europe. By its actions in Chechnya, in Grozny and other towns, and in the countryside of Chechnya, Russia is distancing itself from the values of Europe and I would urge you, Mr Solana, and Chris Patten, to make your voice heard today, tomorrow and in the coming days at the OSCE meeting in Istanbul. We must not remain silent! Anyone who keeps silent now and fails to make his voice heard is answerable to men, to the Muslims of Chechnya.
(Applause)Allow me to make a final comment on security and defence policy. We wish to have a European defence identity, but this must not mean that we uncouple ourselves from the USA. Rather, we must understand it as a distribution of duties and not as duplicity. We must ourselves be competent and, therefore, create the necessary preconditions in terms of transport, communication, news-gathering and modern satellites. We cannot simply leave everything to the Americans. It is also a matter of technology, as Chris Patten rightly said. This must not take place in opposition to America, but additionally. I think that if, as Europeans, we do our duty in this matter, we will generally strengthen the North Atlantic alliance and if, as Mr Solana and Mr Patten have said, we carry out these duties and you, Mr Solana, as the Commission does, undertake to seek dialogue with us whenever we consider it necessary, then my group will support you. In this regard I wish you every success in your work.
(Applause)
Madam President, Secretary of the Council and High Representative for the Common Foreign and Security Policy, Commissioner, firstly I would like to welcome the appearance of Mr Solana, in his three-fold capacity as Secretary-General of the Council, High Representative for the Common Foreign and Security Policy and Secretary-General of the WEU, currently in pectore. I imagine that in terms of the Community budget, they will be three jobs for one salary. I wish you luck.
I am not going to sing the praises of Javier Solana. We have shared a great friendship and many years of struggle, first for the freedom of my country and then for our integration into Europe. And I expect that the defence of democratic values which he displayed in earlier incarnations will accompany him and inspire him in his new task.
For the first time the Council has a human face - and I hope this is permanent - and I am sure that Mr Solana will be able to confront this challenge, which I believe is important not only for the Council, but also for the development of the European Union as a whole.
Since much has been said about his duty as High Representative for the Common Foreign and Security Policy, I would like to mention an aspect which I consider to be important: our Common Foreign and Security Policy will be, fundamentally, a reflection and extension of our internal strength. Our ability to create a Common Foreign and Security Policy, and also a defence policy, will depend on how united we are on the consolidation of our strength. This means that Mr Solana will not only have to deal with the more immediate question of crisis prevention, but also - and he has some experience in this - that of our role in the world, that is to say, the United Nations, the Millennium Round and the future of the IMF and the FAO; it is also important in the sense that Europeans, in constructing Europe, are also doing something important for the future and stability of humanity. I believe that this consideration must inspire his activities and, at the same time, as Secretary of the Council, I hope it will allow him to help in the task of reforming and giving coherence to that institution which, at the moment, is perhaps the institution which most requires the impetus of rationalisation.
Mr Solana has spoken at length on the security and defence question. I believe that he is the person who has shown himself, in this historic process, to be the most capable of seeing through the complex evolution which involves the development of a European identity in terms of defence, in which NATO itself and our North American partners are coming to accept the need for a strong European pillar, not only in the field of defence, but also in terms of the industrial dimension which must support it and also in the role of stabilising and consolidating democracy in Europe and the Mediterranean. To this end, I believe that he will have a decisive role to play at the upcoming OSCE meeting as regards the crisis in Chechnya.
My colleagues will comment on these issues later. I would like to conclude my remarks by speaking of the need for close cooperation with the Commission - and I am not asking Mr Patten to stand shoulder to shoulder with Mr Solana. We simply need them to understand each other perfectly. And with regard to the role of this Parliament, I believe that in recent years we have shown our capacity to help and collaborate and I understand that, from the point of view of the form that the dimension and development of the Union' s defence and security policy can and must take, we can play an important role in relation to the rest of the world. I believe that, on this occasion, we must offer our cooperation and show the most positive of attitudes.
Madam President, I believe, as the other speakers have said, that this is a significant formal occasion today, because we have for the first time in plenary the High Representative for Common Foreign and Security Policy. It has been said that he has three jobs but only one salary. But an even greater marvel is that he has three such great, large, heavy hats and only one head to wear them on. High Representative, we wish you every success in this task.
As regards your role, we hope, above all, that you may contribute to closing the gap between the aspirations and reality of European foreign policy. The challenge that you undertake is at the core of what we do. To take an example, in 1992 we as a Union drew up the Petersberg Tasks which offered comprehensive non-military and military security options. The aspirations set out in those Tasks were perhaps most rudely challenged by Kosovo where the gap between aspirations and reality was cruelly exposed by an absence of an appropriate operational substance. The highest priority for you now is to begin to give operational content and meaning to both the non-military and military challenges of Petersberg, not least, given the several hats you wear, particularly the military ones.
My own group, the Group of the European Liberal, Democrat and Reform Party, is strongly committed to the general concept of developing a capacity for autonomous European action which correctly has been identified as a rapid response capability with the necessary logistical support. This will perhaps require some re-allocation of resources. This issue of cost will have to become a parallel priority in our debates. We are committed to a capability for autonomous EU action in my group. We are somewhat sceptical about the degree to which this should be autonomous of transatlantic relations. In so far as you have dealt with the issue in broad transatlantic terms, my group welcomes strongly that emphasis.
A second point I would like to raise is the question of the European Union and the coordination of our aid policies and our foreign policies. I should like to say to both Mr Solana and Mr Patten that there is an enormous challenge to bring greater political coherence to this task. The Union or its Member States account for half of all the world' s humanitarian aid and half of all international development aid. The Union gives three-fifths of all aid to Russia and the Commonwealth of Independent States. But we have nothing like a proportionate say and influence in terms of foreign policy. This is a core challenge that we look to you and to the Commission to resolve in terms of foreign policy.
If we develop this operational capacity through the Petersberg Tasks, if we develop more coherence in aid and foreign policy, how can we then adopt more coherent policies in international fora? We have a great density of institutional relations - we have touched on some of them in the debate already. In particular, I want to signal on behalf of my group an interest in the non-debate that waxes and wanes every so often about the reform of the UN Security Council. Without prejudice to the arrangements in existing Member States, it is a question that we must look at in due course. If we are really to have a non-military as well as military capacity, an effective voice at the Security Council table would be important especially in our outreach beyond Europe itself. This is therefore something we would put down as a marker.
In his hearing before the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, Mr Solana talked about having a less declaratory and more active foreign policy. We agree whole-heartedly with that, and I would say one of the tests that we would have in the back of our minds as a group is this: in five years' time will we have exported stability to south-eastern Europe, or will we still be importing the consequences of instability? This is for us a core challenge.
Today is the tenth anniversary of the Velvet Revolution in Czechoslovakia as it then was. I hope, Mr Solana, that you will use your role to give an added sense of political urgency to the task of enlargement, rather than to promote procrastination. I hope that you will use your voice to teach the lessons to be learned from the former Yugoslavia. It is an ambitious, difficult task. We wish you well. You will have the full support and goodwill of my group.
Madam President, Mr Solana, Commissioner, I believe the crisis in Kosovo showed, among other things, that international crisis management cannot be left to NATO alone in the world of the twenty-first century. In fact, the leading role played by the United States is not as unproblematic as some might think. It was found in Kosovo that military personnel can sometimes be wiser and more realistic than politicians, so we need not necessarily fear military personnel. On behalf of the Greens/European Free Alliance Group, I would say that the majority of our Group seem to have come to accept that the European Union could develop common crisis management strategies but we want to impose clear conditions and frameworks for this.
Firstly, foreign policy must be consistent; its different aspects must form a coherent whole that leads us in the same, and not different, directions. Foreign policy must also be open. Mr Solana, I have to mention that I have personally fought against the Security Council, of which you are leader, in court for more than two years, using non-military means, to obtain a certain document which concerns compliance on the part of Member States with criteria relating to the export of weapons. I hope that you will increase transparency in the work of the Council in foreign policy also.
Another condition that is very important is that the management of civil crises must be improved markedly. What you said is quite right: progress has been made in this area during the Finnish Presidency. Keep the two operations together. It is not necessarily a good thing to divide the tasks, with the High Representative taking responsibility for military crisis management and the member of the Commission for civil crisis management. They have to be kept together.
Thirdly, we want to lay down the condition that each operation must be independent from the others, and decisions on it must be able to be taken separately. The Member States must be able to decide, on a case-by-case basis, whether they should become involved in these operations. The criteria must naturally be the same for all. We cannot accept a situation where different criteria have been applied in Kosovo and in Chechnya, for example.
Finally, the main question here is how relations between the European Union and NATO will develop. Eleven of the present Member States belong to NATO, but four do not. We have to avoid a situation where the European Union is becoming an actual pillar of NATO in Europe. It is important that NATO and the European Union remain, in reality, distinct from one another. Such an asymmetric structure can help promote peace in the world. It does not imply weakness; it may also be a resource.
Madam President, Mr Solana, I opposed the action of the Secretary-General of NATO. I welcome Mr CFSP' s taking office.
In fulfilling your new role, you will find my group a demanding partner, extremely critical, if necessary, but deeply convinced that the European Union must be represented to a much greater extent, more active and more proactive, in the international arena. Wherever you go in Africa, in the Mediterranean, in Latin America, in Asia, everywhere you can gauge the degree of expectation there is for a major ally, which is capable and resolved to assist them in extricating themselves from the demanding showdown against America which is arrogant and too powerful.
What splendid challenges you could devote yourself to accepting on behalf of the Fifteen: establishing yourself as a protagonist in your own right in the Near East in order to contribute towards establishing a just and lasting peace, as now seems possible; launching the Lomé negotiations once again on new bases, integrating the concerns of our 71 partners in the south, in order to safeguard the spirit of this Convention which is unique in the world; addressing international financial institutions with an alternative opinion, for example, in favour of cancelling the debt of those countries which are today arrested in their development because of this infernal mechanism; starting a real international crusade in favour of disarmament, particularly nuclear disarmament, at this time when there is great danger once again of proliferation; establishing yourself as the spokesperson, the standard-bearer for the enhancement of the United Nations' system again, ensuring that the UN Charter is respected, promoting a form of civilised international relations, forever doing away with war as the means of settling disputes, and, in the short term, if you please, putting an end to the intolerable inertia of the Union as regards the savage war in Chechnya by some means other than a few purely formal communiqués.
Finally, I invite you, High Representative, to make a courageous and critical assessment of the war in the Balkans. In Kosovo, we face a serious policy failure, as one form of nationalism succeeds another, as one form of ethnic cleansing succeeds another, this time with the Union, the UN and NATO in attendance. In the rest of Yugoslavia, an Iraq-style scenario is in progress. The power, which is legitimately censured, is still firmly in place, while the population, which is unfairly penalised, is enduring a martyrdom which is morally unacceptable and politically dangerous. As for the region, it is anything but stabilised. These realities cannot fail to be of direct concern to you.
So, do not take as the only lesson to be drawn from this terrible experience the need to be able to line up more troops, to increase military expenditure and to advance at the double towards the Europe of Defence within, what is more, the framework of NATO.
I am not seeking to draw a veil over the military aspect of security, but the key factor, in my opinion, is that this strategy continues to be obsessed by military matters, at the expense of a major pan-European policy for the prevention of conflict capable of dealing with the tensions and splits of the post-Cold War period on this continent. To give just one illustration of this imbalance: tomorrow, as you very briefly mentioned, fifty European Heads of State are to meet in Istanbul at the OSCE Summit dedicated to drawing up a security charter for the twenty-first century. But how many people know about this? How many people are talking about this? The Council representative did not even consider the request I made for a debate in the European Parliament prior to this conference to be appropriate. Revitalising the OSCE, re-establishing it, making its debates open to the public of European society, that is one more grand design, which is, in my opinion, inseparable from the prospect of enlargement of the Union.
This is the constructive message that I wished to convey to you today on behalf of my group.
Mr Solana, you specifically referred to your recent meetings in Pristina as well as some suitable general points regarding the future Balkan Stability Pact and the future multi-ethnic and democratic Kosovo.
I should have liked to hear you give a more explicit account, Mr Solana, of the heart of this key matter, telling us how, within the CFSP, you intend to contribute to correcting, inasmuch as it is still possible, the most disastrous consequences for this continent of the actions which you at least paid for in Yugoslavia, if you did not order them, in your capacity as Secretary-General of NATO, and which we must confront today.
How specifically do you plan to contribute towards assisting the civilian population, in a European country whose infrastructure we have destroyed, in getting through the ordeal of a winter which promises to be dreadful for them? How do you plan, if there were still time for this, to contribute towards curbing the total exodus of Serbs from Kosovo, or to promoting their return? It would indeed be iniquitous to be turning the prayer wheels for a multi-ethnic Kosovo if we are in fact letting it become mono-ethnic. How do you plan to contribute towards preventing the Federation of Yugoslavia being completely dismembered at a time when there is increasing pressure in favour of Kosovan independence following NATO' s intervention?
In brief, High Representative, how do you plan to ensure that the CFSP contributes towards a situation where the actual consequences of NATO intervention are not the exact opposite of the objectives assigned to it, to wit, a Yugoslavia which is dismembered and ruined, and which is still governed by Mr Milosevic, and a Kosovo which is extremist, mono-ethnic and independent?
The EU' s combined defence chief and foreign minister, Mr Solana, said very clearly and plainly that Monday' s meeting in Brussels was historic, for - as the representative said - the EU is taking up its rightful place on the world stage. In other words, the EU is to be equipped with a military capacity and to become a superpower. This is plain talking compared to what the press and what government offices are saying, especially in the non-aligned countries which are Members of the European Union. But is it a military superpower that the peoples of Europe need? Both Mr Solana and Mr Patten, and most of the speakers, have revealed a sort of surrealistic Dr Strangelove-style logic surrounding this whole problem area, a logic which goes like this: shoot first and ask questions later. The trial run for the so-called peacemaking measures, which is of course one of those splendidly misleading euphemisms, may be seen in the Kosovo crisis and in the attack on Kosovo this spring. This is assumed to have been a success which has shown that NATO has a role which the EU should now take over because we can do so more cheaply and more efficiently than the Americans whom, moreover, we are supposed to follow through thick and thin. It was not a success. It was a disaster in every way. Several of the speakers, among them Mr Souchet, have touched on this point. In fact, something like the opposite of what was intended has been achieved. People have a distorted and hypocritical stance on the question of Kosovo' s constitutional status and status in international law, and the action in Kosovo shows first and foremost that the small nations have been made to join forces with the Allies. Their influence has been confined to that of being able to confirm decisions already taken by the large countries. It has been, in every respect, a total fiasco. In fact, it has been more than that: it has been a disaster. It is high time that the European peace movements were revitalised as a counterweight to the foolish militarisation that has been taking place in recent years, for which there is not much support to be found in this Chamber.
Madam President, I apologise for the interruption but I feel it is necessary because of Mr Solana' s presence, and because it concerns today' s agenda.
Question time to the Council has been scheduled for this afternoon and is set to cover foreign policy issues. Our Rules of Procedure have been drawn up on the basis that there is no High Representative for the Common Foreign and Security Policy. However, today there is indeed a High Representative for the CFSP. My question to the Chair is this: will Mr Solana be present and answering questions in this afternoon' s question time to the Council on issues concerning foreign and security policy for which he is responsible? Will the Rules of Procedure be modified or supplemented in any way? Is the High Representative for the Common Foreign and Security Policy to be outside parliamentary control?
This has nothing to do with whether I like or have faith in Mr Solana. Personally, I have no faith in him and I cannot understand how someone who was a US stooge can now be responsible for European policy. It is an institutional issue and I believe that it merits an immediate response.
Mr Alavanos, I shall give you a reply straight away. As Mr Solana has just said, he must take his leave in order to attend the OSCE Summit. I can, however, assure you that Mr Sasi will be present at the Question Time to the Council and I can guarantee that he is perfectly competent to do so.
Madam President, the new political-military apparatus which Mr Solana is hoping and praying for is nothing but a watered down version of the European Defence Community which France discarded in 1954 in a far more threatening international context.
Now that the Soviet Union has disappeared and danger, less clear-cut but just as formidable, today threatens from the south, the rivalries between the major Western powers have become more pronounced. Germany, rather like France in the 1960s, hopes to find in political Europe not only the opportunity to regain lost credibility but also the opportunity to find veiled resources of power politics. The real issue which is hidden behind the Europe of defence is actually access to nuclear weapons or, failing this, the removal in the long term of the French nuclear deterrent which, as everyone knows, exists when it is not shared. Although the United States did not seek the French supremacy to which it adapted extremely well, as Dr Kissinger wrote on several occasions, it would then adapt to the new situation by distancing itself from European affairs.
So, the on-going interest in short-term results at the expense of the long term, a certain French President' s need for personal glorification, a score of zero, and all these discussions and other protocols of Nuremberg are in danger of upsetting the subtle geopolitical balance of power which has existed for decades between the United States, France, Great Britain and Germany. This tendency must be fought with all the necessary strength, particularly by the strict application of the rule of unanimity, without a legal get-out or differentiated cooperation.
Before giving the floor to Mr Salafranca Sánchez-Neyra, I would like to make an announcement on a question I was asked regarding the Napolitano report. For the time being we have the translation in five languages, but we have every hope of having the report in all the official languages by noon, which means we could set the deadline for the submission of amendments at 8 p.m. today. The text of the amendments would therefore be available tomorrow morning at 9 a.m.
Madam President, this morning you guaranteed us 24 hours for the submission of amendments.
In that case, we will have to bring the deadline forward to before 8 p.m. in order to have 24 hours before the time of the vote, at noon. If you would rather, we can try to organise things in this way. At the moment we are waiting for the report to be available in all languages. I think that is the first matter to deal with. At present only some of the languages are available.
Madam President, I am sorry but the period of 24 hours starts from the time when the Members have the document in their own language, in this case at noon today. The time limit for amendments would then be set at noon tomorrow, if I understand correctly.
You shall have your 24-hour period. We shall see how we may proceed.
I am sorry but I really do not see how you can, Madam President.
Madam President, I would also like to wish Mr Solana every success in this difficult task of creating a Common Foreign and Security Policy which is effective, visible and coherent.
I had the opportunity to question him on this subject during his appearance before the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, as to what the political means would be - and I was thinking fundamentally of the Intergovernmental Conference - to make use of the next Intergovernmental Conference to the benefit of the CFSP. At that time, Mr Solana told me that he had not yet finished considering the issue and I would like to know whether he has made any progress in this respect. I would like to know, Mr Solana, what the political, economic and budgetary means are - bearing in mind the principle that "he who pays is in charge" , which you know very well from your time as Secretary-General of NATO - to create a force which can maintain peace and prevent situations as dramatic as those which we have seen recently in the Balkans.
You have also spoken this morning of the problem of human rights. In this respect, I would like to know your opinion with regard to relations between the European Union and China, especially in light of the recent trade agreement between that country and the United States.
And on the subject of the United States, I would like to ask you two very specific questions. Firstly: What is your opinion of President Clinton' s statement that Turkey should become a Member of the European Union? And secondly: What do you think about the pressure which the United States administration is putting on some European companies - I am referring to the Spanish Sol Meliá chain and other companies such as the Club Méditérranée and the German company LTU - and what measures, in your opinion, should the European Union take?
Lastly, Mr President, I would like to ask the High Representative, with regard to our policy and relations regarding Latin America, if you think that the new European Union priorities which have resulted from the Rio Summit would require new resources. I understand that your answer is yes and therefore: What do you feel about the decision of the Council of Ministers which, on the first reading of next year' s budget, has reduced the amounts to a level lower than the amounts for 1996? What will you say in this respect to the Mercosur Ministers with whom I believe you are going to meet next week? Do you think that the new priorities on Latin America have to be dealt with using fewer resources, in opposition to what this Parliament approved in the first reading?
Mr Solana, you will not be a Lord Grey in any sense; you are very welcome here. Mr Solana, wearing your two hats as "Mr CFSP" and Secretary- General of the WEU, you are going to have a great responsibility in our common endeavour to establish a European order of peace. First on the agenda is the matter of complying with the Cologne decisions on crisis management and conflict-prevention initiatives. These decisions also include the Member States' undertakings to establish a specific military capacity in such a way that the EU' s ability to take credible initiatives in accordance with the principles of the UN' s Charter is reinforced, and this without any Member State' s interests being compromised and without the EU' s taking on NATO' s basic tasks.
Right now, a lot of energy is being spent on crisis management, something you talked a lot about. We are seeing more and more proposals on the way. Against this background, I should like to ask you the following question. You said that our citizens feel that we ought to be able to intervene in a crisis. Yes, but I think our citizens want us to be able to intervene before crises break out at all. My question is therefore as follows: do you share the view that measures to prevent conflict are at least as important as the crisis management which in fact kicks in at a stage where politics and diplomacy have failed? What measures are you therefore going to take in the area of conflict prevention so that you can, as it were, start taking charge of preventing fires rather than turning out to fight them?
The Cologne decision ought not to lead to our one day finding ourselves in the same situation as my second home country, Switzerland, where, following studies of possible threats to the country over the next decade, the conclusion was reached that Switzerland is well equipped to deal with dangers which no longer exist.
I would mention in this context that the Conflict Prevention Network (CPN), established by Michel Rocard on the initiative of the European Parliament, warned, long before the Kosovo conflict, that war was going to break out, and that a variety of visiting delegations from Parliament did the same thing. The CPN still exists, but the problem, then as now, is that there is no structure in the Commission or in the Council which can effectively utilise the experience and expertise of the CPN and others.
Mister President, the fact that most Members of my group welcome the creation of a European defence identity has a lot - but not everything - to do with the lessons we have learnt from the Kosovo war and the insight that, unfortunately, in some cases, it is necessary to use armed force if there is a mass violation of human rights. Having said this, I would like to emphasise once more - this has fortunately already been done by many speakers - that, to my mind, the power of the European Union is, or should lie, in crisis management and the prevention of conflict. I am therefore grateful to Mr Patten who has emphatically drawn attention to this very issue. I think that he is right. I think that the power of the European Union - as already referred to by the previous speaker - lies in the fact that, before conflict spreads, every effort should be made to prevent this from happening. Within this context, I would again like to ask Mr Solana about his pledges in the Committee on Foreign Affairs following a feasibility study carried out by the European civil peace corps. He confirmed this at the time and I would like to hear from him again, as this is one of the very situations in which the European Union could be effective in the prevention of conflict.
The question remains how autonomous this conduct of the European Union will be in future, how independent from the United States and how closely involved with Russia, for example. Your successor, Mr Robertson, has stated in a number of interviews that the EU' s conduct will largely remain restricted to minor, less significant conflicts. This remark has prompted three questions that I would like to ask here. The first one is: in your opinion, what bearing does this have on the deployment of nuclear weapons? Would you agree with me that the EU' s involvement in smaller conflicts then renders nuclear weapons completely unusable and superfluous?
Secondly, you mentioned the reorganisation of funds and the making available of appropriate tools. Would you agree with me that, at present, the reorganisation of funds within the European Union is far more important than consideration being given to raising the ceiling on defence?
Thirdly, cooperation with Russia: Could you be more precise about how the European Union should bring this about, independently of NATO? After all, if the majority of potential areas of conflict are either in or bordering Russia, does this not raise the dilemma of us creating something which we will only be able to use in practice with great difficulty, precisely because Russia is involved?
High Representative, the establishment of your post and, in particular, your appointment, have certainly created high expectations among those members of the public - and I think they are numerous - who think that Europe needs a Common Foreign and Security Policy if, as you said, it wants to be at all credible in areas other than trade or economic stature.
It is therefore a question of high expectations and, I believe, also high hopes, especially if - as Commissioner Patten said - a synergy really will be created between the two institutions.
Your task is certainly a very difficult one. I do not mean it is impossible, but a host of good wishes - which we all give you (they are free and cost absolutely nothing) - will certainly not suffice. Maybe you need something more tangible.
The first steps, taken in the Council at least, do not seem particularly promising. I am referring to a fact that might be considered to be of secondary importance by many, but that I think is very significant: you thought Monday' s Council meeting a historic occasion for defence. Can this be true? I, too, consider Monday' s Council meeting historic, but in a negative way and for other reasons. I refer to the incomprehensible attitude taken in respect of an initiative, promoted for once by the European Union, on the moratorium on capital punishment.
If I have understood correctly, this time the Ministers have decided to be particularly thorough. They have decided to stand their ground and to withdraw the proposal for a moratorium, or at least to block it. They have decided to make a huge effort to be verbosely and verbally maximalist and extremist and are refusing to give ground or negotiate ... Basically, they have decided to lose.
This position is so astonishing that I wonder whether any of the Ministers have actually read the amendment and the facts, because this is completely incomprehensible, unless it is true, as some people suspect, that this strict, moralist position will serve to save the face of some of the great powers who are not especially interested in the proposed moratorium.
It does not take much to realise, Commissioner, that what we should have done was to use serious negotiations to bring moderate countries which do not use capital punishment over to our side, countries which had taken positions and which were sensitive regarding the preamble - I repeat, the preamble - based on an article in the United Nations Charter. But why are we trying to amend the United Nations Charter, Commissioner? What do we hope to gain with a proposal for a moratorium? Are we trying to reform the Security Council or change the Charter? None of this makes sense.
If I may say so, what happened on Monday was disgraceful. As a consequence, the European Union will withdraw - so it seems - the proposal for a moratorium, or it will not even put it to the vote. Just think about it: a freeze on the proposal. And we want to talk about credibility? The truth of the matter is that today, Mr Solana, Europe is very good at making empty, pompous announcements, but it is completely incapable of learning from history and seeing how and where we really can negotiate.
So again, my heartfelt good wishes, but these in the form of a simple suggestion on the Common Foreign and Security policy: maybe using the process of economic and monetary union to reach diplomatic and military union would be a good way of transforming declarations of intent into more concrete steps.
Mr President, Mr High Representative for the Common Foreign and Security Policy, I would also like to congratulate you very warmly on your new post as High Representative and wish you all the luck that your new post requires in order that it may be a success, both for you and, above all, for the European Union. And having said this in your language, I am afraid I will have to continue in German and I would ask you to put your headphones on.
Mr President, I would like to extend a warm welcome to Mr Solana in this Parliament. It is indeed an historic moment for him to appear before us. You have a set of key responsibilities which include a very political task. In fact, as I understand it, you mainly see yourself as a politician.
You have said that the Ministers for Foreign Affairs should be able to take far more decisions in this respect. This is necessary for your role. But this means, of course, that more economical use should be made of the right of veto. Is this what you meant to say?
For years, Parliament has been looking forward to adopting a clear security and defence policy. The war in ex-Yugoslavia proved to be a bitter experience. Hundreds of thousands of people died for lack of a bold EU policy or action from other international organisations. Member States often acted as a brake on any decision taking. Recent publications from the United Nations on Srebrenica once again show how various international organisations fell short of their responsibilities.
In principle, the Union could make quite a few proposals. Mr Patten clearly stated that we have many civil options within the international system of law. But when it comes down to it, there is still no military backbone. America' s experience with Haiti has shown that diplomatic negotiations with a dictator are far more effective if the military power is apparent in the background.
High Representative Solana and Commissioner Patten understand very well how interdependent the civil and the more military aspects of the CFSP are and, thus, how much they need each other as well. They have decided to work together very closely, as a result of which we will have a true Common Foreign and Security Policy far earlier than expected. We think that this cooperation can be very fruitful. Because even amongst ourselves, the dividing lines are fading in the light of significant problems and major humanitarian suffering which we are facing here.
Now that Mr Solana will also be taking over the helm of the Western European Union, he will undoubtedly have a complex task ahead of him. How does he feel about the integration, in time, of the Western European Union into the European Union? How will he manage it? - reforming a military force of the Members and reinforcing the efficiency of the financial effort. Will the discussion regarding the Eurocorps, based in this city, increasingly focus on the Petersberg Tasks? For example, what changes are to be made to the German-Dutch army corps that is already functioning smoothly? Indeed, the traditional territorial defence tasks may no longer be sufficient here either. The corps in itself is an absolute gem because it is the only thing that actually works.
Finally, I would invite Mr Solana to continue to give the necessary attention to former Yugoslavia. The European Union should emphatically demand that not only the minor but also the major war criminals, Karadzic and Mladic, be arrested. It is in this sphere in particular that cooperation between the military and their policing task on the one hand, and civil policy on the other, is desperately needed.
Mr Solana, a new office does not just mean a new office, but perhaps - as we all wish - a new policy also. You said that our Common Foreign and Security Policy must be more than just declarations. In this regard, I think you are absolutely right and endorse your view. However, you went further, and the next thing which you considered we need are military capabilities. I do not doubt that we also need military capabilities, but I shall leave it to my colleague, Mr Oostlander, to deal with the specifics of the corps.
I would like to stress what Pierre Schori said previously: We need conflict prevention, which does not come about naturally. We must create structures so that conflict prevention is precisely that, leaving the corps and the military capabilities to one side, and perhaps even bringing a peaceful resolution to problems which arise.
Mr Solana, I say this with real conviction because I also, as soon as I hear of conflict or crisis, immediately think of the military. We must change this way of thinking. I ask you and invite you to work with Parliament to change this!
First of all, unlike many other speakers, I am not happy with the decision taken on Monday and, Mr Solana, as a former pacifist turned militarist, I would actually feel that your role within the WEU is a further compromising of neutral states.
Now there are a significant number in my group from neutral and non-neutral countries alike who are actually very much against the whole idea of the creation of a European defence identity, and the debate within the neutral countries is being conducted in an extremely dishonest fashion. You yourself said that Monday was a historic occasion and that is true. It was a historic occasion. It was the first time that there was a formal meeting of defence ministers, and the decisions that were taken were historic. However, within the neutral states, the public is being misled. In fact, it is being brushed over as a non-event.
For example, our Foreign Minister said that he was quite happy with the decisions taken: he said that the interests of neutral countries were taken on board and that they were met within the opinion which was submitted by the EU Political Committee. In that opinion, it states that your role will be confined to what is set out in the Treaty on the European Union and also on the decisions taken at the European Council meeting in Cologne. That actually is quite a broad perspective and anything can happen within that.
Within the Western European Union the issue of the mutual defence guarantee is even stronger than within NATO; within the neutral countries the general opinion at the moment is that the mutual defence commitment does not apply. But, I believe and many people within the neutral countries believe that when further decisions are taken, eventually the mutual defence commitment will be applied.
I also believe that, as Commissioner Patten mentioned, this involves basically the whole issue of a European arms industry. His statement gives credence to our fears about the creation of a European arms industry. The St Malo Summit concluded that the EU needed, and I quote, 'strengthened armed forces that can react rapidly to the new risks and which are supported by a strong and competitive European defence industry and technology' . There are many Member States within the European Union which are not involved in the arms industry and do not want to be involved in the arms industry. These decisions and discussions are not taking place at an honest level within the Member States, and especially within the neutral countries: the public is being misled.
Here, in this Parliament today, it was quite clear and most people were quite honest about it: they want a European defence identity, they want a competitive European arms industry and they want a European army; but the public in the Member States has not actually been consulted.
Mr President, ladies and gentlemen, the joint appearance here of both Javier Solana and Chris Patten is symbolic since they will enjoy joint success or, if they do not work together, joint failure. It is in our common interest that they succeed as this will also be our success and in this we must support them.
It is also an indication that the new troika is finally starting to work. If I have understood things correctly, the Finnish Council Presidency has again sent the old troika to Russia. The new troika to which you both belong should also, in future, take on representation abroad.
Since 1990 and the collapse of bloc confrontation, it has once again become possible to carry out conventional wars at regional level in Europe, which in turn facilitate the old classic struggle between ethnic groups, border disputes and the like, the old circle of violence. We Europeans have not yet found an answer to this, as the former Yugoslavia shows. The efforts which are now being made in the common security and defence initiative are an attempt to find the European answer, specifically in terms of prevention. However, prevention, Mr Sakellariou, only works if it is backed by a credible military force. For this reason, the two must be tied together. Only then can prevention be genuinely implemented and I hope that it will work accordingly.
I think that, through joint efforts, it will be possible to achieve synergetic effects in gathering troops to combat crises with the aim of bringing about a common armaments agency. We all know about the meagreness of the budgets and I think that with these synergetic effects the aim can be achieved. We should not do this with independent expensive structures but, as far as possible, in accordance with the NATO Resolution adopted at Berlin in 1996, in tandem with NATO and with the NATO structures. This seems to me to be an important route because it strengthens transatlantic ties whilst at the same time creating our own European capability where it is needed.
In my estimation, this would also mean that we will be able to carry out our duties jointly or separately, but not against our traditional partners. The European Union, with its common currency, common internal market and common legal system, has a common interest in also implementing a credible common security and defence policy.
However, we must also realise that this picture cannot exist indefinitely in areas where there are varying degrees of security. For this reason, at the Intergovernmental Conference, we should seek to make article 5 of the WEU Treaty a protocol of the EU Treaty to which each state can accede and, specifically, on the basis of an independent sovereign resolution. This means that none of the neutral or non-allied states would be compelled to accede. However, everything would then fall under the umbrella of credibility and common interests and we could further develop matters on this basis such that the appointment of Mr Solana as Secretary-General of the West European Union and the involvement of that Union could be fully effected without us needing to make allowance for article 5.
Mr President, Mr Solana, it is with very great pleasure that I can welcome you here in your new role, and I am delighted that in a few days you will be combining this role with that of Secretary-General of the WEU. This all augurs well, and represents real progress. An equally good augury is given by the desire for mutual cooperation expressed by yourself and by Mr Patten, who has also just made some very rational statements.
Let me address you in my capacity as rapporteur for the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, regarding security and defence policy. This means I have listened to you with the utmost concentration. In brief, today, permit me to stress the timetable or, to be more specific, the rate of the innovations and reforms which you are responsible for.
The Kosovo crisis has made Europeans aware of the gaps in the political and military resources available to them. Furthermore, they have become more than ever aware of the risks they are running in letting a system continue which was designed at the time of the Cold War and which is no longer in any way suitable for the instances of instability which are proliferating around Europe and even within Europe.
This increased awareness provides an opportunity for innovation, as the Cologne Summit showed. But I am afraid that this window of opportunity may close again all too soon under the pressure of national conservatism and budgetary constraints. This is why my view is that things must get done quickly, as quickly as possible. Institutional reforms still need careful consideration, of course. It would be a mistake to rush. The same goes for the fundamental question of the respective roles of Europe and the United States. The solutions are not yet fully mature, but there are certainly already some practical steps which can be taken quickly.
For example, the enlargement of the General Affairs Council to include Defence Ministers, a formula which was already tested last Monday; setting up a permanent political body, "COPS" , responsible for monitoring all matters relating to common foreign and security policy, including defence; setting up a Military Committee; creating a rapid deployment task force of approximately 50,000 men, and so on and so forth. And I should take care not to forget the task which the Finnish Presidency, quite rightly, considered to be of great significance: improving our non-military security resources, particularly for preventive purposes.
All this may be achieved quickly on the lines of the guidelines established by the Fifteen. I think the old adage of testing the ground by walking on it would be particularly wise in this case, Mr Solana.
The uncoordinated and therefore ineffective response of the EU to the crises in Bosnia-Herzegovina and Kosovo was a serious embarrassment. Thankfully, it would now seem that we are learning our lessons. This week' s discussions at the General Affairs Council are to be warmly welcomed. The intention to place the reinforcement of European security and defence policy high on the agenda of the Helsinki European Council is an appropriate one. The positive approach of a traditionally neutral country such as Austria to these developments is to be applauded and I urge all other neutral Member States, including my own, to follow their lead. Needless to say, I disagree with my Irish colleague, Mrs McKenna, because I believe that the establishment of an EU defence policy is as much an essential prerequisite of genuine European integration as the single currency. If you subscribe to one, you should support the other. Allied to these exciting developments is the emergence of a Franco-British proposal to establish a force of 40,000 by 2003 to cover all Petersberg Tasks on a permanent basis.
Before I welcome this proposal, I wish to see removed the ambiguity that has arisen in the wake of the remarks made by the British Defence Secretary, Geoffrey Hoon, namely is it a Franco-British force or an EU force? If the EU is to act as one in the future then the force must be an EU one with components from all Member States who wish to participate, and operating on the initiative and under the political control of the EU. I look forward to the Helsinki Council endorsing this vital principle and other elements which will strengthen the EU' s security and defence role.
Mr President, may I start by paying Mr Solana a huge compliment? Since he has taken office, the second pillar has been a hive of activity. The agenda is enormous. In actual fact, all EU political issues are dominated by foreign affairs and the Finnish Presidency is certainly taking great strides forwards. This is, in fact, worth two compliments if one considers the country' s historical neutrality. I would like to discuss European security policy and put a number of issues before Mr Solana, a number of questions which he may not be able to deal with today but which should be given priority in future, to my mind.
First of all, I back the EU' s ambitions in this field. The European security and defence identity should and shall emerge. I will not enlarge upon the military aspect, the structure and the capacity required, but I would like to be informed of the extent of the so-called Petersberg Tasks because the answer to this question will determine a great deal. Does the Union focus on minor or major crises? And if it focuses on minor crisis situations, what happens if a minor crisis escalates into a major one - because we all know that this is not unusual. According to the Washington Declaration, the European security and defence identity is open to all NATO countries. How does this relate to the EU' s ambition to be able to take unilateral decisions? What is to be done about the NATO countries which are not within the EU, namely Norway, Turkey and the three countries in Central and Eastern Europe? Many would like to know what will happen after your appointment as Secretary-General of the Western European Union. How can the WEU be fully integrated into the EU and what will then happen with the infamous article 5? Although some people in the Netherlands would like to take over the British role when it comes to desperately hanging on to the Atlantic relationship, and I mean the former British role, this is surely not comparable with the issues at large in neutral, non-aligned EU Member States regarding the European security and defence identity. I can respect this opinion. But how can such respect be compatible with a progressive agenda when it comes to the European security and defence identity? I know from my own experience that a broader approach to security and making conflict prevention a priority can be helpful here. The Union could make headway on this score by improving coordination between the first and second pillars.
I would like to finish off with a pertinent question. I think that we all, but also you, the Council and the Commission, should be concerned about how Parliament can monitor the system which we are developing. I would like to discuss within Parliament, but also with you, the way in which we could, from within this Parliament, but also from within national parliaments, better monitor the coming into being of the European security and defence identity and the further elaboration thereof.
First of all let me thank Mr Solana and Mr Patten for their statements. It seems to me that in all this discussion of European security, two elements - defence capabilities and institutional arrangements - have been confused and one seems hostage to the other. Of course we welcome any commitments by European states to modernise their armed forces in order to redress the present well-known deficiencies. As Mr Solana knows from his previous appointment, many Allied states do not even fulfil their force commitments to NATO. These issues are already being addressed by the Alliance as part of the defence capabilities initiative. The British armed forces are world class but they have been desperately over-stretched over the past year. I am not sure from where, therefore, the UK Government intends to find and sustain its contribution to some new European rapid deployment force that it has proposed, unless this is just smoke and mirrors, or at the expense of commitments to NATO.
I have to say that legitimate concerns about military capabilities are not resolved by the Europeanisation of defence, which responds to an essentially political agenda and is an aspect of the process of European political integration. The danger is that there will be pressure for the EU to become the organisation of first resort when next there is a crisis to be dealt with and that NATO would increasingly be relegated to a purely residual role as a collective defence organisation. NATO' s vitality and transatlantic solidarity will only be maintained if NATO remains closely and constantly engaged in current crisis management.
Of course, as the Europeans are not proposing any additional forces, the capacity for EU autonomous action refers primarily to the political decision-making process. The key issue will be the interaction between the two centres of decision making, NATO and the EU, and the impact of this on the transatlantic relationship. Can we really afford strategically or financially duplicated staffs and committees, the proliferation of Euro forces and the wastefulness and confusion of subjecting our armed forces to two separate operational doctrines and planning regimes? Encumbering the European Union with defence responsibilities will do little to encourage it to make more effective use of its valuable non-military crisis-management instruments, which could genuinely complement the military forces of NATO. This is where the EU' s emphasis should be as Mr Patten has indicated. Improved military capabilities within the well-tried structures of NATO, not institutional geometry in Euro headquarters, are what is needed. The requirement, the objective is for greater security effectiveness with the Europeans and North Americans each contributing more proportionately. Our armies should not be recruited to the process of political integration, dressed up in other clothes.
Kosovo showed us four things above all else. Firstly, that the European Union is capable of maintaining a common front during a crisis. Secondly, the excellent work of President Artisari shows that the EU can take decisive diplomatic action. Thirdly, it also shows us that NATO works well, and indeed works best, when the United States is focused and gives clear leadership. But also it shows that when that leadership is absent Europe has to be able to have the capacity to act to preserve the security of its own continent. And, fourthly, it showed us that, despite the fact that we spend 70% of what the Americans spend on defence, we are almost entirely dependent on American equipment because we have something like 10% of their capacity. And part of that reason of course is that much of our military is based on the cold war principles of static defence and not the modern principles of rapid reaction. Unless we address that question then the whole issue of a Common Foreign and Security Policy and a European defence identity is no more than a day-dream.
So, I welcome what has been said today, but I do have some questions and, unusually for these sorts of debates, I would actually like some answers. Does Mr Solana agree with me that what we need primarily is a European defence review to assess our capacities? Does he agree with me that conscription is incompatible with a modern mobile force? Does he agree with me that we need to have a Council of Defence Ministers if we are to address these questions? And does he agree with me that we need to have convergence of defence expenditure by Member States? He also addressed the question of non-EU NATO members. Is he saying, as I think he is, that Turkey is vital to the success of the European defence initiative and we should take that into account?
And to Mr Patten may I say I welcome what he said about armaments but will the Commission be following up its previous communications with decisive action in this field and does he agree with me that the Meteor Missile project is crucial to the future of a European defence industry?
I am sure Mr Solana will agree with me when I say that the current goals of those of us who have a greater or lesser responsibility with regard to the process of European integration far outweigh the most optimistic ambitions of the European leaders at the time, for example, when you presided over the General Affairs Council of the European Community. And within this framework you have taken on the important task of personifying the joint effort to put in place a foreign and security policy which concerns us all.
As you reminded us the other day in the Committee on Foreign Affairs, you are at the other end of that telephone which Kissinger spoke of. And please be assured that, in your task, you can count on the stimulus and support of this House and my group in particular. I am convinced that you will not disappoint us.
Since I am confident that you will make every effort to ensure that our foreign policy will respond to balanced criteria, which will, without doubt, confirm that you give priority to the political and economic convergence of all those countries which, like Spain, almost 25 years ago, are moving from an autocratic regime to a liberal regime and that you will ensure that peace will always reign on European soil. I am also sure that you will guarantee our prominent role throughout the Mediterranean region, another priority both in economic and in security terms, and that we will effectively safeguard our interests in Latin America, for example by ensuring compliance with the commitment made with the United States Government with regard to the application of the Helms-Burton law. I am surprised that Mr Solana did not mention it this morning, although I have no doubt whatsoever concerning his convictions in that regard. In any event, we wish him every success in his work.
Mr Solana, we have recently witnessed a meeting between Castro and the Spanish leadership and we are all aware of the position of the United States of America. I would also conjecture that a leader of a European country went to Belgrade to see Milosevic. What would your comments be on these two events?
I am raising this issue not to make things difficult for you, because we do not carry out foreign policy based on conjecture, but to illustrate the context in which you should operate. You must not walk on a tightrope because, as we all know, tightrope-walkers are doomed to fall one day. There are two strategies before us. The first is for preventing tension and the second is for managing tension and crises whenever they arise. The latter involves a Europe which is politically absent but economically present; it is a strategy for simply monitoring crises, which leads nowhere. The former is a strategy for Europe and for peace, security and economic development. Fifty years on, we once again witnessed war on Europe' s doorstep with the recent crisis in Yugoslavia. It was a mistake with indeterminable repercussions.
Now we are confronted with a new phase of developments and hostilities in the Caucasus region. I believe that there is a golden opportunity for you now in the Caucasus to prove yourself as a true Prometheus and not an Epimetheus. You are probably familiar with the Ancient Greek tragedies of Aeschylus and the story "Prometheus Bound" which took place in the Caucasus region where Zeus punished Prometheus and tied him up in chains as punishment for stealing fire from the thunderbolt and giving it to Man.
I hope, Mr Solana, that you will, in any case, be a Prometheus, both in the Caucasus and in your forthcoming term of office, as that will serve the interests of Europe, of democracy and of human rights. Once again, I wish you every success.
Mr President, in the little time that remains I will try to deal with two or three issues of a general nature concerning the questions and matters which you have raised during this sitting. But please allow me first of all to thank all those Members of the various parliamentary groups who have chosen to speak and have wished me, and wished us, luck in this enterprise. I can tell you that I will put all my commitment, all my energy and all my political experience into making a great success of this enterprise, in cooperation with all the other institutions.
I believe that, as some speakers have expressed so clearly, the Europe that is moving into the 21st century is much better than the Europe that many of us dreamt of and it still perhaps has a journey to make for those of us who are dreamers. We are without doubt succeeding with the common currency, we have made progress in the economic field and the moment has come to make progress in the political field, and specifically in the field of foreign and security policy. And in this direction and in this effort you will find that I am working with you.
I would like to make three points in an attempt to deal collectively with the many questions you have put to me: firstly, foreign policy in the strict sense. After the Cologne Summit, we now have new instruments - one relates to common strategies - which must, without any doubt whatsoever, lead to a profound change in the way we approach foreign policy. Common strategies - some of which are already defined - must mean the pooling of all the Union' s and the Member States' capacities in order to implement a policy. This has not happened before now. This has come about as a result of the decisions taken in Cologne and, specifically, it has happened in the common strategy with regard to Russia. That must be our centre of gravity in terms of action.
The second question I wanted to refer to - because many of you have raised this concern - is the concern regarding the management and prevention of crises. I would like to say that I agree totally - and this was best expressed in the clear intervention by Mr Pierre Schori - that we do not only have to put an end to crises, but we should prevent them from the outset. That is what we are trying to do. The Treaty of Amsterdam provides for an early warning unit whose objective is to be attentive to what may happen so that we can prevent it happening and not have to act either militarily nor collectively if we are able to do everything possible by diplomatic means or by preventive means.
Please allow me to share with you a very sad personal experience of mine. When we began to take action on the Bosnia crisis we developed a military plan involving the deployment of troops - remember that 60,000 troops were deployed in Bosnia - which came a long time before the civil plan which we should have implemented. That difference in momentum between the two plans had consequences which many of us regret to this day and which I personally regret.
I would like, in line with what we have noted, any crisis management or peace-keeping operation to be planned according to a global view of its civil, police and military aspects. In this way we would be in a better situation in Kosovo now and, before that, in Bosnia.
And finally I would like to make a brief comment on the current issue which has been addressed - and I imagine this will be of interest to you. This afternoon or tomorrow morning an important meeting of the Organisation for Security and Cooperation in Europe begins. The honourable representative of the left group said that the OSCE must continue to be at the heart of pan-European security. And he also said this in relation to the crisis in Chechnya. In the hours to come we have a wonderful opportunity to try to make the OSCE into an important organisation and, at the same time, to persuade the Russian authorities to allow Europe to play a role which, up till now, it has not been allowed to play. There is a degree of contradiction on the part of the Russian authorities who show the Organisation for Security and Cooperation in Europe the greatest affection - so to speak - and at the same time do not allow it to play its rightful role. I can tell you that, on the part of the European Union, tomorrow and the day after, we will do everything possible to enable the OSCE to play an important role, in accordance with its obligations, at a time when a new charter on security in Europe is about to be signed. It would be really absurd if, just as we are about to sign a new collective charter on security in Europe through the OSCE, that organisation is not able to do what it has to do in the conflict which is now taking place in the Caucasus.
There have been a good number of questions and it would take too long to answer them all one by one. I can tell you that I have taken note of all of them, that I will answer all of them promptly, and that, as I said at the beginning, I will be available to you at all times to try to realise our common dream. Thank you for your support and your cooperation. We will be in contact over the coming months and years to enable us to make a success of this noble endeavour which we are all taking on with great enthusiasm.
Thank you very much, Mr Solana.
The debate is closed.
WTO Millennium Round
The next item is the report (A5-0062/1999) by Mr Schwaiger, on behalf of the Committee on Industry, External Trade, Research and Energy, on the communication from the Commission to the Council and the European Parliament: The EU Approach to the WTO Millennium Round (COM(1999) 331 - C5-0155/1999 - 1999/2149(COS)).
Mr President, Commissioner, ladies and gentlemen, the report of the Committee on Industry, External Trade, Research and Energy on the EU approach to the WTO Millennium Round is in line with the work of the previous Committee on External Economic Relations which adopted its position on each of the negotiating rounds in Marrakech, Singapore and Geneva with a large majority. The constant dialogue with the previous Commissioner, Sir Léon Britain, in 1998 and at the beginning of 1999 also contributed to many of the ideas of the European Parliament being incorporated in the Commission' s communication of 14.7.1999 and to these ideas being fully taken up in terms of content.
The main concern in all this was always free and fair world trade in the interest of the European economy and those employed in it. We are therefore keeping to the tradition of our earlier work. At this point I would like to thank the current Commissioner, Mr Lamy, for his outstanding cooperation with the European Parliament during the last two months. Since the new Commission began its work, we have been engaged in intensive and, I consider, thus far highly successful dialogue.
Today is about clarifying the comprehensive global negotiating approach from the perspective of the European Union, weighing it up and placing it in the political context of an overall strategy. The entire Millennium Round should be accompanied by recommendations of a specific nature which, formulated in accordance with Rule 97 paragraph 5 of the Rules of Procedure of the European Parliament, give us the opportunity to influence the work of the Millennium Round before the new Agreement is concluded, to play our part and to bring our weight to bear accordingly.
A first series of recommendations could be made at the beginning of the year 2000 and we could return in detail to many of the proposals made recently in the Committee on External Economic Relations.
The Council and the Commission should vigorously defend the full negotiating approach of the European Union in Seattle. In our report, we also demand that the Commission be successful in this matter and return with the right results. Our negotiating approach must mirror our importance as the largest trading region in the world and, at the same time, meet our responsibility for worldwide economic balance of interests, above all vis-à-vis developing countries.
What should our focal points be in all this? What is really important? Should the expansion of the world trade system and the opening up of markets be the main focus or should the defence of our European economic and social model, of the social and ecological market economy and of the Community policies developed in the interest of citizens and consumers take a prominent position? In my opinion we should do both, even if there is a certain tension between the two. Both objectives are of equal importance to the Committee on Industry, External Trade, Research and Energy, as was shown in Monday evening' s vote. We are now approaching a further opening up of the worldwide market. Tariffs must be further reduced and technical trade barriers should disappear. Our markets also should be further opened up to developing countries, in particular those which are least developed, and to the ACP countries. The understanding of citizens must be promoted and increased through greater transparency of the WTO rules and its crucially important dispute settlement system.
On the other hand, the obligations of the European Union under other international agreements, for example the World Health Organisation or the international labour organisations, must also be made clear and be taken into account in the WTO negotiations. However, we are moving towards the inefficiency which results from overloading the WTO rules with objectives other than the principle objective of trade liberalisation and non-discrimination against contracting parties. So, for example, the basic working conditions and social clauses which were adopted in 1998 by the ILO must be kept current within the framework of a working forum drawn from the ILO and the WTO and must be brought into the discussion and taken into consideration without necessarily changing the WTO rules.
If we assume that fair and free world trading has been the basis for the increase in prosperity of many countries and their people, and particularly developing countries, then we must also realise that, as the largest trading power in the world, the European Union has a basic interest in building on this success story and involving more and more peoples and countries globally. For this we need allies.
We must link our interests with those of the pre-accession states in Europe, of our neighbours in Europe and of the developing countries, in particular the ACP countries. Furthermore, we need constant dialogue with the government, Congress and people of the United States, which will clarify our motives and build mutual understanding for a reasonable balance of interests with our partner. Through increased trade we will contribute to the extension of world peace, to prosperity and, if we organise ourselves properly, to greater social justice.
The extent of our responsibility determines our strategy. It must be comprehensive, it must strive for balance in the benefits gained worldwide and it must be convincing for our partners. Market participants must have the easiest possible access to all markets in the world. The rules in force for this must be fair and must be based on the mutual granting of advantages and imposition of duties. The four basic freedoms of the internal market - the freedom to move, the free movement of goods, the freedom of services and the free movement of capital - must also be objectives which are valid worldwide. We are in favour of the conclusion of a Multilateral Environmental Agreement, which should then be taken into consideration within the framework of the WTO. In the area of services, which, above all for European suppliers, is the largest growth market, market access should be improved and new areas should be included, concerning which the European Parliament should certainly be clearly heard.
We are in favour of the permanent integration and promotion of electronic commerce within the framework of GATT. The resolutions of the Uruguay Round on government procurement must be applied. Long term, a large number of the bilateral investment protection agreements within the framework of the World Trade Organisation must be replaced by comprehensive multilateral regulation.
Competition within the liberated markets must become more effective and competition authorities must be set up accordingly. The European agricultural model of rural sustainable agriculture, which is based on the preservation of rural areas, the environment and our quality produce, as well as the production of foodstuffs, should be retained. Opposition should be met with reference to the rapidly increasing support practice of the US government.
Finally, a further word on development cooperation: it must be updated and expanded within the framework of the ACP Partnership. The world trade system is based, in key areas, on the contribution of Europeans and Americans. In the 60s, at the same time as introducing the common external tariff, we also adopted, in the various Kennedy Rounds and others, a consistent policy worldwide of reducing tariffs and opening up markets. The result was the opening up of new markets in third countries, but also the opening up of our markets for other industrial states.
By way of conclusion, may I thank the Secretariat, our advisers and all those in Parliament who have worked together on this report. We had very little time and our technical and other departments worked magnificently.
Mr President, Europe' s new role in the world will be conditioned by external and security policy, but also by the tensions between social, economic and political needs. The world trade round is therefore exceptionally important in Europe speaking with a single voice in world trade negotiations so that social and environmentally-friendly growth can also gather pace through the contribution of world trade.
Since 1990 there has been a worldwide increase in mergers and also the market power of transnational concerns. It is therefore very important that the Millennium Round creates multilateral rules against private restrictions in competition. An international competition system must create minimum norms so as to prevent anti-competitive behaviour such as the forming of price and area cartels, the misuse of a market-dominant position or vertical and horizontal competitive restrictions which distort competition.
Part of these minimum norms must be the obligation for WTO Member States to bring their domestic competition law into line with multilateral agreements and minimum norms. This means that the Millennium Round must not create a global cartel authority. It must, however, subject domestic competition rules to monitoring. It would be contrary to the rules of GATT, CFSP and WTO if free and fair world trade between states were valid, but not for private economic players. Monopolies and cartels damage consumers and societies. The Microsoft case in the USA clearly demonstrated this.
The increasing willingness for mergers between transnational companies and the impotence of the national state with regard to the formation of monopolies, oligopolies and cartels endanger the objectives of world trade to contribute to prosperity and peace worldwide.
Furthermore, it is also particularly important that we realise that the decrease in growth in the world economy is also linked to the instability of the international finance system, which is characterised by vast, rapid and worldwide financial transactions and which has detached itself from the real economy, yet still affects investments, growth and employment. For this reason, the Millennium Round must contribute to coherence in the world economy between trade, economic, currency and financial policies.
Mr President, on behalf of the Legal Committee, for which I had the pleasure of being rapporteur, I would like to warmly welcome the rapporteur' s well-balanced resolution. In my opinion, the rapporteur has succeeded in sending out three signals in the report: to our worldwide partners, a signal of the resolve of the European Union; to our people, a signal for a human face to globalisation; and to our citizens, a signal of the parliamentary dimension of the WTO process.
In this resolution, the Parliament is giving the Commission full backing for Seattle. Our message to our partners is that we are solidly behind our negotiating leaders in Seattle - as solidly as the European Alps, I would say. All the participants should be aware of this.
Our second signal is to the people who sceptically oppose globalisation. We want to give the markets a worldwide framework as well. We can and we desire to bring about globalisation. The market system will keep pace with its global development and so we are following a liberal and antiprotectionist tendency. The losers in globalisation or those who support it should know that they have an advocate.
Finally, we would like to state quite clearly that this Millennium Round also has a parliamentary dimension. This is indispensable because it is no longer just about the reduction of tariffs and quotas; it is also about elementary matters such as social concern, environmental protection and fair competition. We should also make this clear to the non-governmental organisations. The place for political debate on the Millennium Round in Europe is the European Parliament. The governments are not negotiating this with non-governmental organisations.
Mr President, ladies and gentlemen, the closer we get to the Millennium Round, the greater the need for explaining to our people why exactly we want to have a new liberalisation round within the framework of the WTO. Each of us who has recently had anything to do with the non-governmental organisations has had to constantly hear that the major liberalisation step since the Uruguay Round has not been the absolute non plus ultra. And quite right! There is greater dissatisfaction among the poorer countries because people are wondering where all the promised prosperity has gone, who has cashed in and how the poor have become even poorer. This is shown by the facts of the UNCTAD and OECD reports. This should not be the case!
It is not for me at this time to elaborate on the advantages which we will gain from the next liberalisation step. That will be done by my colleagues. It is my job to point out previous failings and our inability to provide social balance in the world. For this reason, we in the Committee on Employment and Social Affairs naturally stand up primarily for the personal situation of those affected and for their rights and bring this to the debate. This is of particular importance in the poorer countries especially; countries which have a worse democratic/political tendency. We want free world trade to be tied in with the basic questions of future policy, our future, the questions of social harmony and environmental concerns. We do not want to support any new protectionism - absolutely not; rather, we want the seven core Labour Standards of the International Labour Organisation to also be guaranteed for workers in the ACP and developing countries.
Why the seven core Labour Standards? These seven core Labour Standards are based on the four basic human rights in the workplace; the right of association and to organise freely and unhindered, the right to form trade unions, the right to freedom from forced labour and the right to a childhood. We still have five-year olds standing or sitting at the loom whilst their parents have no work. This is nothing new! Or the right not to suffer discrimination on grounds of sex, religion, political persuasion or national or ethical background. We want these rights to also be afforded to workers in the poorer countries. At this very time when new partners such as China are joining us within the framework of the WTO, this is of particular importance.
What I have been speaking about is the real concern of the Committee on Employment and Social Affairs, namely to provide the workers of these countries with a tool to defend themselves, the right to be able to defend themselves. This in itself can provide more social balance. This, Commissioner, also belongs on the negotiating table and is our concern.
Mr President, ladies and gentlemen, if the Millennium Round and its opening is to be a success, then we must immediately address and pin down some basic problems. These are of course areas - and I shall mention a few of them - determined by the Environment Committee where, in the past, we have found deficiencies, areas where there are loopholes, areas where we noticed snags and catches. I will now mention a few of the most important of these areas which the Environment Committee has determined and which it considers to be important.
For example, as regards the precautionary principle, this must be clearly defined and we must have a definition as adopted at the Conference on the Environment and Development in Rio. This precautionary principle must be anchored in the WTO rules and regulations in a legally binding manner.
Secondly, it must be possible to implement, for example, the Multilateral Environment Agreement without triggering conflicts with the WTO.
Thirdly, the issue of providing information to consumers on preparation and production methods, commonly referred to as PPMs, and the possibility for Member States to take non-discriminatory measures. These issues must be included in the WTO negotiations.
Allow me to say something on the dispute settlement procedure. The dispute settlement procedure, with which we have always had so many problems in the past, and many dispute procedures which we did have concerned the areas of environmental policy, consumer protection and animal protection, must become more transparent. It must ensure that scientific expertise is independent and unambiguous and then it must also be recognised. It must not be the case, as with hormones, that the European Union is able to provide scientific expertise on the danger of hormones whilst we are obliged to pay compensation. Such situations must not be repeated in the future.
I have only mentioned a few of the most important points which my colleagues designate time and again as being important, because everyone will keep saying that in the World Trade Organisation environmental issues and consumer protection issues must be cited as a central theme.
I would like to thank the rapporteurs and my colleagues in the Industry Committee, and this does not go without saying and is not always the case, for incorporating many of the points which were determined in the Environment Committee in the final report, for including them in the amendments of the rapporteur and in the compromise amendments so that much of what the Environment Committee considers important for Seattle has been taken up in the report of Mr Schwaiger.
Mr Lamy, I therefore now ask you and the Commission to take up these points which I have mentioned here, and also more comprehensive points, to cement these basic points in the opening round and to ensure that in the Millennium Round in the coming years we can further develop them so that the World Trade Organisation is what we would like it to be - a social, just, environmentally-friendly trade organisation which allows us to conduct trade whilst allowing our people and our environment to exist.
Mr President, the experience of implementing the current WTO agreement for five years and the conflicts and disputes that it has created between countries shows that free and fair trade cannot be confined to straightforward issues of price ratios, subsidies and tariffs.
For this reason, I would like to highlight four points for the forthcoming negotiations. Firstly, we must preserve the European farm model, which authorises precisely the plurality of functions that agriculture performs for society and which would be threatened if excessive liberalisation of the food processing industry were to take place.
Secondly, we must establish a set of rules which are common to everyone with regard to areas currently not covered or insufficiently covered by the Marrakech Agreement, examples of which are health and hygiene standards, the effects on the environment and on health caused by certain methods of intensive production and the respect for consumers' feelings.
Thirdly, we must ensure that the designations of origin of the Community' s traditional products are respected so that we do not see more of the real piracy that is taking place with impunity with regard to Community brand names, as is happening in South Africa, as a matter of fact, with regard to Port, Sherry, Ouzo and Grappa. As far as this is concerned, I think that the decision taken on Monday 15 November by the Council of Ministers for Foreign Affairs constitutes a dangerous retreat and a dangerous act of hesitation in view of the negotiations that are about to take place.
Fourthly, we need to ensure that all subsidies allocated to the agricultural policies' different objectives are classified according to the same criteria. A scenario that must not be repeated, for example, is the classification of European export restrictions as yellow box, as a result of which, they have to be reduced in six years, whereas American export credits, which are exactly the same, are not subjected to any restrictions at all.
To conclude, it is important to mention the fact that the Europeans have, for a while, been taking a more offensive stand in the negotiations on the WTO' s agricultural project. Firstly, because we have implemented two major reforms in the space of seven years - a huge effort - and secondly, because unlike the sacrifices European farmers have been forced to make, the United States of America has increased its subsidies by USD 15 billion in the last two years in blatant contradiction of the line of arrogant propaganda that they are currently taking against the CAP.
Mr President, I should like to thank Mr Schwaiger for producing an extremely complex report and, in particular, Erica Mann, also for coordinating much of the work in producing amendments to the report.
The Committee on Culture, Youth, Education, the Media and Sport takes the view that as regards Seattle we need a holistic approach to audiovisual services. In Europe, the audiovisual services involve the cultural industries and also have a huge impact on our economy. Our cultural industries have nevertheless been seen, as I said last month, as an addendum to many of the serious trade issues that are going to be discussed at Seattle.
However, I think that we must grasp the nettle and acknowledge that cultural industries are no longer an addendum to these discussions. They will in fact occupy a pivotal position, a pivotal role in the world economy and as such should be treated as a driver of the economy rather than as an afterthought. Now given this, the Committee on Culture thinks it is particularly important that the structural framework in which we now operate should be seriously examined.
It is important nevertheless, given some of the incapacities and deficiencies that exist in the world market, that we maintain the position adopted at the Uruguay Round. This is in order to give us an even playing field across the world market, in terms of the cultural industry. While we maintain that it is important to look at the intermediate and the long term and to look at the way in which the networks are now impacting across different sectors, the complexity of these networks means that we also need to look at new instruments to deal with the global economy insofar as the structural industries are concerned.
Mr President, as a farmer I declare an interest. I join in the praise for the rapporteur, Mr Schwaiger, who has put much work into this excellent report. As draftsman for the Committee on Development and Cooperation, my interest is naturally on the effect a new WTO round will have on developing nations.
A week ago I was convinced that, with hard bargaining, there was some hope a deal could be struck to give a fair balance between providing reasonable protection to the EU industries and agriculture on the one hand and market access for developing countries' goods on the other. Now that an agreement has been reached between the USA and China, I wonder what chance small nations like Lesotho or Swaziland have in a globalised free trade market. Only strong regional cooperation will give them a chance of survival.
This round on liberalisation of trade takes place at a time when the gap between developed and less-developed countries is continuing to grow. In fact, for large numbers of people in the least-developed countries, there are no benefits. The agenda of the Millennium Round comprises only agriculture and services, but the Commission rightly wants a much more comprehensive round.
As far as agriculture is concerned, the EU will be unable to avoid further concessions in market access. The EU cannot pay compensation to its agricultural producers and at the same time block market access for third countries. But, in return, the developing countries must improve their core environmental standards and accept that this is not yet another form of protectionism.
The Development Committee wants to see WTO rules that do not hamper eco-labelling schemes and green public purchasing. It also calls for a joint standing working party on trade, globalisation and labour issues to be set up by the ILO and the WTO. It calls for an in-depth revision of the TRIPS Agreement and stresses that the patenting of life must definitely be excluded from the TRIPS Agreement. It wants to see animal welfare included in discussions.
The EU must not be bullied by the USA into accepting an agreement that is detrimental to the developing world. US domination of the WTO must end.
Mr President, I am very pleased that, as Mr Schwaiger' s report shows, there is broad consensus among us in the Union on the aims of the forthcoming WTO round. We want a broadly based round, increased liberalisation of world trade and, in particular, strengthening of the rule-based system. We want to take the interests of developing countries into account and pay special attention to environmental issues and the fundamental rights of workers.
It is also very important for the Commission and the Council to have the support of Parliament for these aims. I would also like to say here that the Commission and Mr Lamy have done much excellent work to prepare us for the WTO round. However, in this connection, I do think that it would be most appropriate to attempt to offer a brief explanation on the current situation in Geneva.
The actual drafting of the ministerial decision for Seattle has at last got under way. The various sections of the decision are being examined daily in Geneva. Each subject is discussed at the Directors' meeting chaired by Mr Mchumo, Chairman of the WTO General Council, and at the restricted 'green room' meetings chaired by Director-General Moore. To speed up the preparations, meetings of technical experts have also begun. The EU, under the leadership of the Commission, for its part, has had talks in a smaller group which has produced texts as alternatives to the main points in the ministerial decision. This is a decisive time for the preparations. There are twelve days left until the commencement of the Seattle meeting. We only have until Friday or the weekend to work on the decision. The aim is to have a Seattle draft decision with as few points as possible in parentheses or open for discussion. It is to be supposed, however, that many decisions will remain to be taken at the Ministerial Conference itself. No significant breakthroughs have yet been made regarding the wording of the decision. The Ministerial Conference at Lausanne and the meeting between Mr Clinton and Mr Prodi a couple of weeks ago did not provide the political impetus for the preparations that was hoped for. It must be admitted that, although in general a crisis is needed in trade talks before any significant breakthroughs are achieved, the situation in Geneva is, at present, more difficult than anticipated. I must say that I am genuinely concerned about the situation as it is at present.
There are still very great differences of opinion regarding the main question: the overall extent of the round. The EU and ten or so other WTO members are still very much alone in their call for a broadly based round of talks. Most of the WTO members seem to be satisfied with a more condensed agenda, to include, in addition to issues of agriculture and services, access to the markets for industrial products, and one or two other matters. Agriculture will be the most difficult area in the talks, and the one that is most likely to end in deadlock. The Cairns countries and the USA are calling on the EU to show greater flexibility in agriculture for them to agree to a mandate for a broadly based round. To make headway in the debate on this subject we require flexibility on all sides - including ourselves in the Union.
The second matter that has proved a difficult area of negotiation concerns the implementation of the agreements made at the Uruguay round. There would seem to be even greater consensus among the WTO members that the proposals on implementation should be divided, on the one hand, into those questions that can be resolved at Seattle and, on the other, those for which a post-Seattle agenda is necessary. At present the broadest consensus would appear to be on the issue of least developed countries. Likewise, consensus among the Member States is growing in the areas of trade in services and intellectual property. Regarding the so-called new subject areas, the negotiation position is still completely open. There has been an attempt not to totally exclude talks on investment and competition, but instead the working parties set up should, by the next meeting of ministers, determine what opportunities there will be to discuss these subjects. New subjects would not, however, be included in the negotiations package.
The EU' s proposal for standards for working life did not receive the backing of the WTO members in the General Council. Only the USA supported it. A good number of the members want to keep to the decisions of the meeting of ministers at Singapore. It remains to be seen how the issue at Geneva will progress, and what sort of decision, if any, can be expected at Seattle. The EU has not finally made up its mind whether to include workers' standards in the decision or in a separate decision at Seattle. We shall continue with our efforts to convince developing countries in this matter.
Something of key importance to the success of the preparations is how the EU and the USA can achieve better mutual understanding with regard to each other' s goals. As I have already said, the meeting a couple of weeks ago between Mr Prodi and Mr Clinton cannot be regarded as a breakthrough, although it did show a desire on both sides to try and reach solutions. What was important for the Union was the wording of the common declaration whereby agriculture and services alone will not guarantee the success of the round.
The work being done at Geneva thus continues at breakneck speed. The EU is still pressing ahead with a broadly based agenda. Bargaining over aims and goals in all matters we shall leave for Seattle. It is important that we maintain communications with the other parties - in particular, the United States. The country to hold the Presidency and the Member States support the work of the Commission to enhance the Geneva process.
Mr President, on Monday the General Affairs Council adopted the short, separate conclusions concerning preparations by the Ministerial Conference. In the Council, ministers expressed their concerns regarding the state of the Geneva talks and urged the Commission to continue with its efforts to ensure that there is a broadly based round. In the conclusions of the Council there is a reference to the WTO conclusions adopted on 26 October and a reiteration of support for our aim to have a broadly based round. Only a broadly based round will guarantee a fair outcome for all members. In addition, the Council stressed the need to be open to the proposals of other countries, especially those from developing countries. The Member States also gave their support to the Commission in the last-minute preparations.
Mr President, the WTO has certainly succeeded in significantly increasing international trade and worldwide economic production and in removing trade barriers. But what about increasing quality of life, participation in growth development and the creation of new, socially acceptable jobs? In order to reduce the gap between the worst and best developed national economies there must also be agreed social and environmental standards as well as consumer and health protection. This is not a playground for illusionists; in fact, the opposite. Here we are trying to gain the acceptance of the general public. We must succeed in making an exception of those states which, for the sake of short-term gains, permit or even induce production which is damaging to the environment and cements social grievances.
The Committee on Employment and Social Affairs is agreed that states which meet basic social and environmental standards should be especially protected during integration into the world economy. We must bring about a situation where it becomes more difficult to sell products unless they have markings such as "resources obtained with care" or "produced in an environmentally-friendly manner" or "guaranteed not manufactured by children" . We want to persuade consumers to prefer such products. The WTO rules and regulations must be amended such that these voluntary declarations may no longer be hindered.
Two further points belong on the agenda in Seattle: firstly, investment agreements on the basis of the ILO declaration on multinational companies and the corresponding OECD guidelines in which workers' rights are taken into account; secondly, the setting up of a permanent forum between the WTO and the ILO to consider the acceptance of basic workers' rights, i.e. the abolition of forced and slave labour, the outlawing of child labour and prohibition of discrimination. The excellent report by Konrad Schwaiger, which deserves consensus and a majority, makes clear that this is about more than just trade policy; it is about the participation of all countries on the basis of equal rights, social progress and the enforcement of human rights.
Mr President, Commissioner Lamy, Mr President-in-Office of the Council, on Monday the committee approved the report of Mr Schwaiger with a large majority and I must say how pleased I am with the overall way in which Mr Schwaiger has lead the debate. He has shown great openness which has, in turn, lead to us putting forward compromises which are not really compromises in the sense that they do not negate positions defended by individual groups; rather, we have genuinely fought and wrestled to find a European compromise, a European formulation which fully supports the position of the Council and of the Commission. This is what it is all about.
I am very grateful to the President-in-Office of the Council for pointing out the overall difficulties which exist in opening this new negotiating round in Seattle. We ought to be realistic and not fool ourselves: it will not be easy, in Seattle and beyond, to steer the course which we plan and hope to follow in Europe, particularly where it goes against the interests of our negotiating partners. Nevertheless, I wish you, Commissioner Lamy, and all those who are involved, the best of luck. I can assure you that you have the support of my group. We will give you our unqualified support.
However, the difficult opening also means, and we should not fool ourselves, that the old consensus which influenced the interplay between open world trade and binding trade rules and which always assumed that there was an essentially positive influence on national developments has since begun to crumble.
Even in the rich countries, in particular the United States, which have profited most from open markets, the increasing number of international competitors within the framework of the World Trade Organisation has lead, ironically I might add, to growing scepticism and concern that globalisation is also bringing with it impoverishment, destruction of the environment and the loss of national sovereignty. And with the loss of foreign policy as a whole, the temptation is also growing to accept foreign economy as a replacement.
The Socialist Group unreservedly supports the efforts of the Commission and the Council for a comprehensive negotiating round. Only this strategy can ensure that all the issues which have a European interest are truly given full consideration. Only in this way will it eventually become clear where the advantages and disadvantages for European states and European citizens lie. This is why we are also in favour of a single undertaking process. Nothing is decided until all the issues are on the table.
It is also necessary for the Parliament to be fully informed and involved. This is particularly important because so many issues, especially new issues, as many of my colleagues have already mentioned, are of an extremely emotive nature, for example, the issues of how we can include investments in the scope of the world trade round, new rules on competition, social and working standards and much more. Parliament must be fully involved.
The citizens and non-governmental organisations and companies of the European Union will follow negotiations in Seattle more intently than ever before and will focus their attention on the questions of whether world trade is generally becoming fairer, more socially-conscious and more well-balanced and whether it can take into account the interests of every party. The feelings against an untamed globalisation process, which are marked by a basic scepticism, will come to the fore during the negotiations. It is therefore necessary for us social democrats to make clear where the opportunities lie and where the globalisation process can have a more positive influence in the future. But we shouldn' t fool ourselves: less WTO does not automatically mean less globalisation. That is an illusion! It means less globalisation which can be influenced. In this respect, I would once again like to make it absolutely clear that the Commission and the Council have our support.
Mr President, on behalf of the Liberal Group I should like to congratulate the rapporteur, Mr Schwaiger, on his outstanding efforts in forging a broad cross-party approach to this hugely important issue, which will have consequences for us all for many years to come.
The ELDR remains unambiguously supportive of further trade liberalisation, of the strengthening of the multilateral trade system and of a broadly based negotiation covering a wide range of existing and new trade matters. Our hope is that this report, when adopted by Parliament tomorrow, will serve as a clear signal of our political backing for a comprehensive round at a crucial stage in the preparations for Seattle.
This Parliament also has a central role in allaying legitimate public fears about the consequences of globalisation. In some quarters a misplaced view has arisen that the WTO is a malign agent for all the negative effects of globalisation. In truth, without the WTO we would be unable to construct the global legal and regulatory architecture which is indispensable to any coherent political response to globalisation. Without the WTO the law of the jungle and the power of might over right would prevail - hardly an outcome the critics of the WTO would welcome.
For these reasons we have been active in tabling a series of amendments to the report, pushing for the development of new WTO rules in areas such as the environment, now directly affected by international trade policy. We have supported all efforts to strengthen the place of developing countries in the world trade system, not least by underlining the inescapable need for continued reform of the EU' s common agricultural policy.
We have also pushed, and will continue to do so, to ensure the WTO is more transparent and the European Commission more accountable to the European Parliament in the conduct of trade policy. This must include, as a minimum, an automatic Parliamentary right to subject any WTO deal to assent and much greater access to the negotiating briefs discussed within the Council. At the same time the ELDR has resisted all attempts to burden this report with a shopping list of sector-specific requests. That is why tomorrow we will vote against those sections of the report which call for exceptional treatment for particular sectors. We must accept the consequences of our support for a comprehensive trade round. Comprehensive means all-encompassing; it does not mean riddled with exceptions.
Finally, a word on China. Late on Sunday night a bilateral deal was struck between the US and China on China' s accession to the WTO. China' s entry into the WTO will, arguably, have as far-reaching an effect as anything which will take place in Seattle. It is impossible to separate the question of China' s accession to the WTO from our wider consideration of the EU' s position in Seattle.
The EU is in a delicate position as the last major WTO player not to have concluded a deal with China. An optimistic interpretation would suggest that Europe is now in a strong position to exploit and build on the concessions already secured from China by Washington. However, the fact that European Commission negotiating officials were reported a mere week before the US deal as discounting the likelihood of Chinese accession any time soon may suggest that the European Union has not been negotiating as convincingly as might be hoped. There is clearly a risk that Europe will now be forced into a corner in the talks with China.
The ELDR has always strongly supported Chinese accession to the WTO but not at the cost of legitimate European interests, which do not always converge with American commercial interests. I therefore call on the Commission to give an urgent account of the Chinese accession talks to Parliament, and particularly as to how they may affect our preparations for Seattle, so that Parliament can vote tomorrow on Mr Schwaiger' s report in full command of all the relevant facts.
With these important caveats in mind, I would like to confirm the ELDR' s broad support for Mr Schwaiger' s work and reiterate our warm thanks to him.
Mr President, in his introduction Mr Schwaiger says that the goal of the World Trade Organisation is free trade. But trade is not an end in itself. It is a means to an end. That end must be sustainable development. So even if the volume of world trade has increased 17-fold, what use is that unless it benefits poor people and promotes sustainable development?
The uncomfortable truth is that there are losers as well as winners from international trade. Many of the losers are poor people who find their land taken away from them by large commercial firms or their livelihoods destroyed by new and often unfair competition from cheaper imports.
That is why our Group believes that before we rush headlong into yet more trade rounds in Seattle we first need a comprehensive impact assessment of the social and environmental effects of the liberalisation that has already taken place as a result of the last Uruguay Round of trade negotiations.
We also need much bolder action to ensure poor people genuinely benefit from world trade. Frankly, that is where this report is still inadequate. We need tariff-free access for least-developed countries, not only for virtually all products - that is a phrase that leaves a giant loophole for the EU to continue protecting its own agriculture - but for all products from those countries. We need an end to the hugely damaging dumping of subsidised agricultural exports on developing country markets. We need industrialised countries to make legally binding their commitments to give special and differential treatment to poorer countries. But, above all, when we see evidence that world trade rules are destroying poor people' s livelihoods or damaging the environment we need to change the rules.
Let me say very clearly that free trade is not the same as fair trade. Nothing demonstrates that more clearly than the case of the Caribbean banana farmers, some of the most vulnerable producers in the world, whose access to the EU markets has now been ruled against WTO rules, as a result of which they face a devastation of their livelihoods. So, I repeat, if world trade rules are destroying people' s livelihoods and damaging the environment or animal welfare we need to change the rules.
Mr President, we are all aware that in Seattle the stakes are high and of exceptional importance for the lives of the world' s citizens. It is not a question of technical matters that might concern groups of specialists from ministries of foreign trade. This is also evident from the fervour of the debate underway in Parliament, although it is still weak in decision-making power, but there have been new events in recent years that are taking supremacy away from the specialists. In Seattle, at the same time as the governmental meeting, thousands of NGOs will meet, thousands of men and women from civil society who are calling urgently for the WTO not to become one of the seats of that global government, based on the growth and supremacy of the most unbridled free trade, which does not take into account the growing poverty of the population of the least industrialised and weakest countries, the destruction of the environment, the protection of natural and human resources or the differences and diversities within each country, all in the name of globalisation, which is continuing to create wealth for a few and poverty for many.
It is an exceptional fact of democracy that thousands of men and women have debated together and demonstrated in favour of a different kind of economy, directly linked to daily life and democracy, because the fact that 134 governments are members of the WTO does not in itself guarantee transparency or democracy in decision-making processes because, over and above formal statutes, what really exists is the contractual power exercised by the strongest governments and multinationals. Because of these fundamental considerations, we do not agree with the Schwaiger report, although we acknowledge his thoroughness. We would like the European Parliament to adopt a clear, firm stand to the effect that the right to dignity, health, a home, freedom and the elimination of poverty is more important than free trade and profits. With regard to the United States' frantic rush to defend its own interests, we of course recognise that Europe is maintaining a position concerned with the defence of more human traditions, but we do not feel this is enough: it is not enough to state high-sounding principles - we must put them into practice.
Many things in the Schwaiger report are positive: the defence of our agriculture, cultural diversity and more besides, but I will limit myself, because of time restrictions, to only mentioning some of the fundamental issues. The issue of agreements on intellectual property rights is very important. We agree with the NGOs and many countries which have suffered through these agreements that there should be a moratorium to renegotiate them. Just think of India, whose legislation does not provide for copyright on medicines or foodstuffs; yet India produces herbs that are used by multinationals and ourselves to treat illnesses; or Mandela' s South Africa, where, in retaliation for his attempt to make treatment for AIDS victims more accessible, the WTO imposed a withdrawal of cheaper medicines. We support the south African countries' request not to negotiate whether plants and animals or human cells can be genetically modified and patented, which would take money from the weak and make multinationals bigger.
We also consider the precautionary principle and the principle of food safety fundamental, because we do not want to be overrun with genetically modified food, and we therefore think it necessary to reverse the burden of proof and we consider that the experts must really be independent of the interests of governments or multinationals. We want to safeguard workers' rights, the right to strike, and apply codes of conduct that this Parliament...
(The President cut the speaker off)
Mr President, if the Commission had not already accustomed us to this sort of vagueness conducive to the extension of its own power, the Schwaiger report would plunge us into a sea of confusion.
Of course, the thinking displayed by the Commission and taken up in the report offers no grounds for concern. There, one can detect only extremely virtuous motives, as on every occasion when general principles and noble ideas are being aired. However, it is the overzealousness which is demonstrated, and which the Schwaiger report faithfully echoes, which prompts legitimate suspicions, especially if we choose to recall that these same principles have only recently been flouted in connection with bananas, GMOs and hormone-treated beef, on which the European Union, represented by the Commission, suffered a defeat which came about so quickly as to pass unnoticed.
Given this recent precedent, and pending a proper assessment of the previous round, we thought it prudent to wait before throwing ourselves headlong into negotiations whose value still remains to be proven and where the rules of the game are apparently not the same for the European Union and for our main partner and competitor, the United States. But if the Commission is eager to commit the European Union to these negotiations, it is because, once committed, the Member States cease to be free agents. The Commission is claiming their support on the grounds that they have already exercised their sovereign prerogatives during the preliminary negotiations.
What is the truth of the matter? The Commission has been granted a mandate which is already the result of an intergovernmental compromise. Yet it must be able to negotiate, and thus make concessions on that basis. How can agreements be reached? Is there a list of no-go areas and another of designated victims? If the Commission' s wishes are granted, the WTO' s remit will embrace practically all human activities and will create a world in which everything is an item of merchandise, including our public services and our culture. Can we seriously ignore the fact that the specific characteristics of our education, public health or welfare systems would not survive this?
If the plan described here cannot be modified now or in future, what strategy is the Commission going to adopt? President Clinton' s Trade Representative, Mrs Barshefsky, who successfully fought Washington' s battles on bananas, GMOs and American beef, has sought the help of the American business community, which has provided her with a 31-page document detailing the desiderata of their industries. Do we have anything similar to set against this? We believe that only the Member States are in a position to frame appropriate policies which would properly safeguard our interests in this area.
Mr President, we find the report by our fellow Member, Mr Schwaiger, regarding the WTO Millennium Round, completely satisfactory, since it goes in the direction of respect for differences, be they cultural or economic. I wish to congratulate him on this considerable work on a subject as complex and polemical as the WTO.
In this Chamber we have already clearly expressed our concerns and reservations with regard to this new round of negotiations. I am, however, pleased that French demands regarding cultural diversity and social standards have been taken into account.
Like the rapporteur, we share the concern of defending the specificity of the pluralist European farm model, based on family farms, which are often subjected to significant geographical and environmental constraints. In the face of globalisation, it is essential to take account of these differences which considerably change the rules of the economic game, with drastic consequences in social terms.
The urgent need to establish a more democratic negotiating system, operating in a more transparent way, seems justified, in my view. It is indeed essential for parliaments to be involved in on-going consultation, with real respect for the procedures. We are indeed very concerned about the Council and the Commission' s remarkable capacity to withhold information. I also deplore the fact that the recommendations made to the Commission regarding small and medium-sized enterprises were limited to customs duties. All procedures for these small and medium-sized enterprises should be simplified, since these are the only businesses capable of creating hundreds of thousands of jobs.
Finally, I appreciate the fact that Mr Schwaiger stressed the precautionary principle, in order to integrate environmental policies into trade policies, and I share his concern regarding the risks of a putative eco-protectionism which has nothing to do with the protection of citizens' health.
Mr President, Mr Schwaiger, I would like to thank your for dealing with this complex matter so thoroughly and for seeking to forge a path towards a broad consensus. It makes no sense in this WTO Round to negotiate according to the motto "I might not know where I' m going, but I' ll be the first to get there!" . It is about citizens profiting in the long term from the globalisation and liberalisation of trade. It is therefore a personal concern of mine that the outcome of the negotiations should be understood and accepted by the people. In Europe today we have extremely high standards, both with regard to environmental and consumer protection and to social protection of workers. During the course of the forthcoming negotiations, these must not be dismantled, nor undermined. Our trade partners must be persuaded of the importance of these matters.
I support the call to apply the precautionary principle and sustainability in all sectors. In the agricultural sector specifically, the results of Berlin must be the absolute lower limit in the negotiations since the situation of small rural family enterprises and of farmers in difficult geographical areas should not be disregarded. In the matter of social standards we cannot afford any shipwreck. I am therefore pragmatic.
I am concerned that in reality the contents of the 1998 ILO Conference will crop up. We should not make the mistake of alarming our negotiating partners with such massive demands. I therefore advocate the institutionalisation of the cooperation of the WTO and the ILO. Liberalisation has clearly had positive effects. However, it cannot be the case that at the end of the day the rich get richer and the poor get poorer! In this negotiating round Europe must truly speak with a single voice if we wish to assert ourselves against the USA. However, this voice must not just be the position of the powerful or of a few globalisation fanatics, but must represent the interests of the small and medium-sized companies which form the backbone of our economic strength.
Vote
Mr President, I have asked for the floor to remind you once more that, since the start of this parliamentary term, the Radical Members have not been taking part either in the votes in the House or in the committees: this is to draw the attention of the Presidency and the Members to the fact that some of the Members are denied the chance to contribute to parliamentary life on the same grounds and by the same means as the other Members. The indifference with which the Presidency and the Members have been listening, for around four months, to our protest and have been passively accepting the situation is a clear sign of the contradiction between their convictions and democratic practice.
Mr President, once again I support what Mr Turco just said. I, too, as a member of the Italian Social Movement, am on strike, and will therefore not be taking part in any of the votes. Yesterday I announced that I will be abstaining from voting for the whole session - and you can read this in the verbatim report of yesterday' s sitting - and this is for the reasons that Mr Turco has explained so lucidly.
Recommendation for second reading (A5-0056/1999), on behalf of the Committee on Women' s Rights and Equal Opportunities, on the common position adopted by the Council with a view to the adoption of a European Parliament and Council Decision adopting a programme of Community action (the Daphne Programme) (2000-2003) on preventive measures to fight violence against children, young persons and women (9150/1/1999 - C5-0181/1999 - 1998/0192(COD)) (rapporteur: Mrs Avilés Perea)
Before proceeding to the votes, in accordance with Rule 80(5) of the Rules of Procedure, I would ask the Commission to clarify its position regarding the amendments.
Mr President, the Commission was able to accept the six proposed amendments. Now there are just four. Having accepted all six, I therefore accept the four, Mr President.
(Parliament adopted the common position thus amended)
Report (A5-0052/1999) by Mrs Haug, on behalf of the Committee on Budgets, on the proposal for a Council Decision on the system of the European Union' s own resources (COM(1999) 333 - C5-0092/1999 - 1999/0139(CNS))
Mr President, I would like to raise three issues with regard to this report. Firstly, I have been given a voting list on which Amendment No 9 is not identified as an amendment by the Committee on Budgets. I would like this mistake to be rectified, at least on the voting list that has been attributed to my political group.
Secondly, there is an Amendment No 31 that only existed in the German version until yesterday afternoon, and the Portuguese and English language versions contradict each other. The Portuguese version talks of the GNP whereas the English version talks about the GDP. These are two completely different financial concepts which have completely different financial consequences. I have no idea what this amendment means.
Thirdly, I would like the Bureau to explain to me why it intends to proceed to a vote on Amendment No 31 when Amendment No 9 is established in our Rules of Procedure, Rule 130(2); in other words, why this amendment is moving further away from the original.
As for your first question, Mr Casaca, I must tell you that Amendment No 9 is a Commission amendment: it appears on the ballot paper and in the correct way. The base text is in German. The reference text, which we are voting on, is the German one. As for Amendment No 31, it is a compromise amendment tabled by the rapporteur, and therefore must be voted on first.
(Parliament adopted the legislative resolution)
Mr President, on a point of order, I should like your clarification that when you are looking around the Chamber and judging how many people vote for or against, you are not taking into account any political preference. I am sure you are not, but I would hate my British Socialist colleagues to be embarrassed by the way they have just voted, in some cases against the UK budget rebate.
Mr Heaton-Harris, if you have doubts about what I announced then you must ask for an electronic confirmation of the outcome of the vote, as other Members do when they have doubts. It is quite simple. The last remark you made, though, was offensive.
Report (A5-0055/1999) by Mr Averoff, on behalf of the Committee on Budgets, on the proposal for a Council Regulation on budgetary discipline (COM(1999) 364 - C5-0141/1999 - 1999/0151(CNS))
(Parliament adopted the legislative resolution)
Report (A5-0060/1999) by Mr Lechner, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the proposal for a Council Directive on the service in the Member States of judicial and extrajudicial documents in civil or commercial matters (COM(1999) 219 - C5-0044/1999 - 1999/0102(CNS))
(Parliament adopted the legislative resolution)
Report (A5-0057/1999) by Mrs Gebhardt, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the proposal for a Council Regulation on jurisdiction and the recognition and enforcement of judgements in matrimonial matters and in matters of parental responsibility for joint children (COM(1999) 220 - C5-0045/1999 - 1999/0110(CNS))
(Parliament adopted the legislative resolution)
EXPLANATIONS OF VOTE- Recommendation for second reading of the Avilés Perea report (A5-0056/1999)
Mr President, in my opinion, it was very important for the European Parliament and the Council to reach a decision on the Daphne programme for 2000-2003. To guarantee compliance with the common Treaty we should take a positive view of this kind of project.
In order to achieve a high level of health we must attend to physical, mental and social needs. Violence against women and domestic violence are multidimensional problems, which have serious and wide-ranging effects on health. This is not only about violations of human rights, but about barriers to equality and development. The fear of violence and harassment is a hindrance to children, young people and women, making it difficult for them to participate fully in normal social life. Violence is also responsible for considerable economic, social and health costs to individuals, Member States and the whole Community.
We must also remember that yesterday, in this House, an agreement on the rights of children was discussed. This agreement, too, emphasises a child' s right to a safe life and the recognition of his or her human dignity. In my country, Finland, the Ministry of Social Affairs and Health has launched a project for 1998 - 2002 to prevent violence against women; the endorsement of the Daphne programme was very important also from this standpoint. The project will focus on violence against women, a reinforcement of the attitudes towards violence, a reduction in the level of violence as well as the development and enhancement of services for victims and the perpetrators of violence.
One way to achieve these goals is to develop international cooperation, relying on an exchange of good working methods and experience, and on networking, especially within the EU. Weeding out violence will only be possible through continued efforts.
- (DA) The Danish Social Democrats have today been delighted to vote in favour of Mrs Avilés Perea' s report on the Daphne programme. Violence is an infringement of fundamental human rights, which we should oppose. Efforts to combat violence against children, young people and women ought to have a high priority in our work. It is an important political signal we are here today to send out.
- (FR) The European Parliament and, more particularly, the Committee on Women' s Rights and Equal Opportunities, whose work I wish to acknowledge, have played a primordial role in raising awareness about violence against women and children on the European scale.
This scourge of society, alas, takes different forms. It goes from prostitution, the trafficking of women and children, which is revolting to most citizens, to domestic violence, a phenomenon which is tolerated or ignored since it occurs within the private sphere!
A great many initiatives have been undertaken already in this field, resulting in creating an increase in collective awareness on the subject. This favourable background must be exploited and actions must be increased in order to finally eliminate all these forms of violence.
The Daphne programme bears witness to this desire to tackle the problem in a coordinated fashion at Member States level, while integrating candidate countries. It represents an essential tool in the fight against violence of this type.
While there is general agreement in acknowledging that violence against women transcends all national barriers without distinction as to class, culture and/or age, there is nonetheless no structured mechanism which makes it possible to gain an objective idea of the extent of the problem within the European Union. Indeed, the systematic recording of acts of violence against women is a very recent phenomenon in some countries, whereas in others there is no systematic record at all. However, the medium-term action programme will no doubt prove extremely useful to decision makers and will feed into political decisions and practices in this field.
This programme will have the goal of reinforcing the scope of local, regional and national actions by establishing networks, information exchange, best practice and cooperation, and by increasing public awareness.
The Council has included more than half of our amendments in its common position. We should be pleased with this. The Council' s text in fact makes reference to health in its physical, mental and social aspects and to quality of life, as well as to violence as an infringement of human rights. It is explicitly stipulated that victims of trafficking and sexual exploitation shall be covered by the programme.
We must, certainly, deplore the fact that the duration of the programme has been reduced to four years instead of five, as envisaged originally. The budget allocated (EUR 20 million) is also insufficient to tackle a problem as far-reaching as this.
In spite of these reservations, I shall today be voting in favour of the compromise text proposed by the Council. If we wish to eradicate the phenomenon of violence which blights our society, we must make a firm commitment right now. The implementation of this programme must not be delayed further.
- Madam President, I, of course, welcome the introduction of the new EU Daphne Programme. This Daphne Programme will be put in place for the period 2000-2004. Its primary function relates to the introduction of measures to combat violence against children, young persons and women. This commands the overwhelming support of non-governmental organisations and women' s groups within the European Union. Total funding will amount to £20 million and this will be allocated in two principal areas - the exchange of information and cooperation at Community level and the raising of public awareness.
The Daphne Programme will aim to promote information campaigns on potential risks of violence and ways of avoiding them, encourage pilot projects and innovative measures and help to create a Community information source to assist NGOs. I support this programme because of its social values. However, rehabilitation programmes for children, young people and women must be an intrinsic part of this new initiative.
On a broader level, I support the debate taking place today on the need to promote equality in our society. It is important in the context of the next round of EU Structural Funds 2000-2006 that measures under the various EU programmes be screened so as to guarantee that they comply with all national and EU legislation in the field of equal opportunities. The enactment of the Amsterdam Treaty on 1 May this year also substantially strengthens the legal basis for Community action in favour of the equality between men and women. Equality between men and women is also at the heart of new European Employment Policies. The European Commission, of course, analyses very carefully all action plans on employment which are forwarded to us on an annual basis by the EU Member States so as to ensure that comprehensive and streamlined measures to promote equality in our society are supported.
- (FR) This Daphne programme is one which we, all of us, wished for, we, the Members of the European Parliament, but also all the organisations, both non-governmental and other types of organisations, and associations working in the delicate area of violence against children, young people and women. The Council has curtailed the duration of the programme - 4 years instead of the 5 originally envisaged, but the budgetary allocation remains the same. The rapporteur did an excellent job of negotiating with the Council, with the outcome that our three key amendments were accepted both by the Commission and by the Council. These amendments primarily concern the necessary reference to the concept of the physical and emotional integrity of the individual and thus to the concept of dignity, such that inflicting physical, sexual or psychological violence is tantamount to depriving that person of their human rights. Secondly, the definition of "public health" , as defined by the WHO, i.e. not only the absence of disease or infirmity, but a state of physical, mental and social well being is taken up in the report. Thirdly, the encouragement to be given to organisations and associations in general working in this sector is stressed. Fourthly, last but not least, reference is made to public and media information and awareness on these painful social matters.
There are, then, great expectations, and it is imperative for our House to vote on this matter and, according to the rules of codecision, we must mobilise the 314 votes necessary for the Daphne programme to be adopted. This is why I can do no more than urge you to vote in favour of this report, unanimously, to avoid further procedural delays (conciliation), and to enable it to come into force in January 2000.
. (PT) It is well known that in the European Union, there are still high levels of violence against children, young people and women, which is a violation of their rights to life, to security, to freedom, to dignity and to physical and mental well-being, as well as a serious threat to the physical and mental health of the victims of violence.
It is therefore very important that this report has been adopted and our only regret is about the ups and downs throughout the process that have led to its delay, given that it follows the Beijing Conference of 1995. We hope that the Daphne 2000-2003 Community action programme will at last be adopted and implemented so that we can support measures designed to prevent violence being perpetrated against children, young people and women.
Nevertheless, it is regrettable that the budgetary funds that have been set aside for this are so low. We hope that they will soon be increased given the gravity of the situation and the fact that there is a vital need to contribute to reducing the suffering that violence continues to cause.
Haug report (A5-0052/1999)
Mr President, Mrs Haug' s report on the European Union' s system of own resources seems rather contradictory to us, and that is why we are opposed to it.
On the one hand, it declares excellent principles of economy, particularly the idea that the Union' s own resources must be limited to 1.27% of the GNPs of the Member States, a ceiling which the Commission proposal rightly sought to circumvent surreptitiously. This position is perhaps due to the rapporteur' s German nationality and the special situation of Germany but, in any case, she is right on this point and we support her on this.
On the other hand, however, the self-same rapporteur contradicts her own desire for economy by calling, on the lines of the Berlin Council of March 1999, for the creation of new autonomous own resources, i.e. to put it plainly, European taxes. I recall that the Pasqua-de Villiers list, on which I stood as a candidate, deplored the Berlin conclusions during the election campaign, but that our rivals managed to cover it up. Thus, according to the Berlin Council, and today according to the Haug report, the resources of the European budget should henceforth be made up totally or partially not of State contributions but of direct taxes levied on citizens. At the same time, we must expect the power of decision regarding these taxes to be passed quickly from the Council to the European Parliament. This development would be in contradiction to our vision of a Union which is an association of states, to which the Members freely pay annual contributions.
But this is not just a matter of institutional philosophy, it is a practical matter, too. Every year we are witness to confrontation over the budget because the Council seeks to resist the extravagant overbidding of the Commission, often with the support of Parliament. If we create a European tax, the Council will gradually lose its capacity to resist, and we shall be giving the crucial advantage to those institutions which push to increase the budget. I must therefore appeal to our German friends. Please understand that, in arguing in favour of a European tax, in the long term you are betraying that very desire for economy which you defend so ferociously in the short term.
And since I heard it said in the debate, by Mr Bourlanges, that the forthcoming Intergovernmental Conference was to decide upon the creation of a European tax, I would say, on the other hand, on behalf of the Union for a Europe of Nations Group, that if the IGC is to discuss this matter, it must decide upon the creation of a system that is clear, transparent, fair and, above all, closely supervised by national democracies, by which I mean an annual contribution from Member States based on a percentage of their GNP, which is identical for all Member States.
- (SV) We are voting against Amendment No 6 but for Mrs Haug' s report as a whole because we think that the way in which the EU' s own resources are constructed ought to be reformed. We agree that we ought to have a more direct link between the European Union and its citizens when it comes to financing the EU' s budget and that we ought to be increasing the Union' s economic independence step by step.
In view of the lack of confidence in the European Union, as evidenced by, among other things, the low turnout at the election, and in view of the importance of preserving the EU' s character as a union both of citizens and of Member States, we consider that it would be wrong to aim now for a financially autonomous EU or one which is totally independent of contributions from the Member States. Nor do we consider that the financing of the EU should lead to an increased burden for tax payers.
- (SV) The EU will be faced with having to make very large financial investments when, in different rounds, ten or more countries from Eastern and Central Europe and from the Baltic region become members. Against this background, there is occasion for discussing the EU' s financial requirements if this process is to be managed successfully.
At present, the EU is not entitled to raise taxes itself, nor, as we see it, should it be entitled to do so in the future either. The Haug report does not involve our automatically introducing taxation by the EU, but it opens the door for taxation of this kind, which is bad enough.
How, then, is the enlargement of the EU to be financed? Yes, the alternative to new income from taxation is still that of reduced costs. This will involve better prioritising and concentrating on the major and crucial questions. The enlargement of the EU is one such priority.
As long as almost half the EU' s budget goes on subsidising agriculture and as long as five sixths of it, including the structural funds, goes on subsidies of one kind or another, there can be no doubt that changes still need to be made.
We have voted against the Haug report. We see the report in terms of a desire on the part of the Committee on Budgets to furnish the European Union with its own right of taxation. This is in conflict with the general opinion prevalent within the EU and runs counter to the will of the Member States. We understand this as another attempt by the European Parliament, characterised as it is by federalist sentiment, to take further powers away from the Member States.
In connection with Agenda 2000 and in the course of the Berlin Summit, the EU had the chance to implement a reform which would have distributed the financial burdens properly and fairly. However, this chance was missed by the EU, which did not wish to carry out adequate and thorough reforms of agricultural policy and of the contributions to the structural funds. These are a burden upon most of the expenditure under the EU' s budget. To introduce "autonomous own resources" as the Committee on Budgets wishes to, would also require the EU to establish its own tax administration.
This week, the Court of Auditors has reported that at least 40 billion disappeared from the budget last year. In light of this, it appears extraordinarily provocative to propose that the EU be given its own right of taxation.
- (SV) The enlargement of the EU in the direction of Eastern and Central Europe brings the European Union' s financial requirements to the fore.
The EU is not at present entitled to raise taxes itself, nor should it be entitled to do so in the future either. The Haug report does not involve our automatically introducing taxation by the EU, but it opens the way for a debate on the subject.
Enlargement ought to be financed mainly by means of reduced costs. This would involve better prioritising and concentrating on the major and crucial questions. The enlargement of the EU is one such priority.
As long as almost half the EU' s budget goes on subsidising agriculture and as long as five sixths of it, including the structural funds, goes on subsidies of one kind or another, there can be no doubt that changes still need to be made.
At the Berlin Summit, the Council reached an agreement on the amendment of the own resources decision. We agree with the thrust of this decision. By maintaining the own resources ceiling at 1.27% of GNP, the Council sustains the necessary budget discipline within the EU. Another major bonus resulting from the Berlin Agreement is the attention that was devoted to the unfair distribution of the load over the Member States. The Netherlands, Germany, Sweden and Austria are the Member States currently contributing a disproportionately large sum in relation to their national income, in order to finance the EU. A number of amendments, such as adjusting the financing of the UK rebate and increasing from 10 to 25% the deductions on traditional own resources, reduce the contributions of these Member States to the EU. Following a compromise which was reached with great difficulty, we can accept these adjustments, but they are certainly not what you would call attractive. At present, they are accommodating the four Member States in question. They do not, however, offer structural solutions to the problem of net contributions. It would have been better if a solution had been found in the form of a generic correction mechanism, for example, by introducing a band for national contributions to the EU.
We were unable to back the Haug report because it proposes a number of essential amendments which are incompatible with our convictions. The report, for example, advocates rendering the Union less dependent on Member State contributions. The rapporteur' s ultimate goal is complete financial autonomy with regard to the Member States. We, however, support a continuous involvement of the national parliaments in financing the EU. In addition, we voted against the rapporteur' s amendment in which he rejects the increase in the deductions on traditional own resources. This puts enormous pressure on the equilibrium of the Berlin Agreement. To the Netherlands, which has managed to secure this increase in order to reduce its net payer' s position, this is unacceptable.
- (NL) In principle, I am of the opinion that the own resources decision should be based on equivalence and fairness between the Member States who all should play according to the same rules. This is why I am rather disgruntled about the decisions reached by the European Council of Berlin, with Europe as the big loser.
The requirement that the Member States should be treated equally should be embodied in the present proposal from the Commission.
The starting point of the Haug report was that the position of March last, namely that all exemption provisions should be dispensed with, should now be substantiated. Amendment 31, part 2, and amendment 32, however, mitigate this position with the addition of the term "from now on" . In other words, the Member States can keep what they managed to secure in Berlin for now.
The purport of Amendments Nos 12 and 33 is to revise the collection costs down to 10% with regard to the amounts established after 31 December 2000, which can be supplemented by a flexible premium as a function of the results achieved by the Member States when collecting the traditional own resources and fraud control measures. I agree with this, in principle. The Member States must assume responsibility for collecting their traditional own resources.
What does rather disturb me is the impact that this amendment has on the decisions taken at the European Council of Berlin. Berlin was a compromise which managed to accommodate every Member State. In order to compensate both Belgium and the Netherlands for the additional cost which ensued from the gradual replacement of the VAT contribution in favour of the GNP contribution, the collection costs were increased to 25%. This concession is now cancelled whilst the other benefits are maintained. In this way, a new inequality is created to the detriment of two Member States, namely Belgium and the Netherlands. As such, I voted against these two amendments.
- As chairman of the Committee on Budgets, I am duty bound to vote for the amendments from the committee.
In the committee I voted against those amendments which jeopardised the UK abatement. Had I been voting as a Labour backbencher in the plenary I would have voted in a similar way as I did in committee.
It is my responsibility as chairman to uphold the position of the committee and therefore I voted for the Haug report.
Averoff report (A5-0055/1999)
The Council of Ministers' proposal for a regulation, on which we are to vote today, seeks to implement a number of amendments necessitated by the decision of the European Council of Heads of State and Government in Berlin in March.
The European Commission is, however, taking advantage of this opportunity to introduce new regulations which represent a new vision of budgetary discipline and which extend its administrative powers, and this is something we cannot accept. It has also been proposed that these regulations be henceforth given the legal form of a decision rather than a regulation.
The French members of our Group are opposed to this amendment of the legal character of the legislation, insofar as a regulation makes it easier to take into account the impact of budgetary discipline on Member States and on Community institutions. The Commission' s initial proposal indeed met with unanimous opposition within the Committee on Budgets.
In the context of the proposal before us there is another aspect which also strengthens the powers given to the European Commission: the possibility of reducing the amount of direct aid or suspending the payment of monthly advances. Well, as soon as it is envisaged that the reduced or suspended amounts are to be paid out of the Community budget, in the next financial year at the latest, this intervention will necessarily take the form of yet stricter measures in subsequent years, with the risk of endangering the principles of the common agricultural policy.
So, the French members of the Union for a Europe of Nations Group are opposed to the proposal for a regulation, and also to Mr Averoff' s report.
To observe the financial ceilings for agricultural policy, stipulated in Agenda 2000, it is necessary that the regulations on budgetary discipline are tightened. The draft regulation contains proposals for instruments to intervene if agricultural expenditure threatens to exceed the ceilings. For example, in these proposals, the Commission is granted the authority to postpone payments to Member States at the end of the financial year. We largely agree with the proposed instruments.
The rapporteur has drafted an excellent report on this matter. He endorses the necessity for more budgetary discipline. In addition, the report emphasises, rightly so, that any savings should not affect the principles of the CAP, as they have been approved in Agenda 2000. The EU has adopted a policy for the next 7 years which has also raised the necessary expectations within the sector. Departures therefrom may not occur without any valid reason.
Within this framework, we are also in agreement with the amendment which advocates the possibility of transferring unused appropriations to the next financial year. This may provide the help we need to find the necessary appropriations within the Agenda 2000 ceiling.
However, we did not back the amendment in which the agricultural expenditure for accession is kept outside the agricultural guideline for entry purposes. There is a wide margin between the agricultural guideline and the financial perspectives for the current Member States. This margin could be used for accession in due course.
Lechner report (A5-0060/1999)
- (DA) Out of respect for the Danish reservation in the legal sphere, the Danish Social Democrats have declined to vote in the final vote concerning the Directive.
The Nordic Green Left (NGL), which consists of the Nordic members of the Group of the European United Left, has today voted in favour of the report concerning the service of legal documents in civil and commercial matters. The purpose of the proposal is to ensure the protected and regulated forwarding of legal documents between the Member States' legal authorities, and this is something we can fully support.
The Nordic Green Left rejects, however, the idea that the proposal should be in the form of a regulation. The Nordic Green Left prefers a convention. In that way, the proposal would not be directly binding in the Member States, but it would be up to the countries themselves to decide whether they wanted to participate in the convention or not.
Gebhardt report (A5-0057/1999)
- (DA) Out of respect for the Danish reservation in the legal sphere, the Danish Social Democrats have declined to vote in the final vote concerning the Directive.
The Nordic Green Left (NGL), which consists of the Nordic members of the Group of the European United Left, has today voted in favour of the report concerning the recognition and enforcement of judgements in matrimonial matters and in matters concerning the custody of children born of the same parents. We have done so because the aim of the proposal is to recognise decisions by the Member States and to protect children' s interests in connection with divorces across national frontiers, and this is something we can fully support.
The Nordic Green Left rejects, however, the idea that the proposal should be in the form of a regulation. The Nordic Green Left prefers a convention. In that way, the proposal would not be directly binding in the Member States, but it would be up to the countries themselves to decide whether they wanted to participate in the convention or not.
. Mr President, I welcome all measures designed to reduce pain and suffering in divorce cases, especially when children are involved. These Commission proposals help address some of the holes of the Hague Convention, which is badly in need of updating.
As EU legislation makes it easier for citizens to live and work across Europe, so the number of cross-border marriages, and unfortunately divorces, is increasing too.
I, like my colleagues, receive an increasing number of letters from constituents asking for help in divorce cases involving partners from different Member States. Often there are children involved and a seemingly never-ending custody battle ensues. Furthermore, rulings, when made, can often be difficult to enforce. Given the current legal jungle, some parents are even driven to break the law and, deplorably, snatch children from their ex-partners.
These proposals, however, will begin to replace heartbreak with hope. By simplifying procedures and making judgements under EU agreements on matrimonial matters legally binding and directly applicable in all Member States, justice will be speeded up and an end brought to such long, drawn-out and heart-rending cases.
MEPs cannot pretend they can put a stop to the pain caused by separation and divorce, but they can at least try to put a stop to the legal circus that can often accompany it. The welfare of children must come first, not the welfare of lawyers.
On one occasion during the last parliamentary term, one of my explanations of vote was not approved because I was not in the Chamber. It was a question of a written explanation of vote, and the reason for the non-approval was that, if you had explanations of vote to deliver, you should be there in the Chamber, even if the explanations were in writing, so that the President could see that explanations of vote were in fact to be delivered.
I am taking this matter up because I think it is important that we have some accepted form of procedure in view of what happened in my own case during the last parliamentary term. A lot of names have been read out now, you see. There are a lot of Members of the European Parliament who very often take part in the votes but always, without fail, make explanations of vote. That is why I am wondering: is it necessary to remain in the Chamber so that you can be seen to be there? Or can you proceed in this fairly lax way and continually add a whole lot of texts to the minutes about what you think or do not think?
Mr Carlsson, Members normally ask if they can make a written explanation of vote, they confirm it at the end of the vote, and once it has been confirmed, most of them leave the Chamber. Your request is, in fact, legitimate, because the Rules of Procedure stipulate that Members who announce they wish to make a written explanation of vote must be present. We shall see if we can give you a more precise, written answer to your query.
Mr President, I made a point of order with regard to the Haug report because the original version is in German and, unfortunately, I do not speak German, and the English version said something quite contradictory to the Portuguese version concerning Amendment No 31.
Mr President, when you presented the amendment to the vote, you read out "gross national product" , in other words, what you read out agrees with the Portuguese version. I had to wait until the end of the vote to ask my German colleagues what was in fact written in the German version and they confirmed to me that "BSP" means "gross domestic product" . This shows in fact that there is a contradiction, which is why I drew your attention to it. Given this contradiction, I feel that what you read out, which is "gross national product" must be right and not what was written in the original version which is "gross domestic product" , which is quite different. In these circumstances, I think that this amendment should not be considered valid, given that it was voted on without knowing about the most essential part of this amendment which is this concept of "GDP" or "GNP" . This is not a mere technical detail but is something that has extraordinarily important financial consequences.
Mr Casaca, I did indeed read out "gross national product" because the Italian version contained the acronym GNP, which means, as I said, gross national product. Nevertheless, the services have informed me - and I confirm this information - that the original version, the authoritative version, is the German version, and therefore the versions in the other languages will be brought into line with the German one, with the consequences you pointed out. This is the response that I have to give you: the original version, the authoritative version, is the German one.
(The sitting was suspended at 1.10 p.m. and resumed at 3 p.m.)
Mr President, there has just been a very significant piece of news: the peace process in Northern Ireland, despite the difficulties which have surrounded it, has taken a step forward today with the decision by the IRA to hold negotiations with the Disarmament Commission. The Parliament, which has played an important role in this process, as well as taking pleasure from the developments in Northern Ireland, should involve itself in the efforts to ensure that the other two violent conflicts in the European Union - that in Corsica and, above all, that in the Basque Country - move along the road to a definitive peace. I would ask all the groups and Members of this House to assist in this effort towards dialogue so that these peace processes within the Union may reach a positive solution, as so fortunately appears to be the case, at last, in Ireland.
Thank you, Mr Knörr Borràs. Your statement has been noted.
Mr President, I also felt you might wish to know of the very welcome development in the Northern Ireland peace process today: the announcement by the IRA that it intends to appoint a representative to coordinate the decommissioning of paramilitary weapons with General John de Chastelain. This news is very welcome, as it means that the Good Friday Agreement can be fully implemented and government structures or an executive set up. You know that the European Parliament has, over the past twenty years, given every political and financial support to encourage peace in Northern Ireland. At last we dare to hope that lasting peace can now be guaranteed democratically.
Thank you, Mrs Doyle, for bringing Parliament up to date.
Situation in Chechnya
The next item is the Council and the Commission statements on the situation in Chechnya.
Mr President, I was just reflecting for a moment on those points of order. I am sure that Members of Parliament can imagine my own feelings about events in the last forty-eight hours in Northern Ireland. I think we have a better chance for peace than has existed for some time and I for one would salute the courage of those parties and party leaders who have made these encouraging developments possible. We must all keep our fingers crossed and, where appropriate, perhaps pray.
To move to the debate: I am extremely pleased to be able to participate in this important debate and I must say that I am very grateful to the business managers for arranging the timing before my departure to the OSCE Summit. I hope the House will not regard it as a discourtesy if I am obliged to leave just before the end of the debate but I have to get to Istanbul, not least for a meeting on the Stability Pact. The debate provides a useful opportunity for me to inform the House of our most recent contacts with the Russian authorities over events in Chechnya. At the same time, I shall be able to participate in the discussions in Istanbul on these issues with a much clearer understanding of the views of the European Parliament.
I think it is fair to say that there is general consensus in the European Union - the Council, the Parliament and the Commission - on the following two propositions: firstly, whatever the understandable outrage about the appalling acts of terrorism in Moscow, in the northern Caucasus and elsewhere - which, as someone whose country has had all too much experience of terrorism, I totally condemn - Russian action over recent weeks has involved repeated disproportionate military force, repeated disregard for the need to seek a political solution and repeated disregard for the tragic human consequences. Secondly, most people (I think this is also true across the European Union) agree that it would be a historic error to begin the next century by locking Russia out of European affairs as we did at the beginning of this century. Because we want to avoid repeating the mistakes made after 1917, the European Union has been genuinely seeking a strategic partnership with Russia. The concrete proof is the dialogue that we have built up under the Partnership and Cooperation Agreement and the common strategy adopted at the Cologne European Council.
It is equally obvious that the unfolding situation in Chechnya puts our relations with Russia under considerable strain. The Russian authorities must understand that their present action has an impact on their acceptance by the international community and on Russia' s credibility as a political and economic partner. They seek to justify their action in terms of domestic public opinion. It is the same story when they refuse to give ground on the European Union' s legitimate trade concerns despite the EUR 10 billion trade surplus they now enjoy with us.
But we live in democratic countries with democratic institutions like this Parliament. We too are affected by the strength of public opinion which is understandably horrified by what is happening in Chechnya and worried about simply standing on the sidelines. So far, our response has been to try to exert growing diplomatic and political pressure on the Russians. We have taken every opportunity to get the message across at all levels. I participated in the ministerial troika led by Foreign Minister Halonen in early October. The subject dominated the European Union-Russia Summit on 22 October and it dominated our discussion at the General Affairs Council on Monday. At each stage the language has been hardened and the operational proposals reinforced.
The message from the Council this week could not be more clear. The European Union has condemned outright all disproportionate and indiscriminate use of force in Chechnya and urged the Russian government to observe its commitments under humanitarian law. There is no alternative to seeking a negotiated settlement based on a dialogue with the elected leaders of the northern Caucasus, including Chechnya. The Council stressed that imposing a military solution in Chechnya would be a major political mistake. What will be the situation in one month, two months, a year or two years from now? There is apparently no long-term Russian strategy to ensure lasting peace. More specifically, the Council urged a role for the OSCE and asked that a branch office of the OSCE assistance group to Chechnya should be immediately opened in Nazran and Ingushetia. The Council concluded that the Istanbul Summit this Thursday and Friday could be used, inter alia, to drive home these messages to the Russian authorities. I am obviously willing to return to Parliament after Istanbul to report on the message we delivered and the reaction we received.
Increasingly I am being asked whether the European Union should step up the pressure by moving beyond strong words to more direct action. What might this involve? Some suggest cutting off financial assistance under the TACIS programme. Would this, I ask, put a stop to military action? There would be no direct impact on Russia' s public finances because the money is all channelled through contractors mainly in the European Union. But it would undermine the process of economic and social modernisation that we have been pressing for so hard.
What about suspending food aid? The existing scheme is nearing an end. By September over 90% of supplies had already been delivered to Russia. It is now for the Russian authorities to ensure distribution. The priority for us is to check that the proceeds of the scheme are properly used to repay pension arrears and for other social projects. As for the future, we have anyway very grave doubts about the need and the economic rationale for any new food aid schemes. Recent events in Chechnya add a strong political argument against meeting any new Russian request for food aid. I told Madeline Albright last week that I did not believe that this Parliament would countenance any further delivery of new food aid this winter to Russia.
There have also been suggestions of withholding IMF assistance and EBRD lending. These are obviously issues beyond the direct competence of the European Union, but would it be in our interests to provoke a political backlash against the international community in the run-up to the Duma elections in December?
The OSCE meeting in Istanbul provides an opportunity for progress, although I cannot claim to be very optimistic. The Russians have made it plain that domestic public opinion is dominating other considerations in their handling of the crisis. Our job must be to persuade them their present short-sighted approach will never deliver lasting peace in the Caucasus, and we need to be swift and generous in providing the humanitarian assistance that is so badly needed as winter sets in. We will be more effective on both these fronts while channels of communication remain open. I am therefore, like the Presidency and the High Representative, in close contact with Igor Ivanov, the Russian Foreign Minister. We met in Helsinki last week in the margins of the Northern Dimension Conference and we have since spoken on the telephone.
On the urgent humanitarian situation, I have repeatedly stressed the need to ensure adequate access and security for international aid agencies. Some progress has been possible through recent assessment missions by outside experts and donors. This has allowed a better estimate of the extent of humanitarian aid needs. There appear to be up to 200,000 Chechen refugees now in Ingushetia, most of them staying with families there, the remainder living in tents. Meanwhile a large number of people are waiting to cross the border and many have returned to Chechnya, either to the area occupied by the Russian military or to that still under control of the Chechen fighters. In total, we are talking about up to half a million people to a greater or lesser extent in need of humanitarian assistance. The needs of the local population in Ingushetia who have been hosting the refugees must also be taken into account. Identifying needs is only one part of the problem.
The physical delivery of assistance is another. Continuing security worries have limited assistance efforts so far. From the Commission ECHO has committed close to one million euros to the work of the UNHCR. The large-scale assistance urgently required in this region cannot be delivered through remote control with donors excessively dependent on the Russian Ministry for Emergencies. We must therefore maintain pressure on the Russian authorities to do much more to facilitate access for international donors and to look after their safety.
Finally, I should say that Mr Ivanov has suggested in his conversations with me that an intensification of the contacts between the European Parliament and the Duma might be helpful, including perhaps a visit to Moscow by a representative group of your Members. Obviously you would want to see for yourselves what was going on and make your own judgements. I know that under the admirable leadership of Mrs Krehl, your Delegation for relations with Russia is among the most active in the Parliament, but I would urge you to consider Mr Ivanov' s suggestion seriously.
The Commission is keen to see a constructive relationship between the Russian Federation and the European Union. We have a shared interest in the future security and prosperity of our continent. But I have to say that the present crisis in Chechnya is putting a severe strain on the partnership we have been trying to build. On the other hand, we all know that it is only by trying to maintain that partnership that we have any chance of getting the Russians to heed our message, that is the awful dilemma that we face. The Russians must recognise that they cannot dismiss our concerns out of hand. We want closer friendship and understanding but they must recognise that those things are a two-way street.
Mr President, Members of the European Parliament, Commissioner Patten has given a very analytical and well considered presentation on this issue. We can fully agree with the points he raised. This autumn we have followed daily, with growing concern, the continued military action in Chechnya. Of particular worry is the fact that the Russian government has still not - despite its promises - begun to look for a political solution to the crisis but, instead, relies solely on military action. Moscow' s political goals regarding Chechnya in the longer term are still obscure.
I appreciate the European Parliament' s interest in the situation in Chechnya. I would now briefly like to tell you of our assessment, firstly of the military crisis in Chechnya and, secondly of the humanitarian crisis there. Thirdly, I will speak about the action taken thus far by the European Union and the international community, and the aims we have for Chechnya.
Militarily, Russia controls just under half the Chechen territory, and is advancing systematically. On Friday last week, Russia took the city of Gudermes and may also in time take Grozny. Russia' s apparent aim is to bring the whole of Chechnya back under Russian control. For Prime Minister Putin, the war has also so far been an internal political success.
During the autumn the European Union has repeated its concern regarding the disproportionate use of force in Chechnya. This has caused a number of civilian victims and an ever-continuing increase in the number of internal refugees. The use of force against civilians is prohibited under international humanitarian law. Through its action, Russia is in violation of the Geneva Convention and the Additional Protocol. Indiscriminate bombing has been responsible for many civilian victims.
The European Union has underlined the need for rapid de-escalation of the conflict and urged Russia to commence negotiations for a lasting solution to the problem. It is clear that a basically political conflict cannot be solved militarily.
Mr Sasi, I must interrupt the proceedings for a few moments in order to check whether or not there is some reason for the alarm which we can hear.
(The sitting was suspended at 3.20 p.m. and resumed at 3.30 p.m.)
Mr Sasi, please excuse us for this technical hitch, and please continue your statement on behalf of the Council.
I would now like to speak about the humanitarian crisis. The EU has addressed the issue of the urgent need to deliver humanitarian aid to relieve the distress of those fleeing the war. The images of refugee encampments covered in snow are a grim reminder of the plight of those who have had to flee their homes.
Under humanitarian law, the victims of internal conflicts have a right to humanitarian aid. Russia has an obligation to guarantee that the aid reaches its destination unhindered. The EU has called on Russia to ensure that aid gets through quickly and unhindered, so that a humanitarian catastrophe may be avoided.
The General Affairs Council this week adopted a resolution, which once again focused on the disproportionate and arbitrary use of military action, the suffering of the civilian population and the need to start talks to achieve a political solution. In the resolution the Union urges Russia to acknowledge its commitments to international humanitarian law, to make use of the excellent services of the OSCE and to guarantee that international humanitarian aid arrives at its destination. The EU also repeated its position on Russia' s territorial integrity.
Earlier this autumn, the Russian leadership, at its meeting with the EU and representatives of EU countries, assured us that Russia would seek a political solution. Prime Minister Putin did just that at the EU/Russia summit meeting in Helsinki on 22 October. We have to stress to Russia that we expect it to keep its word and look for a political, not a military, solution.
Russia has said its actions are to do with the combating of terrorism. In its opinions, the EU has always condemned terrorism in all its forms. At the same time, however, the EU has emphasised that anti-terrorist action must always be in compliance with the dictates of human rights. It considers that violence towards civilians carried out in the name of the fight against terrorism is never acceptable.
It is vital that the administrative border between Ingushetia and Chechnya remains open so that the civilian population fleeing Chechnya can safely reach the Ingushetian side. Civilians must be guaranteed unhindered, cross-border access to refuge from the bombing and the violence. To deny these civilians their basic rights in a conflict situation would be a breach of international humanitarian law. The EU has tried to see to it that the border remains open and that everyone in need of assistance and protection can cross it.
Visits to the area by various delegations - Foreign Minister Halonen (30 October), UN organisations (3 - 7 November) and the OSCE (9 - 10 November) - can be regarded as positive steps. The visits to the area have been a means not only to acquire more information but also to make the concerns of the international community more visible.
For the international community to be able to have an impact on the situation we should endeavour to have an international presence in the northern Caucasus. The most natural context for this would be the OSCE. We must aim to establish in Nazran, Ingushetia, the OSCE' s Grozny mission, which has now been evacuated to Moscow.
With winter approaching, we must do our utmost to make arrangements to see that international humanitarian aid reaches its destination. The humanitarian situation in the region looks very worrisome. The UN report reinforces the picture we have of a rapidly deteriorating humanitarian situation.
Finally, we must point out that it is in the interests of both the EU and Russia that military action be ceased as quickly as possible, because prolonging it would harm the relations that are only just developing between the EU and Russia. We will follow the situation closely and continue to put pressure on Russia, so that a lasting and peaceful solution can be found to the situation in Chechnya. The next opportunity for this - as Commissioner Patten mentioned - is the OSCE Summit starting tomorrow in Istanbul.
Mr President, Mr Sasi, Commissioner, it is with relief that my fellow Members and myself welcomed the statement from the European Union' s Foreign Affairs Council the day before yesterday, forcefully condemning the disproportionate and indiscriminate use of force in Chechnya.
It is with relief that we heard this morning the very firm position adopted on the matter by Mr Solana and his undertaking to bring his weight to bear, as of this afternoon in Istanbul, in order to ensure that international law and human dignity is respected in this part of the world, and it is with relief that we have just heard you tell us, Mr Patten, that you are shortly to add your contribution to that of Mr Solana in this area.
We were, in fact, in the majority in this House in condemning the methods adopted by the Russian army to quash under fire any sort of potential resistance to its advance without taking into consideration the losses thereby caused among the civilian population. We were also in the majority in deploring, together with the majority of public opinion in Europe, the striking contrast between the din of the bombing and the sustained silence of the governments of the European Union.
I can bear witness to this because yesterday, I chaired a meeting of all the groups of this Parliament where a draft joint resolution was finalised which, unlike others, will not be a compromise text and will in no way be a compromise between divergent positions, but will indeed be a synthesis enriched by the proposals of each of the political families united in a common desire to offer Parliament' s contribution to a political solution of the tragic situation currently causing bloodshed in Chechnya.
In this resolution, which I have no doubt will be massively supported by my fellow Members, we are adding our voices to those of the Council in condemning the action currently being taken and in requesting that negotiations are initiated directly with the elected representatives of the population of Chechnya.
Together with you, we are requesting that the necessary humanitarian aid be deployed immediately, in order to provide assistance to the hundreds of thousands of people displaced due to this conflict, but we are requesting, Mr Patten, that provision is made for the suspension of economic aid to Russia, initially, if Russia continues with its indiscriminate attacks upon the civilian population and does not seek a negotiated settlement.
I fully understand, and we hope with all our hearts that the task of negotiation which you are going to enter into, together with Mr Solana, will be successful. We also propose, and we are agreed upon this, I am sure, that a conference should be held, and that Parliament should participate in this conference.
Mr President, I should like to welcome the stand taken by Mr Patten and Mr Sasi and compliment Mr Morillon, Mr Cohn-Bendit and others on this very strong motion we put together yesterday.
It is important to underline what we say in the motion for a resolution, namely that we are committed to strengthening the partnership with Russia because we realise that there will be no stable, peaceful Europe without a stable and democratic Russia. We also underline the territorial integrity of the Russian Federation. But it is the strategic partnership agreement that also gives us formal grounds, apart from our reactions as human beings, to question what is going on. The Tacis agreement states specifically that Tacis assistance is provided on the basis of certain shared economic and political values and practices. This is why we have also raised the issue of Tacis here. We do it against the background that some weeks ago the Russian Duma gave Mr Putin an increase of USD 1 billion for the war effort in Chechnya.
Therefore we also demand the highest degree of transparency on the part of any financial institutions or donors of funds to Russia. We also urge the Council and the Commission to consider freezing all new contracts under the Tacis programme, except the democracy line. This is a warning. We are not only concerned about the question of Chechnya; we are outraged, horrified. We want to add our voice and express our strong concern about what is going on and use the weight we have in Parliament, which we can do, among other things, through the Tacis programme.
Mr President, the stand on Chechnya drafted by the political groups of the European Parliament is, in my opinion, well prepared. The clear basis of the resolution is the support for Russian territorial integrity. The Russian government is also supported to the extent that we condemn terrorism in all its forms. On the other hand, we also condemn the excessive use of force and we are calling for a political solution to be sought for the Chechen question. In addition, we wish to emphasise that the civilian population must be protected and the refugees taken good care of.
Our position complies with the resolutions we adopted earlier and it is also in harmony with the policy pursued by Western countries. On the other hand, the line adopted by Parliament apparently contradicts public opinion among the citizens of the Member States. The European Parliament' s policy on Chechnya is encumbered by the fact that Western countries have themselves acted in such a way that they have lost the moral authority to clearly condemn the blunders Russia is presently accused of. This is shown, for example, in the article by Prime Minister Putin, recently published in the Herald Tribune, in which he defends his government' s action with reference to examples offered by Western countries.
The particular burden that the West bears now is the war against Yugoslavia. The bombing began without sufficient consideration being given to the objectives and consequences. In Kosovo a war of independence was going on, associated with violence against the civilian population. The West interposed in this war with a bombing campaign against one side, and on behalf of the other, although they had not approved the objectives of the side on behalf of which they had started the war. As no one wanted or was able to use ground troops in the war, the bombing meant that a humanitarian and political crisis became a humanitarian and political catastrophe. If Western policy were consistent, these countries would now be considering the defence of Chechnya, even through military means, but nobody even thinks about it. Now it is considered that Russia has the right to defend its own country' s unity, even through the use of very harsh measures. On the other hand, Russia is now appealing to the notion that it has the right to use military force to achieve its own important political aims in the same way as Western countries did in Yugoslavia. Despite our own moral burden, the European Union must use all its authority to solve the Chechen crisis according to the guidelines the representatives of the Council and the Commission have laid down here.
As we develop a common foreign, security and defence policy for the Union, we must see to it that it has a sound moral basis. Only in that way will we have the authority to insist that others should act in accordance with these principles.
Mr President, Russian tanks are currently crushing a nation, just as they already crushed and attempted to crush the people of Hungary in 1956, of Germany in 1963, and we can give other examples, up to Prague in 1968. Let us forget the hypocrisy and the double talk. The Russian policy being carried out in Chechnya is an old tactic. It is founded upon the Stalinist policy which shoved whole populations behind the Urals, without the right to return home, twenty or thirty years ago. And if we say that we do not wish to exclude Russia from Europe, that is true. But when the Russians say that this is an internal problem, we must tell them that today we all live in the same world, with shared values. And it is in the name of such values that we declare that we have an entitlement to political intervention, humanitarian intervention, in the face of this Russian barbarism.
Yes, there has been terrorism. But who committed these acts of terrorism in Moscow? Do we know? Russian history claimed that Katyn was an atrocity committed by the Germans, until it was discovered that it was in fact committed by the Russians. I do not know who committed the terrible criminal acts in Russia, but I do know that the women and children of Chechnya who are being massacred today surely did not commit acts of terrorism. This is why, when we Europeans say that we are freezing aid to Russia, it is not with the intention of excluding Russia, but of integrating it into a shared system of values. Let us not give in to the blackmail which says "if we do not help Yeltsin or Putin, then we will have worse", for what could be worse than the annihilation of Grozny and the annihilation of Chechnya? Do you think that Mr Lebed or any other crazy man would do something other than this?
This is why I am asking the Council and the Commission to be honest in saying to the Russians that if they do not change their policy, then we shall change our aid policy. Obviously, we shall provide the Russians with food aid, but we shall not assist a government which looks just like the old Russian Government. The fact is, Mr Putin looks just like all the members and chairmen of the KGB.
I wished to say this in the presence of Mr Armatov, the Chechen Minister of Foreign Affairs, who will have, as he listens to us, an idea of what democracy in Europe is.
Mr President, I am extremely worried that worldwide there are increasing attempts to resolve conflicts using military means. Russia is no exception in this, which is particularly painful for the European Left; it is acting as it sees fit and no differently from NATO in Yugoslavia. I consider the applause which you gave Mr Solana this morning and now the applause for the speech made by Mr Cohn-Bendit to be opportunism of the worst kind. I simply must say this!
To reverse the trend, that is away from the military and towards conflict prevention and peaceful conflict settlement, is the crucial challenge facing this European Parliament. We have logically assessed the war in Chechnya and we have also deferred our decision on further expansion of cooperation with Russia. We expect the same of the Council. Yesterday' s declaration by the Council is a positive sign but it is too late. It is to be hoped that the Council does not need as long to follow up our proposal to freeze the expansion of relations and the TACIS programmes for Russia until such time as the weapons finally fall silent.
The attacks on refugees and residential areas, the closing of the borders and the hindrance of international aid organisations providing humanitarian aid not only contravene the Geneva Convention on the protection of civilians in war zones and other international obligations but are quite simply inhuman and totally unacceptable. I consider it self-evident and indispensable that the European Union increase its humanitarian aid for the people of this region. However, we must not release Russia from its responsibility to protect and provide for refugees and itself to care for the people in the war zone. The same also applies for the reconstruction of the country.
Mr President, discussing Chechnya today reminds us of Kosovo and makes us wonder about that famous duty to interfere on humanitarian grounds, that principle which is, unfortunately, as vague as it is noble. Indeed, it is used with excessive discretionary power, often owing to specific political or economic interests. The principle of humanitarian intervention has, until now, failed miserably because Milosevic' s regime is still firmly in power in a country that has gone backwards in time and economics by at least thirty years, while the majority of the Albanian people have returned to their land and 10% of Kosovar Serbs and all the gypsy peoples have been forced into exile. In Chechnya, the situation is even worse. Two months ago, the Russian army entered Chechnya, a land which had already been destroyed in human and economic terms and drained three years ago with more than 100,000 dead. Today, we hear of the civilian population being shelled, which has caused over 3,000 deaths and turned 200,000 people into refugees. And all of this while the so-called "virtuous" international community justifies the Russian intervention on the pretext of fighting terrorism, and the International Monetary Fund bankrolls unsecured funds to Yeltsin, despite the billions of dollars misappropriated by the Russian authorities.
It is true that Chechnya is a part of the Russian Federation, but the Russian troops do not have the authority to legally massacre men, women and children. The international community, our Union, is duty-bound, if it is truly committed to safeguarding human rights, not to remain passive. The region has been ravaged by war and, in the meantime, the European Union is increasing its commitment to humanitarian aid and funding for the TRASECA project to link the Black Sea and Central Asia. And the fuel factor - gas and oil - has played an important part in the Chechen crisis. American companies are interested in Caspian Sea oil as an alternative to Persian Gulf oil. They asked the Department of State to draw up a strategic map of possible routes: the most important would be the section between the Caspian Sea and the Turkish port of Ceyhan, which affects the route between Baku and the Russian port of Novorossisk. Thus, in 1994, the Russian army intervened to show that Russia controlled the operational oil pipelines allowing the Caspian Sea production to be exported so it would not risk being excluded from the power play dominated by America.
The Union must have one single objective: to contribute to re-establishing peace, to find a new status for Chechnya, as laid down in the agreement signed between Russia and Chechnya on 31 August 1996, and it must also remember that if Europe wants to defend human rights, it cannot continue to endorse the fact that Russia believes force and the army to be the only political tools.
Mr President, why is President Yeltsin now repeating what he once described as the biggest blunder of his political career of 1994/1996: a large-scale military intervention in Chechnya? And why does the Russian military apparatus provoke the Trans-Caucasian republics of Georgia and Azerbaijan by making wild accusations regarding cooperation with Chechen "separatists and terrorists" ?
Both operations are pretty disastrous anyway, both for the Russian Federation and the Caucasus. Under the quasi-legitimate banner of "fighting terrorism and violent separatism" , the Kremlin is itself terrorising the Chechen people and is stimulating the very terrorist, fundamentalist elements amongst them.
It is likely that the Russian punitive expedition in Chechnya is largely founded on internal political and military motives other than the purging of "Chechen Wahabi headhunters" . To the fraudulent "family" of President Yeltsin, this is a true gift by way of a diversionary tactic. At the same time, the deeply aggrieved Russian army leadership can undertake bloody revenge for the humiliating defeat against the Chechen freedom fighters of only a few years ago. Moreover, the horrifying war scene in the Caucasus offers the average Russian politician the chance par excellence to beat the popular national drum, especially in the run-up to the Duma elections.
The trouble-stirring from Moscow in the Caucasus is undoubtedly the result of the competitive rivalry with the West regarding the energy treasures of the Caspian Basin and is indicative of a revival of the imperial idea. In this light, the Chechen tragedy is merely the overture for a larger, regional crisis.
Does Moscow have as little to fear from the West, including the European Union, now, as it did during the first, degrading showdown with Grozny? Why not block all credit to Russia, for example?!
Mr President, just as the previous speaker stated, the last few weeks have shown that the actual scale of things in the Caucasus is considerably greater and also encompasses the entire Caspian Sea. Of course, in the current phase of the war in and around Chechnya we need to see damage limitation as the most important issue and to provide the swiftest possible emergency aid for the population.
However, whilst the real interests in the Caucasus are not openly declared and remain undisclosed the attempts at resolution will not work. Each person interprets the causes of the war using the arguments which best suit his own theory. There is no admission that this area is one of the largest stores of raw materials in the world and that many multinational interests are focused on this area. So long as greed for these possessions and for the resources in this area remains unconquered - and this applies equally to Europe and many other states - the conflicts in this region will not be resolved and, long term, we also have to consider finding a major, comprehensive solution to this problem.
Mr President, I cannot share the opinion of Mr Väyrynen that this Parliament does not have enough credibility. Two months ago we took up a clear position as a single international institution, albeit not every individual in the House. I am pleased that everyone has now come on board and that the Council and Commission also now support what we in this House clearly declared on this matter with a small majority two months ago.
However, we have now moved on considerably, having come to realise that it is not enough to direct threatening words at the Russians. Rather, we must reach conclusions. We must stop financing this war, which is a bloody, colonial war for oil and an especially bloody form of electoral campaigning. This means, Commissioner, that we must stop financial payments, including TACIS funds. On the other hand, we must clearly say to our partner that, as far as we are concerned, a partner is no longer a partner when he becomes a murderer. This should also be obvious between states.
I would also like to clear up a few myths. No mention is ever made of the democratically elected government of Chechnya. This is not another internal affair for Russia. This government was elected under the supervision of the OSCE on the basis of a cease-fire agreement which the OSCE brokered. We must resolutely support this government against the breach of this agreement by Moscow, which is a contravention of international law and which has come about as a result of the fact that Moscow has restored a KGB puppet parliament, which was in place in Moscow before the agreement, in order to have a comfortable negotiating partner.
We must also clear up the myth that this is a response to terrorism. Mr Cohn-Bendit is right: we do not know who carried out the bomb attacks in Moscow, which we condemn. Much points to bogus machinations. We must state quite clearly that anyone dropping bombs on civilians is not fighting terrorists; rather he is inciting terrorists by traumatising whole generations which will suffer the consequences of this particularly brutal form of colonialism.
We therefore need a wholly clear and energetic policy and not the assertions of alibis which we have had in recent months, including from our governments. I would like to urge the Council and the Commission to use the same clear language at tomorrow' s OSCE Summit as the European Parliament has used in its resolution.
Ladies and gentlemen, I have had the opportunity in the last few days to speak both with the Russians, in the person of Mr Rishkov from the Duma, and with Mr Achmadov from the Chechens. The overall picture which emerges is incredibly complicated. The Russians want to successfully conclude this military intervention using full force, whatever it costs. They deny that there are civilian fatalities. They say that the Chechen refugees, more than 300,000, are not facing a difficult situation. More and more, Russian politicians are using the Chechen conflict as an instrument of electoral campaign; and with some success. 95% of the Russian population support the war in Chechnya.
However, it is also true that Russia is claiming in principle that the entire Chechen population are terrorists and as a European Parliament we cannot and must not accept this. We therefore demand political dialogue and a political solution and commit ourselves to the means of pressure we have at our disposal, even the blocking of new TACIS projects or the refusal to provide food aid to Russia. Humanitarian aid yes, democratic projects yes, but nothing more! Even though we acknowledge that the debate and negotiations on Russian non-compliance with trade agreements and the steel agreement will then become extremely difficult for the European Union, terrorism cannot, and must not, be waged against an entire population using military might.
In this regard, an entirely different discussion, indeed an entirely different issue comes to the fore: The European Parliament has always made it clear in all its resolutions that Chechnya is a part of the Russian Federation. I cannot quite understand therefore how an appointed Chechen Foreign Minister who, under international law, should not even exist, can hold an official discussion with the President of the European Parliament.
I consider this to be an extremely difficult decision. I agree that the groups should have access to information, and I was very grateful that I was able to speak on this matter with Mr Achmadov, but in the past there have not been official appointments of this type in this House. This is a very unusual occurrence.
Mr President, through the disgraceful policies being pursued today in Chechnya, the Russian Government is rigidly following the example set by the governments of the United States and of the Member States of the European Union just a few months back. It is continuing to use excessive violence and to bomb civilians, both indiscriminately and with impunity, because it has neither the patience nor the stamina to find a political solution to the existing problems.
Just as the others did!
We are not convinced by the criticism being levelled at them either. We are even less convinced by you saying that you cannot safeguard the rights of minorities in Kosovo, and that you cannot guarantee the integrity of Yugoslavia. How will you go about convincing Russia that you can guarantee its integrity and how will you persuade it to respect human rights? The whole thing is a shambles, blind hypocrisy. Only those who uphold the rights and respect the integrity of the states of both the Yugoslavian and Russian Federations can convince us of the rights of those persecuted Chechens who are suffering greatly today.
Only them! Nobody else!
Mr President, I would like to add just two points to the comments made by Mr Morillon, Mr Cohn-Bendit, Mr Posselt and Mr Schori, which I completely endorse. We should remember that the Soviet Union of the time stirred up the processes of decolonisation, even when it was not always clear that the populations concerned actually wanted decolonisation.
Today, then, we are facing an empire, the only one, which has saved on the expense of decolonisation. Historically, there is no doubt that the Russian Empire in fact colonised a large part of the Caucasus, i.e. non- Russian peoples. This is the first thing. I say this as a Federalist, and as somewhat not in favour of the multiplication of states.
In the second place, and I am addressing Mr Patten and the Council in particular, the European Union must, as a matter of urgency, have a policy in the Caucasus, the region which Chechnya is part of. It must, as a matter of urgency, have a policy which guarantees stability, not only for Chechnya, but also for Chechnya in relation to Georgia, in relation to Azerbaijan, in relation to Armenia. We know the problems there are particularly in this last country. It follows that a real European policy is urgently needed in this region.
Mr President, the Russian government will be tempted to draw parallels between our action against Serbia to end the ethnic cleansing in Kosovo and their action against Chechen crime. This is strangely voiced at the extreme left of this Parliament. I personally think that this comparison is rather far-fetched, but it is useful to remind ourselves of the discrepancies. Our action and that of NATO in Kosovo and Serbia was undertaken with an extremely selective application of the least possible violence, sparing the civilian population as much as possible. Therein lies the huge difference between our action and the action Russia is taking in Chechnya at the moment.
It is useful that the extreme left should remind us of this difference, although quite unintended. Also, human life appears to be of no consequence and refugees are of no concern. Long lines of refugees are kept waiting at the border and international aid organisations fail to offer real help due to a lack of cooperation. This is another clear difference and it is really good that the extreme left have underscored these huge differences between Russia' s action in Chechnya and that of NATO in Kosovo.
Mr President, it is essential that clear-cut measures be taken and that we give the Russian population some sort of message. Indeed, we received the delegation from the Russian Parliament here and we noticed that there is, in fact, a common opinion amongst the Russian representatives there and they were not all from the same party. This stood out to us.
We will have therefore have to give the Russian population a message which is loud and clear so that they might start to question the events in Chechnya and their government' s action. I am sure we will need to bring some pressure to bear in Russia if we are to put an end to these Russian crimes once again. This is why I think, following on from what Mr Patten said during his hearing, that it is bad doing business with states which violate human rights on a massive scale - he was talking about China in response to a question raised by us - and that it is in fact beneficial to consider financial-economic measures when it comes to giving a clear message. We may be able to call on our friends from the Council of Europe too to consider a suspension.
Mr President, I think we as a Parliament should take a clear stance and express our support for the Chechen population and, for this reason, it is important to my mind that the President of the European Parliament meet the Chechen Foreign Minister in order to explain our stance.
Mr President, I do not need to repeat what the Commission and the Council have said on the situation in Chechnya. I would just like to emphasise one area which can serve as a justification for our joint resolution on Chechnya: the suffering of the civilian population; the hundreds of fatalities; the 200,000 refugees and their plight given the onset of winter; the overreaction of the Russian government and the indiscriminate bombing of the civilian population. I have the impression that this is not a legitimate war against terrorist activity, but a political power struggle at the cost of the population.
For this reason our Parliament must clearly say what it wants and what it doesn' t want. I shall summarise: firstly, we are not disputing the right of the Russian government to fight the brutal terrorism in Dagestan. Secondly, we in no way wish to jeopardise the territorial integrity of the Russian Federation.
Thirdly, however, we cannot condone aeroplanes bombing the civilian population! I condemn these bombings, just as months ago I condemned the bombings of Novi Sad, Belgrade and Nis, which were described as "collateral damage" .
Mr President, what we are experiencing in the second Chechen war is a double tragedy, firstly because the Chechen people are the victims and secondly because the current Russian policy in the Caucasus will not lead to a solution to the problems, but will only aggravate them.
We are witnessing a destabilisation of the region which will have long-term consequences. Today, so I have heard, a Georgian village is reported to have been bombed by Russian planes. This means that there is a danger that this conflict will not remain a purely Russian conflict, but will perhaps extend beyond the Russian borders. This would then undoubtedly be a problem and a further matter for the world community and, of course, the European Union to deal with.
I believe that in recent plenary part-sessions since the summer, this Parliament has tackled the problem of the second Chechen war in great detail, as indeed it has had to. We have taken up a very clear position. We will also, by the mutual consent of all groups, take up a position in the resolution before us today. This is necessary and right!
However, I also share the view of Commissioner Patten that we must not in any way end communication with the Russians. If we want to persuade, if we want to exert influence, then this can only be done by intensifying discussions with our Russian partners. We were visited last week, as Mr Oostlander previously stated, by a Russian parliamentary delegation. I can only say, and this is the major problem with this second Chechen war, that contrary to the first Chechen war the Russian parties in the Duma are nearly all united and, unfortunately, support the policy of the Putin government. This makes it perfectly clear how important dialogue is and what we need to do.
I think that the idea which was put forward here of possibly improving contact with the Russian Parliament through an ad-hoc delegation is an important one. And I also think that, since the Russians have asked us to act as electoral supervisors in the elections to the Duma, we must seriously consider whether to satisfy this request from the Parliament because this might be a further contribution to dialogue and to the development of more democracy and perhaps also better politics in Russia.
Mr President, the situation regarding the refugees is intolerable, and it is not Russia' s internal affair. Russia is creating a massive humanitarian catastrophe with its action against soldiers and terrorists that have carried out inhumane deeds. However, we must remember that nobody has mentioned here that a separate Muslim state was being created between the Caspian and Black Seas. That is a much larger issue, and one we have to bear in mind. Cutting ourselves off from Russia prior to the elections would be very unwise, as we want to lend our support to Russia' s democratic strengths. When we cut ourselves off before, it led to Stalinism and dictatorship.
I support the idea of a visit to Moscow in December, in connection with the elections, as I have proposed, and that we press for a pan-Caucasus peace conference to solve other problems apart from this particular one, as there are military operations going on in half a dozen states in the Caucasus, and the threat of the operations spreading is quite apparent.
Mr President, I am wondering whether these documents are morally right, especially as I think they are rather useless. The documents on the Caucasus and Chechnya contain the same elements found in the Council of Europe' s document that was dismissed two weeks ago. It therefore appears to be a mandatory exercise in rhetoric, with the usual array of fine principles and high hopes.
The European Union expresses its concerns, stresses this and admonishes that, requests a dialogue that it knows is impossible and limits itself to condemning - and this is the first point I would like to talk about - just one thing: the disproportionate and indiscriminate use of force in Chechnya. So you could say then, that a little bit of war is alright, as long as it is not disproportionate. But tell me, what is a disproportionate war?
The second point is the following: the bombing strategy following NATO' s example is supposedly a response to the terrorist bombs in various Russian cities. Is there any evidence, are there any suspicions that these bombs were planted by Chechens? What investigation confirms this? Is it reasonable to kill thousands of people and turn 200,000 people into refugees based on a mere suspicion of guilt?
The European Union is asking for a negotiated solution - and if anyone really believes in the possibility of negotiations they are living in cloud cuckoo land - while the Russians in the Caucasus are making a distinction between the bad guys - those who are asking for independence - perhaps making them out to be Muslims, and the good guys, or rather only those people who are collaborating with them. So where is the dialogue?
I must notify the House that Commissioner Patten has had to leave us in order to catch his flight to Istanbul in order to attend the OSCE meeting, as scheduled. I am therefore going to give the floor to the Council in order to conclude the statements which, I am sure, will be followed with a great deal of interest by the citizens of Chechnya who are today present in the visitors' gallery.
Mr President, we have had an excellent debate on this matter here in Parliament. In my opinion, Parliament' s concern is the right message the Union has to send out. All of us, the Commission, the Council and Parliament agree on this situation. It is important that we all send Russia a signal, and a clear one at that, that violence perpetrated against the civilian population must stop, that talks with legally elected representatives in Chechnya must commence, that humanitarian aid is needed, and that its access to the region must be allowed, with the OSCE having the main role to play in finding a solution to the crisis. I can assure you that the Presidency of the Council will act with determination to achieve these aims. At the same time I wish Commissioner Patten success in the talks at Istanbul.
Mr President, I should just like to ask you to convey our thanks to the President of Parliament for receiving the representative of a government elected under the supervision of the OSCE who is also established in the area of the Council of Europe and who was elected under the Russian constitution.
Your statement has been noted, Mr Posselt.
I have received five motions for resolutions pursuant to Rule 37(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday at 12 p.m.
WTO Millennium Round (continuation)
The next item is the continuation of the debate on the report (A5-0062/1999) by Mr Schwaiger, on behalf of the Committee on Industry, External Trade, Research and Energy, on the Communication from the Commission to the Council and the European Parliament: The EU Approach to the WTO Millennium Round (COM(1999)331 - C5-0155/1999 - 1999/2149(COS)).
Mr President, Commissioner, there is no doubt that the need to develop trade as effectively as possible and the new challenges posed by globalisation, as well as the need to consolidate a balanced commercial system which will contribute to sustainable development and whose benefits will also extend to the less developed countries, require a strengthening of the rules which govern international trade. Hence the importance of the coming conference in Seattle and the timeliness and suitability of the proposals in the Commission' s communication as regards the upcoming negotiations.
In fact, given the challenges before us, it is clear that the next Round cannot be limited to simply widening the regulatory framework, however important that may be, nor must it only ensure that trade liberalisation contributes to economic and social growth in the less developed countries, although I share fully in that desire. Rather, it must also establish rules which will lead to the opening up of markets and guarantee compliance with them.
We have to bear in mind that for European industry - and I am thinking in particular of the textile sector - access to the markets of the developed countries and emerging economies on reciprocal terms is a fundamental priority. To this end it is essential that the Commission achieves the harmonisation of tariffs and the elimination of tariff peaks and tariff progression, as well as the removal of all technical barriers to trade, on the understanding that the less developed countries should be guaranteed free access to the international market for all their products so that they can also benefit from trade liberalisation.
And now, Commissioner, I would like to ask you firstly if you can confirm your intention not to accept, on the agenda of the negotiations, any reconsideration of the agreement on the textile sector as regards the clothing industry and, secondly, how you consider that China' s membership of the World Trade Organisation will affect the European textile industry, bearing in mind that that country is the world' s foremost exporter of textile products.
Finally, I would also like to congratulate the rapporteur on his excellent report and his desire to reach the widest possible consensus on a subject as important as the coming Millennium Round, which we depend on to consolidate a balanced trading system which will ensure, on a global level, an economic order based on social justice.
Mr President, Mr Lamy, this morning the President-in-Office of the Council reminded us of the importance of the agriculture portfolio in the WTO negotiations, and I thank him for this.
You already know that farmers in Europe are going to have to make great efforts to adapt in order to apply the Berlin compromise which, last March, represented the acceptable balance for the fifteen Member States of the European Union. You know that developing countries must be able to count on Europe in order to guarantee the legitimate rapid expansion of their own agriculture which is often the major sector in their economic development. You know that the United States is demonstrating today that the market alone finds it difficult to guarantee agricultural revenue. You must also know, then, that we are counting specifically on you to ensure that the WTO negotiations result in the outcome that we expect.
Regarding access to the market, how is it possible not to recognise that Europe is not the well-defended fortress that it is unjustly accused of being, since we are the leading importer worldwide with a deficit trade balance in the food processing sector?
This reality, Commissioner, must make it possible for you to campaign so that markets are opened up and tariff barriers are reduced according to gradual processes, varying according to sector. As for market protection mechanisms, if they must be adjusted, should they not be retained or reinforced for particular countries, and I refer to developing countries in particular?
Regarding internal support, how is it possible not to make the most of the fact that Agenda 2000 is leading to a significant reduction in the overall extent of support, at a time when the United States are adopting a policy which goes in the opposite direction? This situation must make it possible for you to ensure that the blue box and the green box accepted at Marrakech are retained, and that the peace clause is renewed.
Regarding export subsidies, how is it possible not to capitalise on the strategy of reduction which we are undertaking with the new common agricultural policy? This development must give you the possibility of demanding transparency and handling of the various forms of export aid used by our competitors.
Commissioner, the Berlin Agreement was drawn up in order to give the European Union real room for manoeuvre in the Millennium Round. We have no doubt that you will be able to make use of this by building on the concept of multi-functionality which makes it possible to meet the various expectations of our societies as regards food quality, employment and sustainable rural development, the protection and conservation of the natural heritage and also regarding the balance between regions.
This approach must afford Europe the opportunity to be open to interesting possibilities of alliance. This is why we are counting on you to take the offensive in these negotiations, in which you may count on our critical support.
Mr President, I shall very briefly set out the Group of the European Liberal, Democrat and Reform Party' s points of view on agriculture in anticipation of the World Trade Organisation negotiations. The fact is that it is an increase in demand on the world market which is the most reliable guarantee of profitable European agriculture in the future. It is a much more reliable guarantee than stubborn persistence with our own protective system. Moreover, it is a liberalisation of world trade and improved competition which can lead to increased growth in the new industrialised countries and in populous developing countries. It is this which can mobilise the world' s huge need for food and convert it into a level of demand with great purchasing power.
Naturally, we shall retain the European model. We shall take account, perhaps to a still greater extent, of the environment, public health, animal protection and multi-functionality - that is to say diversity - in the countryside and in agriculture. I think it is this and an open-minded attitude to the development of the information society which will be priorities in discussing the future shape of Europe. It is important, and a responsibility on our part, to pursue the questions of increased growth throughout the world in the World Trade Organisation negotiations. That is why I think that it is so important to say that demand is a more important consideration than the particular system we have here at home.
Mr President, Mr Schwaiger, true, your report is very comprehensive, but it is rather too non-committal, and there are a number of points it fails to address. What, for example, has come of the demand for an analysis of the WTO' s influence so far upon, for example, developing countries, the environment, the EU and existing treaties before we get into the next round of negotiations? To say, Commissioner Lamy, that there were no tools or methods for doing this and that these would first have had to be developed is simply laughable.
In revising the uniquely constituted Lomé Conventions, the refrain is always that that these ought not to remain in that form and that they are not WTO specific. What we should be demanding, however, is that the ground rules governing world trade must be focused upon the needs of people here in Europe and in developing countries. They must be enlisted in the service of sustainability and of social needs and not of the interests of corporations and their shareholders. This must be the main requirement and not a new round of liberalisation which serves only to incite people worldwide to compete for the lowest wages under the worst social and ecological conditions. In our opinion, the WTO needs to be fundamentally reformed before there are any further negotiations at all. Our goal must be nothing less than a fairer and socially and ecologically more responsible form of world trade which honours the interdependence of nations.
Mr President, on the eve of the Seattle Conference, I still think it unfortunate that we are going into a fresh round of negotiations before making a serious assessment of the one before.
The fact that millions of individuals are affected by the consequences of the decisions which are to be taken there does, however, make this necessary. Those in favour of the liberalisation of trade as the driving force for prosperity are all the less willing to undertake such a report, since there can be no real denial that the situation has become worse in recent years, and inequalities between underdeveloped countries and advanced countries, as well as the development of inequalities even within developed countries, have intensified.
When wealth is concentrated at one extreme and there is an increase in unemployment at the other, one may well wonder if the WTO has not primarily served to institutionalise the law of the jungle. As a matter of urgency, a new concept of trade between nations must be promoted, based on solidarity, cooperation, democracy and the promotion of employment and social rights. However, so that all of this does not simply remain a vain hope, decisions must be taken, I believe, in three areas.
Firstly, formalise the principle whereby these negotiations must be of use to disadvantaged countries and populations, affirming the right of the European Union and the Member States to defend their development policy and specific agreements with the ACP and the refusal to let the Lomé Conventions be challenged by the WTO.
Secondly, insist on the primacy of the interests of peoples in preference to commercial and financial criteria. I have three proposals relating to this. Of course, they are not comprehensive. Firstly, subject WTO regulations to the international charter and conventions governing matters of human rights and social, health and environmental issues. In saying this, I am thinking of Kyoto, Peking and Copenhagen. Next, refuse to continue to liberalise services and, on the contrary, assist the development of cooperation of public services in education, health and transport. Finally, maintain the principle of cultural exception, affording the European Union and the Member States the possibility of preserving their capability of freely determining their audiovisual cultural policy in the name of development of a thriving and enriching diversity. One more proposal: establish the precautionary principle for the environment, health and food safety as an absolute priority.
Finally, the third area. Radical democratisation of the structures of the WTO is essential. There must be democratic supervision of the negotiations and of the implementation of agreements. The presence of NGOs, representatives of society and of trade unions, with the status of observers, must be accepted in these negotiations. What is more, all the points negotiated at the WTO must be ratified by the European Parliament and by national parliaments. Today the WTO itself is decreeing the laws, monitoring their application, and settling disputes. I think it is not possible to be both judge and judged. The dispute settlement body must be radically modified.
I would like to congratulate the rapporteur on his very objective report. In the short time available, I want to add my voice to that of those in this Parliament who insist on greater protection of Europe' s vital interests in the forthcoming world trade talks.
We in this House have put our cards on the table in the Agenda 2000 agreement and must not allow or accept any dilution of that agreement by the United States of America. I say that in particular from an agricultural perspective. Part of the motivation behind Agenda 2000 is to conform in a credible way with world trade rules and in the process, of course, to make Europe a key player in world trade - and the Americans will not want that. We enter this new round of talks with the benefits of hindsight and in the knowledge that the United States, in reaching its negotiating position, will have, as in the past, researched the hidden agenda of establishing ways to deviate from that agreement to help its own producers, while at the same time demanding that Europe adhere rigidly to its requirements.
In this House we have prioritised consumer protection, established the family farm as the agricultural model and the basic unit of production, and made rural development and the preservation of rural communities the second pillar of CAP reform. This is in sharp contrast with American policy. The time has come for us in this Parliament, on behalf of the European citizens, to establish our authority and leadership in this vital area of international trade.
Mr President, I am awaiting the meeting in Seattle with mixed feelings. It is important to further free up world trade but this should be accompanied by pre-conditions at world level. In their policies, WTO Members should keep open the option of granting priority to public health, animal welfare, environmental protection and solidarity with developing countries.
I would especially like to stress the position of the least developed countries. Their capacity to participate in the world trade system falls well below the mark. This is poignantly highlighted by the fact that Geneva has more lobbyists from the American steel industry than government officials from developing countries.
Our negotiators should make every effort to bring about real participation of these countries by granting institutional support, free access to our markets, observing concessions made - when it comes, for example, to textile products - and preventing so-called "green protectionism" . We cannot offer the western consumer the option of environmentally-friendly products without stimulating environmentally-friendly production processes in developing countries. I would like to exchange further ideas on this issue within the European Parliament.
Finally, I would like to express my respect for the rapporteur, Mr Schwaiger, regarding his activities and his unstinting willingness to compromise given the flood of amendments.
Mr President, Commissioner, by the year 2005 at the latest the trade talks opened in Seattle will have been completed. Mr Lamy, you will again be there, in 2005, sitting in the same seat, and you will come and tell us that the European Union has enjoyed worldwide success in these global talks. In the final text of the regulations you will have achieved some mention of the precautionary principle, of health, even phyto-sanitary matters, an ILO-OMC forum and the recognition of environmental principles, insofar as they have already been recognised at Kyoto. The dispute settlement procedure will have been improved. Developing countries will have obtained positive discrimination, financed, indeed, by the European Union, like the ACP bananas. Chickens will have a few more centimetres' room inside their cages, in the name of the animal welfare which will have been recognised, and the world of cinema and television will have obtained support in the form of a few aid programmes.
In exchange, in order to achieve peace - and, indeed, a new peace clause - you will have made a number of concessions at Seattle. So, the "European Market" share will go from 5% to X%, there will only be residual internal support, export aid will have been prohibited, customs duties and tariff peaks will no longer be in place, direct investment will have been obtained thanks to Mr Lamy, and no thanks to the MAI, and the world market will have been established, a sort of commercial Fukuyama, and the GATT story will be over.
Then what will we do? The tenth round of the Uruguay Round will have no further business. You yourself could perhaps always go back to Crédit Lyonnais or to some multinational which hands out stock options. But what of the farmers, who will have been wiped out, the professions excluded from society, the textile industry, pharmaceuticals, shoes, heavy-duty vehicles, furniture, ships, toys, all that which will have been delivered up to competition from outside Europe, what is to become of them? It is all very well for us to produce reports, books, television programmes and fine speeches. The children of the Seattle negotiators will have their place in the twenty-first century and the children of the people excluded from society will, in turn, be excluded, since poverty is a socially transmitted disease. But, in the end, all that is unimportant. We are still strong enough to carry everyone else' s burdens.
May I begin by congratulating Mr Schwaiger on an excellent report. The Seattle round is being called the 'development round' for the millennium. I represent the south-east of England, one of the richest parts of the European Union, having been born in a developing country in Asia, one of the poorest parts of the world. I hope I can therefore span, understand and recognise the aspirations of the developed world, and of the developing world, recognising the enormous benefits of global free trade whilst also recognising the imperative need to manage the transition, to enable and empower the developing world to be an equal partner in globalisation.
The multilateral trading system was born in Havana in 1948 as the General Agreement on Trade and Tariffs. Eight rounds of trade globalisation have helped to promote global prosperity. Since 1951, world trade has grown 17-fold, world production more than quadrupled, world per capita income doubled, average tariffs dropped from 40% to 4% in industrialised countries. Today, a further cut of 50% in border protection, including agricultural subsidies, would add over USD 370 billion to global annual welfare gains. Sixty per cent of this would accrue to developing countries. However, globalisation must be a win-win situation. There should not be winners and losers. Everyone should win. It can be made to happen. How can it be made to happen? The multilateral system should be fair, transparent, accountable and link trade to development. It should look at the impact of liberalisation on investments, competition rules, unfair subsidies, poor labour standards, environmental protection, intellectual property rights, trade facilitation, government procurement, improved access to agricultural markets, improved access to commercial markets including services, consumer protection and capacity building.
The European Union is unique in terms of the history of its relationships with countries around the world - Britain with the Commonwealth, France with its French francophone countries. We can send a clear message to Seattle that this is the single contribution that this House and its Members can make to world global trade.
Madam President, as others have said, I welcome Mr Schwaiger' s excellent work on what was a very complex set of issues to deal with. I also particularly welcome the fact that in his text he describes the forthcoming WTO round as a development round. It is a fact, of course, that of the 134 members of the WTO, two-thirds are developing countries, with another 32 in a queue waiting to join.
But it remains the case that the exchange of trade commitments favours the bigger traders. They have much more to offer and their negotiating power is far greater. Many developing countries feel that free trade has not in fact been as free for them. Markets in the North remain restricted for many, as the most important developing country exports seek access.
Accelerating globalisation is, of course, a fact of life. It nevertheless demands analysis and an acknowledgement that international trade is complex and is characterised by protectionism and by a system which fails to address the implications of subsidised agriculture for the poor. While we need, of course, to support the agricultural sector in the EU, and that is made clear in Mr Schwaiger' s report, we also have to recognise the need for developing economies beyond reaching markets to have access to food security so that people have enough to eat. And I hope that amendments along those lines will be accepted.
The EU already has binding commitments to developing countries. These commitments, alongside international development targets, should be a central focus at Seattle. We are now, Mr Lamy, at a critical stage in the negotiations for a successor agreement to Lomé IV and we will soon be embarking on complex discussions on trade relations with 71 ACP countries. It is therefore very important now that we are negotiating a multilateral trade framework which respects that very critical relationship with the developing world that we continue to say that we will honour our obligations to the ACP. I would also urge the Commission and Member States to pursue a WTO binding commitment to allow all exports from least-developed countries duty-free access to European markets by 2003. There is also an urgent need to make sure that small and vulnerable states - landlocked states - are protected in future deals that are made.
A Director-General of the WTO very recently said that the WTO must be an organisation where the little guy not only has a say but feels that he is protected and defended. I hope, Mr Lamy, that you will subscribe to that very important sentiment.
Madam President, Commissioner, the liberal group sanctions the agreement reached on Sunday between China and the United States regarding the lowering of bilateral barriers to trade. However, the European Union now also has to conclude the same agreement with China before actual entry into the WTO can take place. Mr Clegg has already touched upon this. There are a few sensitive issues, one of which is intellectual property rights.
The liberal group would bring up another condition for China' s entry. The European Parliament has emphasised in various resolutions that Taiwan should enter at the same time as China. Indeed, Taiwan is the nineteenth trading nation globally and has met all conditions of entry for years now. I would therefore put two concrete questions to the Commissioner.
Firstly, what is the state of play regarding the Union' s negotiations with China, in particular with regard to intellectual property rights? Secondly, is the Commissioner prepared to fully back Taiwan' s entry into the WTO at the same time as China?
Madam President, rapporteur, the Greens had already spoken out against the WTO as early as 1994, because there were many reservations about this international colossus which embodies everything that is inappropriate to the market.
In the last five years, this fact has been precisely illustrated. Most people have become increasingly poorer while a handful of profiteers, consisting mainly of big corporations, have banked ever larger profits. Those who lose out are left behind in their masses by the World Trade Organisation in what is a yawning chasm of injustice. In 1994, not many Members of the European Parliament shared our reservations about the WTO' s withdrawal from the social and ecological spheres. In the end, most people at that time, however, spoke in favour of the WTO on the assumption that trade would lead to the problems solving themselves.
Today, we are suddenly hearing new voices speaking of the need to regain lost ground in the social and ecological spheres. In spite of this, a majority of this Chamber will, in the end, again vote for the Agreement although nothing has been solved and although, in Geneva, it is becoming less probable day by day that there will be a Millennium Round of negotiations at all.
Our first demand, therefore, is that mistakes should be discovered and learned from. And yet many of my colleagues do not want any evaluation of the WTO' s influence so far. Why, for heaven' s sake, is the idea of an assessment of this kind rejected so vehemently? Is not something being defended here that simply does not work, namely the ideology of the free market?
Just to clarify the contradictions in the TRIPS Agreement, it should be noted that 90% of biological resources come from the countries of the southern hemisphere, but 97% of seed patents are held by companies in industrialised nations.
It is the affluent part of the northern hemisphere which therefore has access to genetic information. Through the TRIPS Agreement, the screws are being tightened ever more on the south. Traditional medicines continue to be categorised as discoveries, while medicines based upon these but developed by the pharmaceutical industry are passed off as inventions.
Finally, the TRIPS Agreement runs counter to, among other things, the Convention on Biological Diversity, promotes product piracy and is protectionist. It, too, in this way, prevents independent development in the developing countries.
To conclude: while a panegyric to free trade is being delivered here, the sparks are flying in Geneva. The draft declarations that have been made so far are completely unacceptable, both to ourselves and to developing countries. Even health, culture and education are being sacrificed to the free market.
The standstill clause will prevent our legislation from being developed. A report which does not give a central place to these problems effectively ignores what is essentially going on here: a process in which the profit interests of the few are secured more rapidly through the exploitation of nature and human beings.
Madam President, the previous speaker finished by saying that nature and human beings are being exploited. I can agree with him. The new millennium simply represents the free trade ideology. We have experience of the free trade in capital. It is called globalisation. It is electronic capitalism. In fact, it is not free trade, as the IMF has given American investors guarantees regarding the risks they take, and paid them damages that have been incurred by the free trade in capital.
There are no rules in the capital game and politicians can no longer become referees. However, it is now possible to negotiate rules for the trade in goods and services, and it is possible to act in such a way that capital freedoms do not spread their exploitative power on such a broad global scale as electronic capitalism. I defend green protectionism because I want us to eat healthy food and I want it to be produced in a sustainable way. That cannot be called protectionism, as it is a question of survival. I also defend red protectionism, which tries to safeguard workers' rights and prevent malpractice, such as the use of child labour. In this respect also this type of protectionism is, from the point of view of social security, a question of survival.
Madam President, first of all I would like to congratulate the rapporteur for the excellent report that we have all read. In my opinion, the Millennium Round is taking place at a very special time for the European economy, and the international economy in particular. Indeed, globalisation is now a subject that is discussed on a daily basis. It has lead to the free market and to victory over any economic theory. Having said that, I do not mean that we have a perfect market and, precisely for this reason, being aware of both the benefits and the corruption, we must seek to establish standards and regulations by means of agreements such as those proposed by the WTO in order to insure all of us against excesses of any type. Just think of the financial speculation that can overwhelm entire geographical areas, reducing them to poverty or even causing institutional upheaval.
Having said that, the WTO round of negotiations is not being used to create something that is supranational, as is often feared, something that circumvents international rights or does not want to let the free market fluctuate, but it is being used to set out, in particular, specific rules for all of us, at the same time safeguarding certain fundamental rights such as the right to health, education and social duties in a framework that protects the rights of each individual citizen.
However, as far as the prices of products and services are concerned, we must ask for not only a tariff reduction but, above all, we should also make a request in terms of the quality of the products and services themselves, as a means of protecting small and medium-sized enterprises. This will be increasingly important in the future, and there is also the increasing need to emphasise the central importance of agriculture within individual economies, and - and this is stressed in the report, but increasingly, each one of us needs to press forward resolutely with this - to protect small and medium-sized enterprises with appropriate legislation. If we manage to comply with these obligations and improve quality of life with sustainable development, both in economic and environmental terms, we will have laid strong foundations for a better society in the next millennium.
Madam President, I would just like to say two things. The first is that, too often during the daily debates in this Chamber, we have heard talk of international trade and the Millennium Round as if they were something that we Europeans should be wary of, something to fear. Over the last few decades, over the recent quinquennia, international trade - Europe is the homeland of David Ricardo - has allowed us to create wealth, thanks to a new international division of labour. It has also brought about social inclusion and has defeated poverty which, given the growth in population, would have been much worse than it actually is today without international trade.
One final point: we are trying to include too many things, too many requests on different subjects in the Millennium Round talks, perhaps to ease our conscience, when - and I am referring to capital punishment - in its own forum and at the UN, Europe cannot manage to put up a united front or find the strength to impose certain things. And then we want to debate capital punishment and other subjects in fora for trade agreements where it is inappropriate.
Madam President, Mr Lamy, I would like to point out that expanding free trade also opens up scope for Europe. We should not have any fears in this respect. However, my concern is that the world, further to a new WTO agreement, may become richer economically speaking but poorer in the area of culture and environment or in terms of agriculture or horticulture, and that we may lose out on business in those areas which are essential for Europe. It is important to find a balance in this respect. This is why I am delighted with the Schwaiger report, because this very report indicates that we should hold on to what is essential to us, whilst keeping an open mind towards the world, and because this report links political reality and the issues we can defend on behalf of Europe' s citizens in our capacity as parliamentarians. It is essential that we voice the issues that are apparent within Europe.
I would also like to make two remarks regarding agriculture and horticulture. The representative of the Council said this morning that the Berlin Agreement forms the starting point for these negotiations, but he also mentioned that agriculture could well prove to be a sticking point. In this respect, I feel that Europe should be more on the offensive. May I remind you that as a trading bloc, we are the largest importer and second largest exporter? At the same time, in a couple of years, out of the total budget for agriculture, horticulture and rural development, a mere 10% will be earmarked for product support. In other words, if we take into account the national budget, then we note that only 2% of government spending within Europe is set aside for agriculture, horticulture and rural development. If we refer to the 10% of this amount for product support, this is a negligible amount worldwide. To all those who advocate the dismantling of agricultural policy within the framework of the WTO, I would like to point out that Europe boasts its own standard in terms of the environment, animal welfare and consumer protection. Whoever is in favour of scrapping the European agricultural policy, also favours the scrapping of all we have acquired in Europe in terms of rural policy, animal welfare and welfare in general. This means that I also defend the European standard and we, as a Parliament, have to opt in favour of the Schwaiger report, because it offers guarantees for freer trade but, at the same time, also offers guarantees for preserving what we pride ourselves on, rightly so, within Europe.
Madam President, Commissioner, in a world which is becoming more and more interdependent, in which the problems which affect us usually have their roots in areas poles apart from us, we are obliged to work together with other countries in order to manage the planet' s resources properly, by respecting rules which are common to all of us. Commissioner, fishing is a sensitive area which must be discussed in the Millennium Round in accordance with its characteristics and through an interpretation which links it to agricultural products, as laid down in the Treaty. This is because agriculture and fisheries have similar characteristics for us Europeans. Both activities are linked to the sustainable exploitation of natural resources and both affect the economic and social cohesion of Europe. Fishing and agriculture guarantee the survival of our socio-economic fabric and contribute in a fundamental way to the supply of our food market. Mr Lamy, fish are not shoes or screws. They cannot therefore be treated as non-agricultural products in Seattle.
Agriculture and fishing provide us with food. The inevitable globalisation of the market must not mean a lowering of our food safety standards nor of the social rights of our workers, nor must it lead us to forget our poorer regions.
Madam President, Commissioner, the next trade round in Seattle should enhance and reinforce the basis for fair and free world trade in the next millennium. We have to grab this unique chance with both hands to tackle the problems of the future. This is why it is important not to restrict ourselves in the negotiations to two topics only, namely agriculture and services. There are other important topics which require a solution at international level. For example, we need stricter rules for the environment and labour, an effective competition policy should be drafted and it is important that appropriate measures be taken regarding food safety.
This is why I fail to understand why some take such a sceptical, or even hostile, stance regarding this coming trade negotiation. This may well be down to an inadequate policy which lacks in transparency. It is therefore time that the World Trade Organisation asserts itself and underlines its significance as the World Trade Organisation. Free trade is not a dirty word. Trade liberalisation based on equal and fair conditions gives globalisation a human face. After all, fair and correct trade at world level implies attention to ecological and social aspects and takes into account all the players involved, thereby including the developing countries.
As such, I only hope that the EU negotiators stamp their authority on the discussions, thus immediately authenticating the WTO' s fundamental right of existence as an international organisation now and in the future.
Madam President, following the agreement between China and the United States on membership of the World Trade Organisation, I ought perhaps, in my capacity as head of the China delegation, to be as jubilant as the international finance markets. "China is becoming a modern country now," it is said. "Therefore, it is also becoming democratic" . One commentator even believes that the Chinese Communist Party' s monopoly on power will be broken because membership of the World Trade Organisation means freedom of communication, including by means of unchecked Internet contacts. We can only hope that this will be the case. But might it not equally well happen instead that the regime will be reinforced by means of a form of economic growth which favours an urban minority but simultaneously creates tens of millions of new unemployed when state enterprises are left to go under, ruthlessly and without any networks of social protection, at the same time as millions of farmers become unemployed because of the new competition in the agricultural sphere?
Now, it is the case that China cannot become a member of the World Trade Organisation without the EU' s also agreeing to this. I really hope therefore that, in its negotiations with China, the European Commission will take account of all the social and ecological aspects of the issue which the Americans clearly cared not one little bit about when they negotiated with the Chinese.
Mr President, the way in which the global market has been divided up within the WTO is not based on the interests of the people or on the interests of workers. In the forthcoming round of negotiations, the forces of capitalism are aiming to tear down the final barriers to their freedom of action and their world domination. Full liberalisation of the market, the abolition of subsidies and the involvement of the WTO in negotiations for uncontrolled investment will make the smaller countries hostages to the larger countries and their peoples pawns at the mercy of monopolies. The aim of the commercialisation of services, even of education, health and culture, is to deprive the working class and the people in general of many of their achievements gained over the century.
We do not believe that the governments of the European Union countries will defend the interests of their peoples. They will, on the contrary, endeavour to make European monopolies compete better with the other imperialist interests in the USA and Japan. The MEPs of the Greek Communist Party will be voting against the Schwaiger report because it sides with monopoly capital in its attack on workers and the people of the world. Rules governing international economic relations and trade should respect fundamental social rights, serve the interests of workers, promote development in the less developed countries, respect the environment and create the conditions for the development of all peoples.
Mr President, what should be welcomed in the Schwaiger report is the attempt to reconcile what up until now has been irreconcilable, and the obvious efforts of the rapporteur can be seen right from the first recital, where recognition of the significant increase in world trade thanks to multilateral relations can only stand in contrast to the lack of any substantial reduction in the world' s economic inequalities.
Here, it is not a question of expressing our opposition to pursuing greater efficiency in the multilateral relations system, but rather a question of paying the greatest attention to some important aspects. If the first is the continuation of the inequalities between developing countries and industrialised countries, then there is also the social dumping that is being created within these very industrialised countries. It is undeniable that the process of European convergence for the launch of the single currency has led to occasions and opportunities for growth and development in all Member States. Nevertheless, today, we are confronted by a different process of convergence that is underway, in particular, between territorial macro-contexts where Europe seems to present itself in positions that certainly are not strong, with the risk, therefore, that its economic characteristics - founded on small and medium-sized businesses - will be compromised, as well as its cultural and social characteristics. In this respect, we do not think that public safeguards and duties such as schools, welfare systems - including health - and pension schemes can be part of the services to be regulated.
The second aspect relates to agriculture, for which, along with greater liberalisation of the market in favour of developing countries, there is the request not only for the Community principles to be upheld - support for environmental policy and the drawing up of a food policy for consumer protection - but also for typical national agricultural characteristics and products to be protected.
The third aspect relates to investments and related rules, but also to the local conditions for the implementation thereof. The condition of tariff and fiscal advantage is one of the first conditions, and the premise should at least be to harmonise the financial institutions, if not the tax rates. Moreover, the States' recognised prerogative on this policy should also be translated into the possibility of a differentiated application throughout the States' territories, otherwise - apart from the simplification of the processes - the only condition remaining would be the flexibility of labour. However, we hope that in this regard, the principles of the ILO and related conventions will be taken on board, starting with the convention on the protection of working minors.
Finally, we hope that Parliament will be able to play an active part in the Millennium Round, starting with prior knowledge of the Commission' s study on the estimated impact of the effects of the new regulatory process.
Mr President, the previous speaker pointed out that this report tries to reconcile the irreconcilable. I think he is right up to a point, which makes the rapporteur' s work all the more remarkable and meritorious and I thank him. Furthermore it highlights the difficult nature of the task which we will have to face.
A few months ago, in this Parliament, we examined a report on the Multilateral Agreement on Investment which, in a very dramatic way, began by saying that we were discussing a world economic constitution. If that was true then, it is even more true now, given that we are going to discuss issues such as agriculture, services, intellectual property and direct investment.
It is difficult when, as the rapporteur said at the beginning, it is not a question of simply opting for free trade, but rather opting for a just form of free trade. And so that this free trade may be a just free trade, it is clear that we have to reconcile trading practices with the rules regarding the environment, workers' rights, the European agricultural model and consumer protection. To sum up, we are going to discuss practically everything, every sector and every Community policy.
Therefore the important issue at the moment is the method which we must follow. And in this report the rapporteur - and I am with him - opts for a Commission which will act as a major player. We call on all the States to back the Commission, we call on the Commission to take account of the sensibilities and needs of the candidate and associated countries and we call on the Intergovernmental Conference to broaden the negotiating capacities of the Commission.
But, since love is rewarded by love, all of this will only be possible if the Commission responds to Parliament by treating it as a partner and accomplice in the negotiating strategy with regard to the recommendations of the various sectors, the negotiating guidelines and the approval of the Treaties. Only in this way, Commissioner, will we be able to work together over these three years because - believe me - all of us have tables covered in documents and requests from the various sectors involved and we will only be able to satisfy them if the Commission is able to satisfy our demands. As Tenorio said "If you do it like that, may God reward you or, if not, may he punish you" .
Commissioner, Mr President, I think that Europe must state three main principles in this Millennium Round.
The first is that the aim of this round must be to reduce inequalities in development, unlike what has happened after previous rounds. Today, the African continent has a less than 3% share of world trade. The rules of the multilateral trade system must take account of the differences in countries' situations, resources and levels of development. Free trade which does not take any other factors into account just makes the strong stronger and the weak weaker. This is why we would not be able to accept a challenge to the principles of our cooperation with the countries of the south, particularly with ACP countries, and of course in this context I am thinking of the Lomé Convention.
I think, on the contrary, that we should restate the commitments that we made at the ACP-EU Joint Assembly which was held a few weeks ago. Europe must go to Seattle with a concept of globalisation that is opposed to that of a unilateral world dominated by just one power. Europe must, on the contrary, promote a concept based on a multipolar world and encourage the establishment of economically and politically integrated regional groups, as we have ourselves been trying to do for the last forty years. How can we refuse others what we granted ourselves after the war, to reconstruct our industry, agriculture and economy?
Secondly, we must confine the WTO, strictly limit its role and keep isolated from the WTO' s sphere of competence those sectors which jeopardise society' s very identity and which must continue to remain the sovereignty of the citizens and of their elected institutions. Education, health, public and social services, public transport and culture are all examples of sectors which cannot be brought into trade negotiations and cannot be dealt with by an international trade court. We must refuse to join the race to make every sector subject to the market.
Thirdly, we must defend the principle of a hierarchy of norms. The 1948 Universal Declaration of Human Rights, the conventions of the International Labour Organisation, and those on the environment are, by their very nature, superior to the standards that govern trade. We should not condemn a State on the grounds that it is applying the precautionary principle, that it is protecting its environment or that it is refusing imports which are proven to have been produced by child labour. On the contrary, we must be able to bring an appeal against a decision by the WTO before the International Labour Organisation or before the competent bodies at the United Nations. On the eve of this new round, we are struck by the way society at large and international public opinion have forced their way into the debate. I think that this is an excellent development, because it is the best guarantee that it will not be possible to drop these issues during these negotiations.
Mr President, I too would like to thank Mr Schwaiger for a balanced report. We are embarking on an important process at Seattle, from the point of view of global development and global controllability. The world also needs rules and standards; competition alone is not enough, although our main aim with the WTO process is the more efficient organisation of trade. It is an immense challenge. The EU is promoting a solution to the challenges of Third World sustainable development and social justices. We have to remain firm in this objective. Although the liberalisation of world trade means economic benefits and prosperity, we also have to view it critically. In addition to a freer market in the production of food, we should be talking not only about the precautionary principle, but also about supporting local production and encouraging regional food chains. The best guarantee of food safety is transparency of the food chain and clear areas of monitoring and responsibility.
The EU must have a clear idea of priorities in the talks. In brief, we could say that the viability of European family agriculture is a guarantee of the purity of food. For that reason, the most important issue in the WTO talks will be securing adequate amounts of aid to ensure agriculture is profitable. That is also why the existence of the blue box, alongside the green, is essential to preserve the European model. There is no question of horsetrading when it comes to matters of agriculture and food safety. Although we are trying to reduce import barriers for industrial products and services, it cannot be done at the expense of health.
The WTO, which was created in order to speed up the liberalisation of trade, has become one of the essential pillars of the new world order. Not only does it support globalisation, but it is also committed to giving it form and the force of law in order to impose dictatorship by the market. It actively contributes to the establishment of neo-liberal policies which find their expression in attacks upon public services, the right to employment, health and food safety and upon the environment.
Unfortunately, the European delegation subscribes to the liberal way of thinking. It advocates an extension of the WTO' s powers, which is completely rejected by the associations and organisations that have become involved, who are instead calling for both an assessment of the WTO' s last five years and a moratorium on the forthcoming negotiations. We support this approach which is a first step towards radically questioning the capitalist world order. This is why we cannot vote for the Schwaiger report.
Mr President, a few weeks ago, I argued here that we Europeans should adopt a firm, credible and coherent position in order to give a social dimension to the liberalisation of trade. And I am delighted at the convergence of views between the Commission, the Council and Parliament on this matter.
This convergence is based on respect for the Declaration on Workers' Fundamental Rights adopted by the International Labour Organisation in 1988. This declaration takes into account both the interests of developing countries, and that is moreover why they, including China, adopted it, as well as the interests of workers, and that is why trade unions also accepted it. We must now make this declaration truly effective, by guaranteeing respect for it, and that means in the corridors of the World Trade Organisation, too.
Minister, Commissioner, I do not think that achieving meaningful cooperation between the WTO and the ILO, by whatever means, is an impossible task. All the more reason to try to succeed.
Mr President, the new round of trade negotiations will take place five years after the conclusion of the Uruguay Round. And here we MEPs clearly have to communicate the concerns of our electors with regard to this round, which will be very important.
There is an aspect in relation to which we can say that our results are bad. I refer to the dispute settlement procedure. We have had two significant disputes - over bananas and hormones - which the European Union lost, and there has been one dispute which we have not even dared to put before the settlement system: I am referring to the American Helms-Burton and d' Amato laws for extra-territorial application to European companies. I have the impression that this issue will have to be reviewed at the World Conference, at the World Round. I believe that we will have to see how the mechanism for the settlement of disputes can be adjusted according to the needs.
There are also other legal aspects, because the Treaty of the World Trade Organisation is not a unique treaty. There are other international treaties, such as those agreed within the framework of the International Labour Organisation, the World Intellectual Property Organisation and the multilateral agreements relating to the environment. I hope that in the Seattle Conference these issues will be dealt with in such a way that the new agreements will, within the framework of the World Trade Organisation, bring about an appropriate legal framework.
Mr President, the new WTO round is sending out its subliminal signals. For example, even America and China have come closer together over the WTO question. It is precisely a rapprochement of this kind that we in the EU-China Delegation have spent long years trying to achieve. So the wheel of history, for whose fashioning we are partly responsible, does turn constructively and progressively provided that traders' concepts and ideas, stamina and charisma have the power to convince. That applies across the board but also to particular sectors of industry and, naturally and quite specifically, to the maritime sector, therefore.
Waterways bind routes and continents on our planet, and they are rich in as yet unexhausted natural resources. Through new technological developments, shipping and shipbuilding can again be sectors of the economy which are aiming high. Who would have thought so just a short time ago? We are fighting for a similarly positive status for the fisheries sector, too. In spite of the basically different methods of management, I am therefore appealing, for example, to Mr Cunha, as agricultural rapporteur, to also consider the fisheries sector, particularly since Mr Cunha is also my coordinator on the Committee on Fisheries.
Who would want to dispute the fact? In spite of the tiny budget allocated to it, an efficient fisheries sector forms a not insignificant part of any dynamic trade and budget policy for the EU and should be seen as a sector of the economy in its own right and as a significant branch of the food industry. There are also a large number of jobs concentrated there - in the EU, in third countries and worldwide. If we lose this sector, we weaken those regions which are already structurally weak anyway, and all in a quite irresponsible way. Let us beware, therefore, of regarding the WTO as a panacea for our problems. Only if we start from a healthy position at home will we make a convincing case to competitors on our planet. Even a totally liberalised market may possibly mean the exploitation of fish stocks beyond their ability to replenish themselves.
I therefore want us to have a responsible and sustainable fisheries sector characterised by partnership, and I wish Mr Schwaiger and his team every success in the negotiations, not least for our own benefit.
Mr President, Commissioner, Minister, I am taking the floor in order to reiterate some of the points that have already been made here by several of my colleagues from the Group of the Party of European Socialists, to the effect that we are in favour of a round of negotiations, but not just any old round of negotiations.
This can be expressed through our socialist philosophy: we are in favour of a market economy, but we are opposed to a market society. And this philosophical train of thought is causing us to diverge from two opposing visions that are in play at this Seattle Summit. The first is held by those who think that the market does not create wealth: we, on the other hand, think that the market does create wealth. We also disagree with those who think that the market solves all problems.
It is we socialists who uphold the idea that the market helps to create wealth, but that there must be regulation for there to be a redistribution of this wealth which is equitable and which respects sustainable development from which we should all benefit. This is a different vision that is far ahead of the two I have mentioned. It is a demanding and critical vision that is at the root of the way we are acting with regard to the forthcoming WTO negotiations.
And this is why we are against sectorial negotiations and are in favour of all-encompassing negotiations. This is why we are in favour of seeing the WTO and its respective negotiations as an instrument for the creation of a fairer society, of a more sustained development, in which mankind is actually the focus of all decision making. And from this point of view, we state here once again the need to respect environmental matters, the need to respect the consumer and the need to respect human as well as social rights. And from this point of view, Mr President, and to end my intervention, we would like to offer all our support and all our cooperation to Commissioner Lamy on the objectives and the strategic viewpoints that he is well aware he needs to uphold in Seattle.
Mr President, three brief remarks about the Millennium Round and cultural diversity. First of all, the EU is a success story, an economic community which has put its faith in open markets and given people security in the social sphere, together with economic prosperity. However, the European Union is not only an economic community but also a community of values. To uphold these values and to secure the cultural diversity of Europe are indispensable tasks at a time when the economies of the world are increasingly interrelated.
I should therefore particularly like to thank Mr Schwaiger, the rapporteur, who has done an excellent job in the way he has introduced the subject of securing the cultural heritage of Europe into the report for the Millennium Round.
In the meantime, there are two goals. On the one hand, the dynamic development of electronic services ought not to be impeded. On the contrary, it must be facilitated for, like no other branch of industry, it guarantees jobs that are safe for the future, both in Europe and worldwide. On the other hand, we shall have to be in a position to support and promote the diversity of our European cultural heritage in the future too, and this by means of promotional measures taken also by the Member States.
The Schwaiger report facilitates both goals. It has therefore earned broad support from us all.
Mr President, I would like to congratulate Mr Schwaiger. While stressing that we must have a WTO Millennium Round that is as comprehensive as possible so that everybody can get something out of it, there are three issues I would like to draw attention to.
I am very pleased that Parliament, the Commission and the Council have highlighted animal welfare in their presentations. It is an important issue for citizens, it is an important issue for many of us here in this House and it is important that it is debated at Seattle. I think we must also learn the lessons of the multilateral agreement on investments. Yes, it will be possible for competition and investment to be dealt with at Seattle, but it is important that they are dealt with in a transparent and open way. The WTO must explain to its citizens what it is doing or it will run the risk of undermining support for free trade. It is equally important that as broad as possible a consultation is actually put in place to enable the different points of view to be heard and to be understood when we deal with competition and investment.
And, thirdly, there is the dispute settlement system itself. It was an undoubted success of the Uruguay Round, but there are problems associated with it. Seattle must close those loopholes, again on the basis of transparency and greater certainty about the rights and obligations of all those involved in the dispute settlement system. That will offer us a key potential for unlocking world trade.
In conclusion we must never lose sight of the fact that globalisation is very much about human issues, it is about standards of living, the environment, cultural, moral and ethical issues. Some fear the WTO, some fear globalisation, some fear the advance of growth, markets, technology and science. But I believe by working together openly with the common goal of raising the quality of life for the whole world, we can actually confound the critics of globalisation and show that globalisation and liberalisation can genuinely be a decisive force for good.
Mr President, the world economy is now facing problems similar to those it faced before the beginning of the Uruguay Round 13 years ago. We are confronted with generally slackening growth, and that in a world with an exploding population There are six billion people in the world; one billion are hungry; and more than 30 million people die of starvation each year, including - horrifically - many children. And we, the rich of this world, have a duty to try to reduce this misery and hunger.
I am firmly convinced that a further liberalisation and expansion of trade in the framework provided by the WTO will contribute to promoting growth and employment in the developing countries as well.
As general rapporteur of the Committee on the Environment, Public Health and Consumer Protection for the WTO negotiations, I should particularly like to thank Mr Schwaiger for his clear words on the subject of trade and the environment. It was not straightforward. But if, by the end of tomorrow, Parliament has accepted the Schwaiger Report, then we shall have endorsed his words and decided that account must be taken of environmental protection as a condition for all areas of world trade; not a wishy-washy may or ought to be, but must be.
I believe we are heading for very exciting negotiations indeed and, as has been said very often today, we Europeans most certainly have an historic role to play in these.
Mr President, at Marrakech we were promised an assessment of the previous round of negotiations before entering into new negotiations. Today, this assessment has still not been made and there is a simple reason for that: it would not be a positive one. It would say that we should kill off liberal dogmas, as well as the old theory which says that wealth is created by developing trade. In 50 years, the volume of trade has increased seventeen-fold, whereas we have only produced twice as many goods in the world. It would also kill off the idea which says that the future of third-world countries would be improved. Inequalities have continued to increase there as they have in our own countries. It would say that we should change course, and that is what we are asking you to do, Commissioner. Changing course means firstly obtaining, by means of the existing package, the one that has already been negotiated, real social and environmental regulations, instead of vague references to standards that are never applied. Yes, that means setting up a logical approach in opposition to ecological and social dumping. This assessment would say "Beware, so as not to open up Pandora' s box in other sectors and I am thinking here particularly of investments. This Parliament has said "no" to the MAI for sound reasons and you, Commissioner, must uphold these arguments in order to prevent the investment sector experiencing the disasters we have seen happen in other areas.
Finally, this assessment would condemn the patentability of "living things" and the fact that plants and life itself are becoming saleable commodities. The 20th century has been characterised by a fundamental crisis of humanism as a result of xenophobia and acts of genocide. I would not like to see the 21st century also characterised by a crisis of humanity on account of the all-powerful principles of money and the market taking precedence over the development of mankind and over the fundamental values that make human life what it is.
Mr President, I too want to congratulate Mr Schwaiger on an excellent report. A lot of people are now criticising the World Trade Organisation for looking too one-sidedly at trade, for seeing trade as an end in itself and for failing to see the complex connections between trade, human rights and environmental considerations. I agree with parts of these criticisms but I do not draw the conclusion that we do not need a new trade round. On the contrary, I believe that the status quo is not something we can profit by. Instead, we have everything to gain from a new round because there is so much greater understanding today of these complex connections and of the fact that development questions and environmental questions have to be discussed in the one context. I would remind you of the World Trade Organisation' s latest report which deals very perceptively with just such environmental questions.
Allow me to consider two special aspects of what we are discussing. The Commission rightly says that the present round is to be a development round. In a situation in which the level of aid is declining, I find it difficult to see, however, how this is going to be the case if we do not see a radical change. There are some who see a contradiction between aid and trade. They say that trade should help the poorest countries to get out of the situation they are in. I think that the question has been put in the wrong way. We need both: aid as well as trade. We must therefore link these questions to our aid work.
Increased trade can, of course, have a positive effect on the environment, for example through the transfer of technology adapted to environmental requirements. The opposite may, however, also apply, mainly because our economic framework is not good at taking due account of environmental consequences. That is why it is so important that the trade regulations should take increased account of these factors. The question, when we now read this report and make every kind of demand upon the World Trade Organisation, is simply that of whether the World Trade Organisation can settle all conceivable disputes in the future. I believe - and this is an important conclusion - that, parallel to our making the World Trade Organisation "greener" , we must also strengthen the international conventions on the environment. The fact is that they are far too weak at present.
Mr President, I consider the Millennium Round to be an important opportunity to promote the opening of the international markets to competition, to extend the guarantees against anti-competition practices and to finally address the subject of investments as well.
The liberalisation of world trade is a positive process that generates growth and that can be hindered, not only by the protectionist practices of the States, but also by the creation of situations where competition is distorted, such as in the event of the abuse of dominant positions, cartels and dumping - think of the example of the shipbuilding industry - which are so harmful to Europe. This is something that is largely new for the World Trade Organisation, but I think it extremely important.
Similarly, a new area for talks should be the quest to open up national markets to foreign investments. It is important that the Schwaiger report and Parliament recognise the World Trade Organisation as the appropriate forum for serious negotiations on investments, seeking certainty and clarity of the law on the protection of investments, but also, obviously, the protection of state legislation in social, environmental and cultural fields.
The Schwaiger report understandably puts more emphasis on safeguards, but I think that it is generally in harmony with the Commission proposal and therefore expresses full confidence in Commissioner Lamy' s work with regard to this sensitive topic as well, in full awareness that the liberalisation of international trade, even in new fields - as with investments - is an important concern for the countries of the European Union and all the countries which have an interest in lasting and sustainable development of the global economy.
Mr President, the commitment of the European Union, repeated in the Schwaiger report, to the creation of a permanent labour forum between the International Labour Organisation and the World Trade Organisation on issues related to trade, globalisation and labour is the only way to accompany the liberalisation of commerce and trade in general with respect for fundamental labour rights, without slipping into egotistical, hypocritical protectionism or unfair, self-destructive competition. In this respect, the bilateral agreement that the United States has signed with China to prepare the way for China to join the World Trade Organisation must be regarded by the European Union, aside from as an important contribution to the multilateral process, also, and above all, as a fundamental opportunity to monitor the substantial importance that human rights have and will have regarding the opportunities afforded by a market that enjoys such enormous potential as the Chinese market.
Let us remember, in this regard, that the 174 member countries of the ILO which, with the solemn declaration of 1998, undertook to comply with the four categories of fundamental labour rights, even where they did not ratify the conventions, are, in the main, also members of the WTO. Now, since the international bodies are what the Member States want them to be, it is legitimate to ask these same States to behave in a consistent manner throughout the fora. The desirable entry of China, which the European Union is also actively negotiating for, will certainly make the WTO more representative and will extend the potential ability to realise global free trade that is also regulated. Nevertheless, that does not mean deluding ourselves that many of the problems regarding fundamental rights in China have now been resolved or are being resolved, nor ignoring the fact that, in the past, the United States itself has had double standards regarding the request for the social clause to be complied with. It is, however, better that it is possible for the attempt to affirm these rights to be made within the walls of the international institutions, rather than in bilateral fora, according to what is convenient at the time.
Mr President, as the last in the line of socialist speakers, I would like to draw your attention to one aspect which has not yet been dealt with at length, namely the patenting of live organisms.
Many third-world countries have objected to this, as this practice makes deep inroads into the very existence of millions of farmers. If applications for patents could be made on existing agricultural crops, this would mean farmers becoming more dependent on large companies. They would need to pay for sowing seed, which would affect their very raison d' être. As a result of this, food safety would be in the balance.
A large group of third-world countries, Kenya being the spokesperson, has called for a review of the TRIPS Agreement. In order to accommodate the developing countries, it would be a good idea to actually carry out this review. But this is not the only reason. From an economic point of view, there are major disadvantages attached to the current practice, as this can lead to a handful of companies being in unacceptable positions of power.
There are also ethical objections to the patenting of live organisms. These objections have also been tabled in the Council when the Biotechnology Directive was laid down. This is why I would like to ask Commissioner Lamy, and Parliament, to take seriously the objections raised by third-world countries, but also the ethical and economic objections raised within Europe. An assessment of the present regulation would be a first step.
Mr President, the Seattle Conference is not an invitation from the United States to the rest of the world to impose the vision of absolute and unbridled free trade. It is exactly the opposite.
The World Trade Organisation is a European idea, one to which the Americans were converted in Marrakech, after having opposed it for a long time. With regard to Seattle, it is the Europeans, not the Americans who are proposing the greater agenda: the Millennium Round is our idea. It is the Europeans, not the Americans, who have gained the most from previous negotiations. Since 1995 the United States' trade deficit towards us has grown spectacularly: almost USD 30 billion last year. Anyway, the issue is not unregulated trade, but quite the opposite, to ensure that the formidable growth of trade serves everyone' s long-term development and not just the predatory enrichment of the strongest.
We want increased levels of trade and the elimination of the many barriers that still remain in some countries for some goods and for most services. We want fair trade for everyone and by that I mean equal conditions for competition. They are not equal in agriculture, or in cultural sectors. There must be rules for competition and a court to ensure that they are respected, and that means by the strongest, too, with regard to the weakest. Finally, we want trade that benefits sustainable development, by creating a link between trade agreements and our other major international commitments on fundamental labour rights, on food safety and on environmental protection.
Basically, we have to undertake, on a worldwide scale, the course of action that enabled us to succeed in Europe when we moved from the Customs Union to the Single Area, and that is why Europe has the most to bring to the negotiations and has the right to expect the most from it.
Mr President, President-in-Office of the Council Sasi, Commissioner Lamy, I wish to add my voice to the many here who have expressed their thanks to Mr Schwaiger. He has presented a good report. The report addresses the important points and says, above all, that we in principle support the Commission and the Council. However, we are clearer about some points than the Commission and the Council have been so far. I am speaking, for example, about environmental standards.
What we want, Commissioner, President-in-Office of the Council, is for attention not only to be given to environmental damage caused in Europe by products from other countries. We also want more thorough discussion of processes and production methods (PPM) in other countries and to talk not only about labelling but also about how, through trade sanctions, we can prevent worldwide damage to the environment from taking place. In fact, the Liberals have submitted a very good Amendment to the Committee, and this may be found as number 47 in the resolution we have before us.
It is a question of being able to impose trade sanctions relating to production methods whenever there is a danger of worldwide damage to the environment. The WTO' s Shrimps-Turtle judgement at least presents an attempt to argue along these lines, for the Shrimps look alike whether or not they have been caught in accordance with the rules concerning animal protection. The WTO has said: in principle, this can be discussed.
It is important that we also discuss climate protection in this context, for the world decided in Rio in 1992 and in Kyoto in 1997 that this is a huge problem and that we must tackle it together. There must, therefore, also be opportunities to implement climate protection measures in the WTO.
To conclude, I should like to support all those who have come out in favour of a courageous position in respect of the least developed countries, the LLDC. I should like, however, to emphasise that these are not only ACP countries but that there are also many countries outside the ACP area to which we must provide better support. I am among those who argue that all products should be completely free from customs duties and that we should not be defining so-called sensitive products, only then to make exceptions of them again.
Mr President, the drafting of the agenda for the coming Millennium Round raises quite a few questions with me. I cannot shake off the impression I have that the desiderata of the developing countries threaten to be pulverised by the desiderata of the major economic blocs. When elephants fight, the grass is trampled underfoot. Africa is all too aware of this. If Europe and the US argue today about genetically modified organisms and the use of hormones and antibiotics in cattle breeding, then improved market access for the developing countries and their involvement in the world economy will threaten to fade into the background.
So it is up to us to ensure that in a world of liberalised trading, there is room for social and ecological corrections and a gradual and guided involvement of third-world countries in the world economy. Otherwise, we might end up in an American world which only defends commerce with verve, but overlooks the other values of the European dream, namely solidarity alongside competitiveness and responsibility alongside economic growth. Surely it cannot be our intention to render everything subordinate to the one paradigm, which is to be disseminated from Seattle to the rest of the world? Europe, and the European Parliament, in particular, must argue in favour of more equality in world trade relations.
The impact of liberalisation of the economy on the development of the third world should be that of the wind that kindles a fire. The wind should be forceful enough, but not too forceful or else it will blow out the fire. In Seattle, we will help blow the bellows of the world economy. In my opinion, the excellent report of Mr Schwaiger indicates very well how we can reach out to the developing countries. I will therefore give it all my support.
Mr President, I am concerned about the attitude which is in danger of developing in the EU where free trade is concerned. Attacks against the World Trade Organisation are significant, and the trade disputes we are experiencing and being drawn into are alarming. To be one-sidedly passionate about one' s own region' s traditions and characteristic ways of doing things by imposing restrictions in the context of trade policy is to risk removing the basis for trade and development and for the dissemination of knowledge, culture and prosperity. In the longer term, it can also lead to suspicion, stagnation and conflicts.
When it comes to the Schwaiger report, which our excellent rapporteur has worked very thoroughly on, many Members of the European Parliament have devoted energy to tackling all the problems and disturbing elements which free trade is alleged to give rise to. I would therefore emphasise the contributions of free trade to reducing poverty and encouraging growth and the processes of democratisation. The power for development entailed in free trade and competition is something we cannot turn our backs on in the era of globalisation. The overriding task of the EU' s representatives in Seattle must therefore be that of continuing with the liberalisation of world trade.
The new industries have relied upon the sets of regulations offered by the World Trade Organisation. In this way, they have been able to create prosperity in a very much better way than they would have done by means of endless subsidies from the rich man' s table.
Protectionist measures would now prevent imports from these developing countries and limit the latter' s opportunities to contribute to the international division of labour. A policy of protecting markets therefore leads to a deterioration in working conditions in the poorer countries and runs counter to the kind of development we want to promote, that is to say improved living conditions achieved through growth and free trade.
Mr President, what is especially gratifying about Mr Schwaiger' s report is that it shows that Parliament has, for its part, been able to increase coherence in the aims of the talks. The Union, through its earlier decisions, has been committed to consistency in different areas of policy. Thus, for example, trade policy must be in harmony with the Union' s policies on developing countries and the environment. Both areas of policy are now emphatically raised in the report and, as a new Member of Parliament, I can say that it comes as a pleasant surprise. Similarly, I could say that the proposed report gives a very balanced account of the position of the WTO in relationship to other multilateral treaties. In addition, strong support for the cooperation that has begun between the ILO and the WTO promises an even better level of coherence in this area.
Once a working model has been found, it should also be applied to the way the WTO relates to other international organisations, which have overseen the drafting of similar agreements. It is also important that Parliament now outlines the importance of these multilateral agreements in the WTO' s dispute settlement procedure. As a member of the Committee on the Environment, Public Health and Consumer Policy, I am satisfied that we are trying to include the precautionary principle in the set of rules of the WTO. The Union' s negotiators must be able to convince the other sides that the EU goal is not protectionism but the safeguarding of the welfare of the consumer.
The Union would be wise to invite NGOs to discussions about the WTO while the round of talks is proceeding. Not only would it strengthen the legitimacy of Union action on our own turf, but the global NGO arena itself could help our negotiators to achieve the goals of the Union. Experience shows that debate in the NGO arena easily spreads from one continent to another. As the other sides unfortunately lag far behind, the EU needs the backing of the NGOs in its work to transform the WTO into a sustainable organisation in the areas of the environment, health and social welfare. At the Seattle round, the scope and power of the WTO will grow significantly, and that is why the EU should ensure that the effects of the liberalisation of trade and the action of the WTO are continually appraised from the point of view of ecology and fairness.
Mr President, I am not absolutely convinced that the developed world needs free trade with the rest of the world in order to make economic progress. The bigger EU States like France, Germany and the United Kingdom traded about 30% of GDP in the 1960s as against 60% today, but they enjoyed much faster economic growth at that time than they do now. From 1950 to 1970 world economic growth and the expansion of world trade ran roughly in tandem, but since then economic growth has been increasing at only half the pace of world exports: so again there is no evidence there that increased trade leads automatically to further economic growth. It is quite obvious, of course, that small countries like Ireland, Belgium and Luxembourg need free trade, but a European Union with a single market or a North American single market is an entirely different proposition.
Nevertheless I believe in free trade. Because of the way the world is changing, globalisation is unstoppable unless, of course, we erect iron curtains or bamboo curtains, and those too would be blown away by the winds of change. Globalisation is happening and while there are risks it presents us with immense opportunities.
The first opportunity is to create a partnership for cooperation and the management of the increased trading activities. Decision making in this way is not to by-pass democracy, it is to extend democracy. It is a new means by which to organise the activities of mankind. Behind our trade barriers there is the risk that we will cultivate the seeds of more international conflict. The rich could dig in behind their barriers, they could buy some essential things from the poorer countries but we would be back to the seventeenth century with the strong exploiting the weak. Those who are concerned about human rights, animal welfare and the environment have a much better prospect of securing improvements in those areas within a legal framework and a World Trade Organisation than they have in a free-for-all, law of the jungle.
I want to congratulate Mr Schwaiger on putting together what I regard as a decent framework within which to move forward. There will be risks, but we have to explain to our people why we cannot do other than proceed.
Mr President, I would first like to compliment the European Parliament on its sense of timing. This debate on the Schwaiger report could not have come at a better time because we are right now in the middle of extremely lively discussions on the preparation of the Seattle agenda.
Next, as the Union' s negotiator, I would like to express my pleasure at the Schwaiger report. Its adoption will send a clear signal to our partners' , by confirming that the European Union will not be satisfied with a minimalist approach which only aims to improve market access in some sectors. This would not provide a response either to our fellow citizens' concerns or to the legitimate demands of developing countries. Going by what you have said today, your vote tomorrow will strengthen our hand and thus the Union' s hand in Seattle.
We are all aware that the debate on trade has changed the approach that we are taking, as the Schwaiger report shows. It is, admittedly, true that we want to continue to liberalise trade, which has been and still is a strategic factor in our prosperity. But the next round of negotiations must also address new issues, such as development, the environment, health and food safety, fundamental social standards, competition and its transparency, minimal rules in terms of investment and the promotion of cultural diversity. The addition of all these elements leads us to recommend a broader round of negotiations, and I am delighted to see the broad agreement on this matter between the Commission and Parliament which is shown in your report, Mr Schwaiger.
Some of you do not agree with this approach and propose a kind of moratorium on negotiations. I do not think that this is a valid solution. Firstly because we have commitments that must be respected in the follow-up to the Uruguay Round. Secondly, we must carefully weigh up the risks of a moratorium. If we do not advance further along the route towards multilateral liberalisation, that means leaving the way open for unilateral action by the strongest. Is this really the outcome that those calling for a moratorium want to see?
Thirdly, why should we postpone negotiation on the rules which our society is rightly calling for and that developing countries are expecting in order to integrate the liberalisation of trade and sustainable development into areas such as health, the environment and workers' fundamental rights?
I am therefore convinced that these negotiations are necessary, but I recognise - and moreover I am delighted that this is the case - that the very conditions of these negotiations have changed in relation to the previous round. Given the concerns expressed by a growing number of our fellow citizens with regard to globalisation, we must have a public debate that is more wide-ranging, more transparent and more interactive. In this respect, I think that the discussions held when the Schwaiger report was being prepared, both within Parliament and between Parliament and the Commission, have been exemplary. This is why I feel I must pay tribute to Mr Schwaiger who has accomplished a Herculean task by drawing up, from your many proposals, a compromise version that I hope you will vote for tomorrow.
In order to respond to the debate, I would like briefly to mention a few issues which have come to light in the preparation of this report. On the subject, first, of developing countries, it has become clear that the countries that have benefited the least from the establishment of the WTO and from the results of the Uruguay Round are also, without exception, those who are the least integrated into the world trade system. We therefore have to encourage their participation with a view to encouraging their integration, instead of delaying. Where integration does not go ahead primarily because of a lack of resources or inadequate expertise, then developing countries must be given technical and financial assistance in order to increase their negotiating ability and to apply the measures decided on within the WTO. On the other hand, when non-integration is a result of domestic policies or of poor development, extending deadlines for implementation or providing more and more preferential measures are not ideal solutions. Special and differentiated treatment is, admittedly, essential for developing countries, but it must encourage these countries to implement strategies for sustainable development and not exempt them from such strategies.
A new approach is necessary with regard to relations with ACP countries, for example, one that must, in particular, achieve convergence towards WTO rules, because the current system must be reviewed, in any case, even if we have to make the necessary transitional changes.
On the issue of intellectual property, we are convinced that the regulations in this field must enable developing countries to themselves benefit from the resources available to them and that the current measures already go a long way towards achieving this. A top-to-toe revision of the agreement would not therefore be a good idea. On the other hand, if we take a coherent view of the link between intellectual property and development, we must, at the same time as extending its guarantees, ensure that we encourage direct investment as the principle means of transferring technology to these countries, as well as developing agreements with them for technological cooperation and perhaps, and this is just a suggestion, thinking about strengthening European investment in fundamental research on living things, in order to share the profits with them.
In the area of the environment, there are many concerns focusing on the applicability of environmental measures in relation to WTO rules. The ideal solution is to be found, of course, in multilateral negotiations on a hierarchy of norms. As we well know, it is not within reach. In the meantime, we must work hard to ensure that each of the new standards is linked to the previous ones so that, if needs be, the judges to whom disputes are referred are not given too wide a scope for interpretation. One of our goals is to guarantee mutual compatibility in this context, which would allow environmental or other measures to be implemented in accordance with WTO rules.
The precautionary principle is another subject that concerns many of you. It is obviously up to each member of the WTO to decide if there is a risk or not. The precautionary principle must then allow that country to take the appropriate measures in order to avoid this risk. The most important thing for us therefore is the clarification of the regulations and procedures governing the application of the precautionary principle.
As far as services are concerned, I note the concerns that have been expressed. I would like to reassure you on this point. In no case do I have the mandate to accept, by means of an international negotiation, a threat to the power of the Union' s governments to regulate these areas or to be active in them. We recognise the essential and crucial role that these services play in our society.
With regard to agriculture, until now we have faced a position on the part of the Cairns group which aims to put agricultural products in the same category as other goods. This is not the position we hold. This is not what was agreed in 1994 by all parties involved and which we have respected. We will have to start again from the idea that agriculture has other functions apart from producing goods for the market.
Let us finally examine the question of social standards. In all countries, globalisation makes its effects felt in the social sphere, but it must also be pointed out that in a number of less advanced countries, international labour standards agreed on under the International Labour Organisation are not being sufficiently respected. The mention of social standards arouses reactions in some of our WTO partners, particularly among developing countries, which are, and I can vouch for this, extremely heated. It is crucial that, from now on, we begin by restating our opposition to the imposition of trade sanctions in the social sphere as well as to any use of sanctions for protectionist reasons. To our mind, the very raison d' être of respecting workers' fundamental rights is the fairer distribution of profits from the growth that liberalisation of trade brings. It is, moreover, bearing this concern in mind, that our plan of widely applied preferences allows us to provide free-standing reductions to countries that effectively apply the main ILO conventions.
The important thing for us in Seattle, and I think that we are all in agreement on this, is to make discussion of the matter possible in the context of cooperation between the ILO and the WTO. By the way, I would also like to confirm our support for the presence of Mr Somavia in Seattle as a positive sign of the importance given to this subject.
I would like to say a word or two about China, Mr President, before I finish. I have not spoken publicly on this matter while I have been waiting for this debate. Is the signing by the Americans and the Chinese of an agreement on access to the WTO, as several of you have asked, good news or not such good news? From the point of view first of those who question the whole WTO, it is not good news. China, a country whose development is crucial for the future of the world, is giving a clear sign that it wishes to adhere to a multilateral trade system.
From the point of view of our multilateral interests as well as of our own interests, everything depends on the contents of the agreement that has been signed, as the American Congress wanted to be the first to hear the contents of this agreement, a procedure to which your Parliament should have been more sympathetic than hostile, even if it makes my life more difficult. I am sorry to say that information about the details only reaches me in dribs and drabs. Now the devil, or perhaps the dragon, in this case, is in the detail. I have no reason today to doubt the good faith of the American negotiators with whom our people have been working hard and to good effect for the last two years on our common interests. Nor do I have any reason to suspect that concessions on multilateral conditions that are important to us have been paid for in bilateral money that is not legal tender for us. Supposing that this were not the case, we should still have to negotiate with the Chinese on matters in which the Union has a particular interest. To sum up, it is probably good news, subject to receiving proper details of the contents, which are being prepared.
I shall conclude my intervention Mr President, by welcoming the members of your institution who are part of our delegation to the Seattle Ministerial Conference. This is part of a tradition that I am happy to uphold. Moreover, tomorrow, I shall be meeting those MEPs that you will be appointing as delegates for Seattle, and I hope that you will have done so by tomorrow, and we will be able to discuss in greater detail the courses of action that we shall carry out once we are there.
Mr President, I asked Mr Lamy explicitly what he thinks of Taiwan joining the WTO in the context of the Republic of China' s joining. He has not given me an answer. May I have an answer?
Mr President, to tell the truth, I did not answer this question because Parliament had already put it to me a few weeks ago and I answered it then. We are in favour of Taiwan joining the WTO. Furthermore, negotiations have not been entirely signed and sealed by all the countries concerned, and news of China' s rapprochement is, in fact, from this point of view, good news.
The debate is closed.
The vote will take place tomorrow at midday.
Mr President, this is a question which I will pose under Rule 112(2) in relation to a request for the declaration of an urgent procedure which I tabled three hours ago with regard to the Napolitano report in accordance with Rule 115, in order that the presentation of this request for an urgent debate may be announced to the House and should go ahead accordingly, so that we may respect the timetable for debate and voting which is laid down in the agenda.
Mr Barón Crespo, I still do not have any information at the moment. However, we are waiting for this, and I think that what you are requesting will happen in the course of the debate which now follows. At the moment, I cannot tell you anything.
Mr President, in any case I would like to make it clear that I presented this request three hours ago with my signature and that of the President of the Liberal Group and with the agreement of the President of the PPE Group, although he has not signed it. I would like this to appear accordingly in the Minutes. I would ask you to request that the services show diligence in the processing of this question.
I take note of what you say, Mr Barón Crespo, and we shall ask the officials to deal with the matter quickly.
Treaty reform/next IGC
The next item is the report (A4-0058/1999) by Messrs Dimitrakopoulos and Leinen, on behalf of the Committee on Constitutional Affairs, on the preparations for the reform of the Treaties and for the next Intergovernmental Conference (C5-0143/1999 - 1999/2135(COS)).
Mr President, Commissioner, ladies and gentlemen, first of all, I would like to publicly thank my co-rapporteur, Mr Jo Leinen, for his cooperation. I believe that the report you have in front of you reflects two things in particular. Firstly, this report is an attempt to condense a range of views of a large majority, not only of Parliament, but of all European citizens, and secondly, it shows how the European Parliament invariably aims to play, and does indeed play, a role in taking big decisions and in procedures to further improve the European Union.
Ladies and gentlemen, it is clear that the next Intergovernmental Conference will become directly involved in perhaps the greatest challenge facing the European Union, i.e. enlargement. Amongst other things, this means that the Intergovernmental Conference must aim to improve the institutions, the way in which they function and the European Union' s policies, before we can allow new members in.
This particularly difficult process means that the next Intergovernmental Conference must proceed on a two-tier basis. The first tier, which I shall not say anything about since, when we divided up responsibilities, Mr Leinen assumed responsibility for that, concerns how we should introduce institutional reforms, how far we need to go with the reforms and what the actual goals of these reforms are. The second tier concerns the equally important issue of European Union policies. The European Union is having to cope with an increasingly wide range of topics on a daily basis - topics which are particularly important for the citizens of the Union. Clearly, it would be very difficult in the limited time we have to address them one by one in a parliamentary discussion.
Therefore, the first issue the conference should address as regards policies is the external representation of the European Union. This is an issue which has quite rightly concerned us on many occasions. It is therefore necessary for the forthcoming Intergovernmental Conference to aim to improve those policies which lead to a more unified European policy on security and defence. The second issue to be addressed, which is also an important one, concerns the future of Europe on a global scale. It is quite similar but it has an added dimension involving external economic relations, an issue which we have been discussing a great deal. The third issue, together with the economy, is that of a "Social Europe" . It would be tragic if we forged ahead with developing European Union policies without giving consideration to such an important area which encompasses the bread and butter concerns of European citizens.
Mr President, in such a report, we found it neither feasible nor necessary to introduce concrete political proposals. These proposals do exist but this report is more to do with the agenda of the IGC and how it should be followed, and contains a very specific proposal from the point of view of Parliament. For this reason, I am calling on you to vote in favour of the report.
Mr President, the Committee on Constitutional Affairs has discussed this report thoroughly at several meetings, and I believe we are presenting plenum with a report of substance concerning the reform of the Treaties. I have my colleague, Mr Dimitrakopoulos, to thank for collaborating so well and for distributing the work in such a way that this extensive task could be carried out. We are agreed that, before the European Union is enlarged to include new States, there must be a basic reform to maintain the efficiency of the European Union and also, I would say, to improve the transparency of decisions on European policy and the ability to supervise these.
We in Parliament urge that the reform now pending should go above and beyond the three Amsterdam left-overs. True, these are important, but they are not enough. I want to mention five points in connection with which demands are being made in my part of our report.
Firstly: we demand the reform of all institutions and of all organisations including, therefore, the Court of Justice, the Court of Auditors, the Economic and Social Committee and the Committee of the Regions. All these institutions must be subjected to scrutiny. Central to all this is the reform of the Council. Parallel to the Intergovernmental Conference, the Council of Ministers must carry out an internal reform, as demanded in the Trumpf-Piris paper, and the essence of the reform must be to have majority voting in the Council as the rule and, as a concomitant of this, to have codecision making by this Parliament in the case of all legislative acts. I believe that Parliament will judge the Intergovernmental Conference according to whether this reform of the Council is successful.
Secondly: the Intergovernmental Conference must make a contribution to the democratic supervision of European politics. Parliament must have better opportunities to supervise the Commission and to hold it to account. In this connection, we demand that the President of the Commission should have the ability to ask this Parliament for a vote of confidence and that the so-called Prodi procedure, whereby the President is able to dismiss a single Member of the Commission, should be incorporated into the next Treaty.
Thirdly: we think that the reorganisation of the Treaties, leading to a situation in which the European Union would have something akin to a constitution, has now become a matter of importance. No citizen, and no expert either, understands the Treaties as they stand at present. They are unreadable. If we are to remain close to our citizens, we need to have the Treaties combined into a single text and divided into two parts - a constitutional part, and a second part which would then also partly have to be subjected to a simplified revision procedure.
Fourthly: reform of the Treaties requires not only that these should be ambitious in content but also that a new method of reform should be employed. Negotiating behind closed doors should be a thing of the past. Nor is it any longer acceptable. Parliament must be involved in all phases of preparing for, and holding, the Intergovernmental Conference. We request that the Community method as per Article 48 be used; we expect a concrete proposal from the Commission which will form the basis for the negotiations; and we also expect to reach a consensus with the Council and the Commission concerning the agenda and the procedure for the next Intergovernmental Conference.
This Article 48 itself belongs on the agenda for the Intergovernmental Conference. We think that account must be taken of the European Union' s double legitimacy as a Union of States, on the one hand, but also as a Union of the Peoples on the other, while Parliament obtains the right, when it comes to future negotiations for the purpose of revising the Treaties, to participate in decision making whenever it is the content of the future Treaties which is being negotiated.
We here in Parliament are prepared to collaborate on a comprehensive reform of the Treaties and to ensure that, even following enlargement, our European Union is still able to take necessary decisions and, at the same time, also remain transparent to our citizens so that the latter understand this Union and also accept it.
The Commission presented its proposals last week, and now Parliament is doing the same this week. A lot of colleagues wanted to go much further, to the point of demanding that a European constitution be drafted. We have imposed a discipline upon ourselves and remained within the broad framework of what has been demanded in terms of institutional changes. Now, it is up to the governments, meeting in Helsinki, to have the insight and also the courage to decide upon an agenda whose subject is that of sound reform.
draftsman of the opinion of the Committee on Budgets. (ES) Mr President, please allow me, although very briefly, to protest at the poor scheduling of such an important debate in Wednesday' s agenda. I pointed this out on Monday and I reiterate my protest.
In this case I am taking the floor on behalf of the Committee on Budgets in order to mention the main points which that Committee considers to be important at the Conference on the reform of the Treaties, based on the principle that, in politics, it is a mistake to ignore budgets.
I will list the points very briefly: the reform of the budgetary procedure, involving its updating; the extension of budgetary codecision; the integration of the peripheral institutions into the Community system; the consolidation of the financial perspective in the form of a genuine medium-term financial programme; the reform of the own resources system with a view to ensuring the financial autonomy and efficiency of the Union, on the one hand, and the transparency of the Community budget on the other, which means that there will be codecision in the determining of the overall level of own resources; the introduction of the possibility of creating fiscal instruments at a European level; the possibility that the budgetary authority may intervene every year in relation to the mix of different categories of sources of revenue; and the extension of legislative codecision and decision making by qualified majority for financial regulations in all programmes or instruments which involve Community expenditure, the CAP regulations and any act which creates an executive agency.
Mr President, with the report of my colleagues, Mr Dimitrakopoulos and Mr Leinen, Parliament is delivering a first opinion on the tasks of the next Intergovernmental Conference. Without going into all the details, the framework has now been outlined for the challenge which the Europe of the near future has to meet if it is to be better understood and accepted by its citizens.
The biggest challenge is undoubtedly presented by the enlargement of the Union, which is something we affirm and want to see. This enlargement to include more than 20 Member States - perhaps 30 in a number of years' time - could lead to a strengthening of the Union but also, instead, to its weakening; to its strengthening because Europe is reinforcing its identity on the basis of its political and cultural history. At the same time, however, such an increase in the number of actors on the European stage would throw up institutional problems and produce considerable operational weaknesses if relevant measures and radical reforms of the present system were not implemented in good time before enlargement.
The danger of crippling the decision-making ability of the legislature - of the Council and Parliament - as well as of making the Commission unable to translate the laws into effect is a significant problem. A further problem lies in the difficulty of knowing how the Treaties are to be adapted to the ever more rapid development of Community realities. The two rapporteurs have quite correctly set out these problems and linked them to specific areas of policy.
By means of the opinion it has delivered, the Committee on Budgetary Control wishes to answer the question of whether a further development of supervision, together with effective protection of Community finances, should be approached through the creation of a European public prosecution service, established on the basis of corpus juris but according to the spirit of subsidiarity, as also explained and clarified for us last week by Commissioner Barnier at the part-session in Brussels.
Overall, the draft presented here points in the right direction, and I should like to acknowledge my gratitude to both rapporteurs.
Mr President, Commissioner, ladies and gentlemen, the historic opportunity which the coming Intergovernmental Conference is offering us to prepare the institutions and the operation of the European Union in readiness for the 21st century has already been made abundantly clear here. As such, the European Parliament needs to be able to take part in the preparations from close by and has to get involved in the drafting and approval of amendments to the Treaties in order to reinforce the democratic character of this procedure. We should also consider a possible simplification of the Treaties.
At the Cologne European Council, it was stated that "during the Conference, other necessary amendments to the Treaties arising as regards the European institutions and in implementing the Treaty of Amsterdam, could also be discussed" . So this also includes the Court of Justice.
In my opinion, on behalf of the Committee on Legal Affairs, I emphasise that the organisational and procedural framework of the Court of Justice and the Court of First Instance is due for an overhaul in order to digest the current backlog. This should, in my opinion, go beyond the redistribution of chambers and increasing the number of judges. After all, the sound and timely administration of law forms a key component in each and every constitutional state and we need to ensure that within the European Union, the essence of the prejudicial procedure and general legal protection continue to be guaranteed.
Other proposals which have been tabled, such as the question as to whether the European Parliament should be involved in the appointment of judges and whether the authority of the Court of Justice should extend to the third pillar, are under examination.
So far, all Treaty amendments have increased the power for Parliament. This should also be the case now. The Committee on Legal Affairs proposes extending the codecision procedure to all areas of the internal market, with the Council still deciding by qualified majority. In these areas, it could even be considered whether Parliament and the Council could acquire the right of initiative with regard to amending existing legalisation. The introduction of a clear hierarchy of legal standards should, after all, ensure that a clear distinction can be drawn between all the various legislative and implementing decisions. Mr President, these were some of the first proposals tabled by the Committee on Legal Affairs in its opinion. The remainder will follow in a more detailed report next year.
Mr President, ladies and gentlemen, Commissioner, on behalf of the Industry Committee, I would like to congratulate the rapporteurs on their report, but I would also like to voice some criticism.
The Industry Committee deems it extremely important that at the next review of the Treaties, improvements will be made in two areas, namely trade policy and energy. Regarding trade policy, the Commission' s authority to deal with the WTO or in other forums on behalf of the Community should be extended to all services and rights regarding intellectual property. In addition, Parliament must be able to monitor the Commission more closely, both before and during the negotiations on trade agreements. It may be true that the contribution of the NGOs to the negotiation process is steadily increasing, but this could never replace parliamentary control. Democracy cannot, and should not, be left to NGOs to deal with.
Including sustainable development as an objective in the Treaty of Amsterdam requires an integrated approach to energy and environmental policy. This is why the Industry Committee is pressing for the inclusion of an energy chapter in the Treaty. Alongside this, the European Parliament should acquire more influence regarding the Euratom Treaty. Unfortunately, both rapporteurs and the Committee on Constitutional Affairs refuse to adopt the amendments tabled by the Industry Committee on energy policy and Euratom.
You will understand that I very much regret this as draftsperson of the opinion, all the more so in view of the fact that EUR 1.3 billion of research funding is tied up in the Euratom framework programme. This is why the liberal group has now resubmitted my amendments. My group supports the ambitions of the Industry Committee in terms of energy. Indeed, now is the time for Parliament to give the appropriate signals to the Council and the Commission for an integrated energy and environment policy. I do hope that the rapporteurs will still adopt these amendments.
Mr President, ladies and gentlemen, the report we are discussing today contains Parliament' s proposals for reforming the European Union. This is necessary because of the forthcoming enlargement. The reform is also necessary, however, due to the fact that now, for the time being, eleven countries have a common monetary policy. This necessitates the Member States' at least pursuing their economic policies on the basis of common principles.
The economic system prescribed in the Treaty of Rome has remained the basis of the Community' s economic policy. It is a system of open markets. In a number of Member States, one particular concept has been adopted. It bears the name "social market economy" . I would recommend that this concept of the social market economy be incorporated into the Treaty. That is also the view of the majority of the Committee on Economic and Monetary Affairs and Industrial Policy.
A significant part of the Member States' economic policy revolves around tax policy. Here, through Europe' s internal market, competition between the economic systems has arisen which, in the area of VAT, for example, has led to tax rates' converging. However, the internal market in this area is not complete because the anticipated changeover to the country of origin principle has not yet taken place. This is one example of why the requirement of unanimity in the Council has led to paralysis in decision making and therefore to a reduction in economic performance. As a result, our economic growth is lower and unemployment higher. That is why it is necessary, at least when it comes to the procedures for collecting taxes effective across national borders (VAT in particular), to permit qualified majority voting in the Council.
A further problem area is Parliament' s still inadequate participation in the legislative procedures concerning competition. Competition is the key to our industry' s competitiveness and therefore a prerequisite for Europe' s ability to embrace the future. We therefore demand, where legislative procedures in this area too are concerned, that the European Parliament be involved in the decision-making process.
What we request is that, in a number of areas in which, in full adherence to the principle of subsidiarity, the Treaties now already accord Europe a key role, the role of Parliament should be strengthened and the principle of majority voting established in the Council.
Mr President, I would like to thank Parliament for this report. It will have an important part to play in preparations for the Intergovernmental Conference, and I have to say that I agree wholeheartedly with the general aims set down in the report to make the Union more effective, transparent and democratic.
Let me speak, however, of the progress that has been made during the Finnish Presidency in preparations for the Intergovernmental Conference in 2000. A month ago, Prime Minister Lipponen came here to present you with an account of the outcome of the European Council in Tampere and, in so doing, he also touched on the IGC preparations. It is now three weeks until the Helsinki Summit conference, and IGC preparations are entering their final stage.
Union enlargement will mean the reform of the institutional system. The EU must freely acknowledge the fact that enlargement will bring about the need for changes that we have to resolve within the EU. We must be politically courageous enough to seek far-reaching solutions and institute the reforms the Union badly needs.
As you will certainly recall, at the Cologne Summit at the beginning of June, the next country to hold the Presidency, Finland, was charged with the task of preparing for the next Intergovernmental Conference. During the autumn, technical IGC preparations have been made at the permanent representative level. Now we have moved on to the political level, and we are having bilateral discussions at different levels with the other Member States, the European Parliament and the Commission. Next week, Prime Minister Lipponen is to begin the traditional tour of the capitals preceding the European Council meetings. Preparations for the Intergovernmental Conference in 2000 are one of the main issues connected with this tour. The resolution by the European Parliament thus comes at exactly the right time, also in light of this tour.
We have based these preparations on the Cologne mandate which, in practice, addresses three points in particular: the size and composition of the Commission, the re-weighting of votes in the Council and an increase in qualified majority decision making. In addition to these three areas, there are institutional matters that are closely associated with them.
The EU debate on reform has got off to a lively start, and this autumn there has been much heated discussion surrounding the IGC in the various forums. A month ago the Group of Wise Men, set up by Mr Prodi, published a report that called for a broad set of institutional reforms. On the basis of this report, the Commission last week laid down its own views on the Intergovernmental Conference in 2000, and what areas the IGC should handle.
Here, too, in the European Parliament the Intergovernmental Conference has been on the agenda in many committee meetings. We are aware that there are plenty of real IGC experts among you, and we value Parliament' s contribution to the debate. Tomorrow you will vote on Parliament' s position on the year 2000 conference. I promise we shall look closely at the views you adopt then.
The way the European Parliament participates in the Intergovernmental Conference is a very important question. I have heard from different quarters very positive comments on the invaluable and constructive cooperation offered by MEPs Elisabeth Guigou and Elmar Brok with regard to the IGC in 1996. Regarding the Intergovernmental Conference in 2000, the Member States have not yet settled on the form the European Parliament' s participation will take.
Preparations for the conference have included, in particular, discussions on the scope of the agenda. In addition to the three subject areas mentioned in the conclusions reached at Cologne, various parties have raised the following issues for debate, among others: the European Court of Justice, the Court of Auditors, the distribution of seats in the European Parliament, flexibility and the division of the Treaties into parts. We will present our own views in our report, after we have had discussions and listened to all points of view, on what we consider to be possible and desirable.
There are many points on which all those involved in preparations for the conference are effectively united. Firstly, whatever opinion we have on the scope of the IGC agenda, the main theme must be enlargement and the reforms that this necessitates. Secondly, nobody is questioning the fact that Europe must gain strength through enlargement. Decision making in the European Union and its potential for action cannot be allowed to weaken as a result of enlargement. Thirdly, all parties involved wish to commit to a timetable, meaning that the talks would be drawn to a conclusion by the end of 2000, during the French Presidency. We must achieve unanimity on the reforms whilst adhering to a tight schedule, so that enlargement is not delayed due to internal problems with the timetable in the EU.
I have focused in my speech only on the changes required by the IGC. We must bear in mind, however, that the institutions can also be reformed without amending the Treaties. In my opinion, these reforms must be carried forward coherently and effectively at the same time as the IGC.
I venture to hope that modernising the institutions and changing the way we do things could bring the European Union and its citizens closer to one another. Finland, as the country to hold the Presidency, has emphasised the need to improve the Union' s efficiency in its work, as well as its transparency. During our Presidency, we have taken a step forward in this area. Since its Presidency Finland has put into effect those recommendations in the Trumpf-Piris report that do not require a separate decision by the Member States. We have tried to improve transparency in the Council and make it easier for people to have access to documents. As an example of concrete action, we have made public the agendas and schedules relating to meetings of both the Council and the working parties. We have also made a proposal that all agendas of meetings relating to Council legislation be made public.
This, then, has been a brief overview of the situation regarding preparations for the Intergovernmental Conference in 2000. Next week I will have the opportunity to discuss the matter with you in more detail when I speak in Brussels to the Committee on Constitutional Affairs on the progress being made in preparations for the IGC. We once again have before us important decisions to take on the future of the Union. Making these decisions and eventually implementing them will require smooth and selfless cooperation on the part of all the institutions. For my own part, I can confirm the Council' s desire to cooperate with the European Parliament to make the forthcoming conference a success.
Thank you, President Sasi.
Mr President, I believe that the applause which followed the intervention of the President of the Group of the Party of European Socialists expressed very clearly the feeling of this Parliament. We feel that this is not the right time to hold this debate. And this, Mr President, is because this debate is very important, not only for the Committee on Constitutional Affairs, but also for the Union in general and for those people who want Europe to be effective, more democratic and more just.
Just the other day, another MEP asked me: "What solutions does the European Parliament propose for the Intergovernmental Conference?" And I answered in the same way as I will today, that this is not the time for solutions or proposals, but rather the time to decide what the Intergovernmental Conference is going to deal with and what method it will use in its work. And that is what the report drawn up by Mr Dimitrakopoulos and Mr Leinen has done, and furthermore it has been a good illustration of how two intelligent people can reach reasonable agreements.
I believe that the resolution tabled by the Committee on Constitutional Affairs is politically intelligent; it deals with the issues and takes a very clear and decisive political line. And what is that line? Well, Mr President, it is one which is dictated by common sense.
The Treaty of Amsterdam did not resolve the issue of the institutional questions facing us. And the signatories of the Treaty recognised this since they added a protocol, the protocol concerning the institutions in preparation for the enlargement of the European Union, specifically to see how these questions should be resolved in the future. That protocol envisaged a dual institutional reform. The first one for a European Union of less than 21 Member States and the second for when it has more: an initial mini-reform and a second broader one.
The logic of that Protocol on the institutions tallied with the Commission' s Agenda 2000 document, which envisaged an initial enlargement which we will call 5+1. Now President Prodi' s new proposal breaks with this logic, because there are no longer 5+1, but rather 12 in the race. This new thinking has now broken with the thinking of the Protocol on the institutions.
Therefore, that first small reform, in which we only had to consider the Commission and the weighting of votes in the Council and to which the Cologne Declaration has also added the possible extension of qualified majority voting, does not make much sense and responds to a different political logic.
Therefore we are talking about the second part of the Protocol on the institutions; we are facing a more profound reform of the European Union, which prepares it for enlargement. To this end, Mr President, I think that we should combine this demand, which before I called common sense, with what the President-in-Office of the Council said: that which is possible. But I believe that the Presidency of the Council has a great responsibility at the moment, because assessing what is possible should not prevail over the dictates of common sense.
We already know that, as a general rule, the governments do not want to change things too much; they are happy to make do with what we have. However, Mr President-in-Office of the Council, we must push them a little bit, because otherwise, what I fear you understand to be "what is possible" will be too little for the needs of the European Union.
I think that the report by Messrs Dimitrakopoulos and Leinen is full of good ideas, is absolutely reasonable and establishes the points which, in our opinion, should be considered at the upcoming Intergovernmental Conference.
My group, on whose behalf I am speaking, is very much in agreement with this report, but I am going to mention three amendments which may be added to it and whose vote I will request in this House:
My group' s Amendment No. 18 which requests that Parliament be consulted on the annual economic guidelines, the decisions involving budgetary short-falls and any other important decision which has to be taken within the framework of European Economic and Monetary Union, of course leaving to one side the independence of the European Central Bank. It seems to me that this is an issue that this Parliament should be involved in.
Amendment No. 26 in which we also incorporate, with regard to the distribution of competences, the principle of subsidiarity.
And finally any of the Amendments, Nos. 47, 26, 27 or 28, which talk of flexibility.
I believe that we should open the debate on flexibility. But all of this, Mr President-in-Office of the Council, should take into account an essential element: we should not forget what the European Community has meant over all these years nor the thing which is most important to the Community, which is the principle of integration. That is what we have to preserve and that, if we do not carry out the appropriate reforms, will be very difficult to preserve in a Europe of 28.
Thank you, Mr Méndez de Vigo.
Mr President, first of all, in relation to the Dimitrakopoulos/Leinen report, I would like to welcome the work of the rapporteurs, who I believe have produced a piece of work which reflects not only our concerns but also an approach which is very pertinent and reasonable with regard to the objectives which the Union must have. The intention is to set a sensible attitude on the part of the Council, which would try to resolve what remains after Amsterdam, against a sort of Christmas card on the part of Parliament. I would like to say that Parliament, as it did before the Treaties of Maastricht and Amsterdam, has opted for a line which consists of a short and precise list dealing with fundamental issues. I believe that our ambition should be, firstly, to create a Union that works well and, secondly, we should be in a position to enlarge that Union. It is simple: we cannot say that we need a small reform when this Union was designed for six and now, thanks to its success, has fifteen Members and we are willing to allow 25 or 30. This cannot be sorted out by moving the furniture around. We will have to take a radical approach. Therefore, I understand that the fundamental questions - and I have listened attentively to the President-in-Office of the Council - will raise other questions and this requires an Intergovernmental Conference, which must be sufficiently ambitious.
The second comment I wanted to make, Mr President, relates to the method. We talk a lot about transparency and contact with the citizens. It is difficult enough to explain an Intergovernmental Conference to them, but it is even more difficult to explain it if it is done behind closed doors. At a time when we are trying to popularise the Euro and gain greater support for the Union, and when the Council - and I welcome this initiative - is embarking on the task of writing up and debating a Charter of Fundamental Rights with the participation of the European Parliament and the national parliaments, it seems rather shocking that a closed door procedure is being considered in which the Council has still not said whether the European Parliament will be represented. I draw your attention to this issue because it seems absolutely contradictory and opposed to our own interests and needs. We have to open up to civil society, we have to involve national parliaments and there must be an open debate within Parliament, otherwise it will be very difficult to gain sufficient support.
And the third consideration, Mr President, concerns the tasks which face us, because they cannot be left until the end of the Intergovernmental Conference. We are carrying out a reform of our institution, for example with the work on the Statute for Members - and I welcome the Council' s good will - and also the reform of our Rules of Procedure. The Commission is committed to a reform programme. I believe that the Council - which of all our institutions is, in a way, the one which has been most fragmented by the increase in specialised Councils and a myriad of related committees - must lead by example. But it should not only think of the future but also of the need for a democratic and effective Community. To this end, I welcome the words of the President-in-Office of the Council and I hope that, while we prepare the Conference, we are capable of advancing along this road.
Mr President, this IGC will be supported by two parallel processes: the brave new world of a European defence policy and the defining of European citizenship within the drafting of the charter. I trust that these separate but closely related processes will galvanise the IGC, just as the drive towards the single currency stimulated the Maastricht conference. We certainly need stirring up. At present, despite the good work of the rapporteurs, Parliament' s draft position is in danger of being more conservative than the Commission' s, and the Group of the European Liberal, Democrat and Reform Party has tabled various amendments to seek to sharpen the focus of the report and to speed up the development of a parliamentary Europe.
Firstly, we want a real process of conciliation between Parliament, the Commission and the Council in preparing the IGC. Secondly, we wish to change the Treaty revision procedure in those areas where power is already transferred to the European level. It is crazy for us to be obliged to undergo this ponderous and protracted Treaty revision procedure when we wish merely to reform a common policy. It is also wrong for Parliament to be excluded from that process. Thirdly, we wish to improve access of the citizen to the European Court so that the citizen will be a privileged litigant with ourselves, Member States and companies. Fourthly, we want a further look at the flexibility clauses so that certain Member States are able in practice to deepen their relationship without threatening the acquis.
I commend the Liberal proposals to Parliament.
Mr President, here we are on the eve of a new round of reforms and the umpteenth Intergovernmental Conference. Unlike the Millennium Round, we have still not managed to stimulate public opinion, non-governmental organisations or even the MEPs on this subject, which remains fairly far removed from the thoughts of all of us. However, we have an opportunity and we must make the most of it. On the other hand - as emphasised in the report by Mr Dimitrakopoulos and Mr Leinen, whom I would like to thank here - we are talking about how to turn this muddled machine into a modern democracy, how rights, policies and decisions can be made transparent to everyone and how this European home can become more open and welcoming.
With this resolution, the European Parliament has decided to embark upon the process of revision and the agenda of the Intergovernmental Conference. Frankly, I do not know if we shall succeed. Parliament is in a position of objective weakness in the dialogue with the governments, and it is therefore not very easy. My group considers, however, that some things must be explained more clearly and has tabled some amendments to this end, which I hope will arouse the interest of this House.
The governments must not be the European Parliament' s only partners in dialogue - as they often are for the Commission - and Parliament must therefore try to open and introduce a perspective of a, shall we say, constitutional nature, so that the instruments for an efficient democracy are clear for all and not just for a few specialists. As for the method, we do not believe that sending two observers is sufficient: two MEPs who observe a diplomatic conference and who, furthermore, are bound by an obligation of discretion, cannot be anything other than an alibi displaying weakness and modest ambitions. If the objective is to start the intergovernmental process, we must move towards a political agreement on the contents of the reform between Parliament, the Council and the Commission.
Secondly, the agenda must not be restricted to technical points and to the issues not settled in Amsterdam. Codecision with the European Parliament and majority voting must become the rule, even in difficult sectors such as agriculture and taxation. The citizens must emerge from the fog they now find themselves in. Besides, I wonder, why mention specifically in the report the need to keep unanimous voting? There is no need. What we want today is greater democracy, greater codecision and majority voting in the Council. There is no point in reassuring the governments: they do not need to be reassured because it is they who decide in the end.
Finally, Mr President, even if today talking about defence is very fashionable, my group, albeit with its differing opinions, is convinced that discussing security in an exclusively military context is not positive. At the Intergovernmental Conference, if discussions are limited to the best way to integrate fifteen armies, then they will hold very limited interest. We think that we will only be able to talk about security and defence within the context of a general communitisation and democratisation of foreign policy.
Mr President, I should like first of all to thank the rapporteurs. They have certainly carried out a complicated and difficult piece of work. I think that Parliament, as the representative of our citizens, will continue to have some intensive work to do within the framework of the forthcoming Intergovernmental Conference so that it might in actual fact do justice to the high expectations of people both in the European Union and also in the applicant States.
Our Group will actively involve itself in the debate by making a number of proposals of its own. We are fighting above all for the creation of a genuinely social and democratic Europe, a Europe which retains the European model of the social State, a Europe in which public services are not deregulated away and in which everything is done to prevent social dumping. It is clear to us that the Amsterdam left-overs ought not to remain the only subjects of the Intergovernmental Conference. In view of the enlargement which we all want to see, the European Union and its Member States must finally summon up the courage to undertake radical reforms so that a still politically divided Europe might grow together democratically and in terms of the social contract between citizens.
What is unsettling, indeed thoroughly alarming, is what has been set in motion in the field of foreign and security policy and the vehemence with which hitherto civil European integration is being shelved and a military Union is being created. In Parliament' s report, for example, it is proposed that the European Union must finally acquire the ability to act - an ability to act based upon credible military resources. I would ask you all, please, what are credible military resources supposed to include. Personnel mines, tanks or even nuclear weapons?
On Monday, in Brussels, the foreign and defence ministers defined where we are headed. This was an historic step. By 2003, a rapid strike force is to be created under the umbrella of the EU, in effect a European army of 50,000 men for crisis operations in and around Europe. Yesterday, the German daily newspaper, "Die Welt" characterised the plans as follows: the traditional defence of Europe would remain solely the responsibility of NATO; the EU strike force is not to compete with it but instead become its new trump card.
Against this background, our Group had already submitted a motion to the Committee to the effect that the European Union should repudiate war as a means of solving international conflicts. I find it downright incomprehensible that this proposal should not have found majority support in the Committee. Our Group will again submit this motion tomorrow in the Plenum. We shall request a roll-call vote for we are of the opinion that citizens are entitled to know who in this Chamber regards war as legitimate.
Mr President, the forthcoming Intergovernmental Conference will take a stand on two interrelated issues. One is the issue of the so-called institutional triangle, a question that was not answered in Amsterdam. The other issue concerns enlargement into Eastern Europe.
Firstly, it is crucial that the reform that is drafted is democratic and that it has a democratising effect. In other words, that it subordinates bureaucrats to elected officers and subordinates the latter to public opinion in each country, and that its democratic legitimacy is strengthened through the participation of national parliaments and is not replaced by organisations of dubious representativeness or by supposed wise men.
Secondly, we are fighting for an institutional reform in which there is a balance, not just between the Community institutions, but between the Member States, and for this balance to be expressed in the durability of this reform. We therefore think that adopting new federal powers at Union level will do nothing more than highlight this imbalance and increase the distance between the Union and its constituent peoples, as happens a little with each reform - and the high rates of abstention throughout Europe in the European elections show this to be true.
We are also opposed to the idea of the constitutionalisation of the Treaties as well as to the integration of a future Charter of Fundamental Rights in some kind of European constitutional process because we still think that European citizenship merely complements national citizenship and that therefore, the definition of the duties and fundamental rights of each nation' s citizens falls to the citizens of that nation.
Respect for the European people' s will leads us to state with complete conviction the need to institutionalise the Luxembourg compromise. We do not really see how we can increase the range of matters that can be decided by qualified majority unless the Member States, especially the smallest, have the means to oppose them by invoking their pre-eminent national interest.
Mr President, we share the conviction that with the forthcoming enlargement into Eastern Europe, the Union can continue to create the right conditions for the States to enrich each other instead of causing the ruin of some in order to give others more help in succeeding.
We think that the economy and the competitiveness of European countries can be developed in a context that favours the modernisation of social systems without giving up the fundamental requirement of solidarity. We even think that Europe could acquire an external political dimension which matches its economic importance, and that this can be done whilst respecting the national interests of each Member State.
However, the construction of Europe does not mean taking away from peoples and nations the scope for autonomy that enables them to control their own destiny. By this I mean that we can only undertake this construction if we support respect for national sovereignty, if we support approval by the people, social and political consensus, the openness and transparency of the processes and respect for all the constituent countries.
Mr President, the essence of democracy is being able to go to the polls and obtain a new majority and subsequently a new law. Laws are not sacred cows. They are texts which can be changed by a new majority in Parliament. The voters always have the final say. That is the case in all our countries but, when we legislate in the Community, democracy goes by the board, so that the voters no longer have the final say where the laws are concerned. Officials and ministers have taken over from the legislature. Each new majority decision in the EU is an erosion of parliamentary democracy, and that is why, yesterday, we set up an intergroup for parliamentary democracy. Its working title is SOS Democracy or Democracy First, and we shall be gathering people together from every group for the purpose of securing democracy in the next Treaty and of bringing about complete openness within the EU. The intergroup is broadly based, its members ranging from British Conservatives to left-wing socialists. We have members from all political groups in this Chamber. We vote differently here on most questions, but we are in agreement about the fact that our differences should be settled in democratically elected parliaments and among the electorate. Officials and ministers should not decide which of us are right. We do not accept that a Commission in Brussels should decide whether or not elected representatives of the people can receive a proposal for debate. We certainly cannot accept that the EU Executive should now be preparing for another Intergovernmental Conference whose essential aim is to shift power from the voters and their elected representatives to behind the closed doors of offices in Brussels. There is a need for SOS Democracy because democracy comes first.
Mr President, I should like to thank the Finnish Presidency of the Council, together with Mr Sasi, for the commitment with which they are approaching this difficult task of establishing a mandate and also say thank you to the rapporteurs for the really excellent work which is being done. I should also like, however, at the same time, to point out to Mrs Kaufmann, who has just quoted the class enemy' s newspaper, "Die Welt" , that the party to which she has belonged was the only German party following the Second World War to issue the order for a war of aggression, namely against Czechoslovakia, and so one might do well to refrain from making remarks such as she has made.
This Intergovernmental Conference has a very difficult timetable to comply with, for the Conference must be completed within the period prescribed, so ensuring that enlargement of the European Union is not delayed. At the same time, it must equip the European Union for the enlargement. In other words, it is subject to strict time limits and is faced with a great challenge. Equipping the Union in this way means tackling not only the Amsterdam left-overs but also many questions concerned with foreign and security policy, a lot of issues which my colleague Karl von Wogau may have addressed in relation to monetary union, and much more besides.
The question of majority voting is the key issue for the success of this Conference if our European Union is to be in shape for enlargement and if our European Parliament is also to agree to enlargement. There must therefore be clear definitions in a range of areas as to where majority voting is necessary. There must be majority voting in the field of tax policy, but not where all taxes are concerned. There must be majority voting in the field of social policy, but not for social policy in its entirety. This must be clearly laid down, just as it must be made clear that, when it comes to the European Parliament' s participating in decision making on agricultural policy, not all agricultural policy really constitutes legislation in any material sense, but only a small proportion - perhaps 20 or 30 - of the 3,000 legal documents. In those areas, however, Parliament must obtain the right to participate in decision making and, in addition, the right to full decision-making powers where the agricultural budget is concerned.
In the field of structural policy, it is, for example, becoming clear that the more Member States there are, the less likely it is that we shall make sensible decisions on the basis of the principle of unanimity and so ensure that scarce funds and resources are invested in such a way that they benefit the really poor regions and poor groups of this European Union.
In the area of foreign and security policy, too, we need rights of supervision, but we must find out - in the framework of implementing the Cologne decisions - which areas may still lead to changes to the Treaty. Here, I should like to mention in particular that incorporation of the WEU into the European Union cannot be agreed before Article 5 has also been put in order. Out of consideration for our neutral Members, Article 5 may only, however, be regularised in the framework of a protocol to the Treaty so that each country can decide for itself whether or not it wants to accede to this part.
I do not believe that the European Union essentially needs new powers but, in connection with the powers it has, it needs the tools really to avail itself of these. Only then would we be in a position to combine transparency, efficiency and democracy, for these three things combined are the conditions of acceptance by the population of Europe. As proposed in the Dehaene report, the Council of Ministers would be divided, as part of this process, into an Executive Council of Ministers, which could meet behind closed doors, and a Legislative Council of Ministers, which would have to meet in public. For it is not acceptable in a democratic community that a legislative body should shut itself away from the population. This is a unique situation in the world and it is no longer acceptable.
I therefore think that the proposal to divide up the Treaties, as presented by Mr Dehaene, is important. In the spirit of transparency and efficiency, we ought to combine the constitutional parts of the Treaty, including the regulations relating to the powers which can be exercised, and combine the remaining parts in another Treaty of lower status. This too is important so that citizens can see how this Europe of ours is organised. Here, there may perhaps in the longer term be a point of contact with the convention which is to draw up the Charter of Fundamental Rights, and this convention might perhaps develop into a constituent assembly, for a constitutional Treaty must be the goal for which we are striving in the longer term.
Mr President, my group welcomes this report, mainly because of two key points that it contains. Firstly, it makes the case for a wider IGC than the three so-called Amsterdam left-overs. Although those are key points, crucial points, we believe that it is right that the IGC ranges beyond just those three issues.
This view is indeed gaining ground, thanks partly to the Dehaene report and the Commission' s own proposals - and I pay tribute to Mr Barnier who is here with us - but it is also gaining ground and rightly so among the national governments. Nobody wants an all encompassing IGC dealing with every subject facing the Union in the Maastricht style, but there is a strong case to add to the agenda half a dozen key subjects which must be resolved if our Union is to work efficiently, transparently and democratically and is to be capable of facing up to having nearly 30 Member States.
The second reason is that it makes the case for more democratic procedures. Amsterdam was already better than previous IGCs to a limited degree, in that it was prepared by a reflection group in which Parliament participated and which published its full report, in that every proposal tabled in that IGC was published and put into the public domain and in that Parliament was able to send two representatives to at least some of the meetings.
The time has now come, though, to be able to send Parliamentary representatives to all the meetings and to participate in the IGC on the same basis as the Commission, as a Community institution, to make our case, to advocate our proposals and at times to argue against the proposals made by others.
Mr President, my group has tabled only two amendments and two requests for a split vote on this report. That is because in the main we think this report strikes the right balance between ambition and realism. One amendment seeks to re-establish in the report a request that the IGC should re-examine the issue of flexible cooperation. It is unthinkable that we should move to nearly 30 Member States without the IGC re-examining that question. With nearly thirty Member States we need a clause on flexible cooperation that is actually workable.
The second amendment looks at the issue of having two parts to the Treaty: the constitutional part, looking at the main principles and the institutional provisions, and the small print dealing with policies. This idea has widespread support. Views differ, however, as to whether that second part should be amendable by a simplified procedure. Our amendments suggest that sections of that second part should be amendable by a simplified procedure - maybe not all of it, that may cause insurmountable problems, but at least part of it. There are many cases in the existing Treaties - different protocols, parts of the European Coal and Steel Treaty for instance - that are amendable by simplified procedure and the IGC should look constructively at this.
Mr President, the Treaties are the European Union' s constitution. They need to be made clearer, more transparent, more effective and more democratic. The IGC must take on board that challenge.
Mr President, when, on 9 November 1989, freedom-loving people climbed over the Iron Curtain, history was changed dramatically. It finally became possible to unify Europe and to create a broad, pan-European partnership, founded upon freedom and democracy. A week ago, we commemorated the fall of the Berlin Wall. The tenth anniversary reminded us that it is high time that we got to grips with the enlargement of the European Union and sped up the process. It has already taken far too long.
For us liberals, there is nothing more important than creating a unified Europe in which we solve problems together in a civilised way. Enlargement of the EU is a moral imperative. Enlargement, but also the fact that our citizens have a crisis of confidence in the EU, are factors which demand reforms of, and changes to, the European institutions. All too many people feel that the EU does not engage hearts and minds. The mistrust is sometimes almost palpable. We need to take this state of affairs very seriously. The Intergovernmental Conference ought therefore to have the ambition of thoroughly reforming the EU institutions. Simplification, openness, clarity and public scrutiny must be the watchwords. If a Union of 30 members is going to be able to function, it must concentrate on the genuinely cross-border questions and only act in those areas where European cooperation produces the best results.
A careful review of the division of labour is required, and this will require courage and a willingness to roll up our sleeves and set to work, in other words vision but also pragmatism. The debate ought not however to be carried on in isolation behind closed doors. All democratic forces must be involved and citizens must have the opportunity to participate and say their piece. They are entitled to expect results and also to demand that they be achieved. If we fail in this, they may perhaps turn away from the European project, which would be a major catastrophe.
Mr President, is our Parliament really aware of what is at stake in the forthcoming Intergovernmental Conference? Sometimes I doubt it. When I see, in the text of the report, that we are capable of pushing absurdity to the point of deliberately limiting the number of our own representatives at the debating table to two, I say to myself, there are definitely some people in this Chamber who are scared of their own shadow. This IGC, however, opens up a narrow historical window enabling what is essential to meet up with what is possible. Because, in the face of the challenges that the new century will present, morally we do not have the right to be satisfied with the off-cuts of institutional reform that are the left-overs from Amsterdam. Codecision must become the general rule. Our Parliament must obtain, as in any democracy worthy of the name, full budgetary authority over expenditure as well as over revenue. We must equip Europe with the tools of equity, security and solidarity. Let us say it: it is high time that we committed our continent to a constituent process.
The only real limiting factor is not our democratic imagination, it is our House' s political will. And if we were not really capable of freeing ourselves from the yoke of the current regulations, then any further reform would become impossible. Without real reforms, Europe, which is often helpless with fifteen Members, will be sterile when it has thirty. As Commissioner Barnier understands perfectly well, today' s developments must facilitate tomorrow' s developments. And who else but us, MEPs elected by direct universal suffrage by the European people, could have greater legitimacy for conducting and concluding this tremendous process. Parliaments often vote on laws, but more rarely do they write history. Because this honour has been granted to us today, I ask that we prove worthy of it. I ask that we show political courage.
Mr President, the turnout at this year' s election for the European Parliament fell in almost all Member States where other elections had not been arranged at the same time. If seats were to be left empty in this Chamber to represent all those who did not vote, 322 places would be unoccupied.
This just goes to prove that democratic support for the European Parliament is weaker than that for the national parliaments. In spite of that, the report which we are discussing proposes that precisely these national parliaments are to lose a very great deal more influence over both their own national policies and over the EU' s treaties and policies. Power is to be transferred to bodies for which democratic support is weaker, for example, the European Parliament, or else non-existent, for example the Commission or the European Court of Justice. We on the Nordic left are therefore going to vote against most parts of the motion for a resolution which demands, among other things, that more decisions should be made at supranational level, that national influence over the Treaty should be limited and that the dominance of the big States should be increased.
Mr President, the turn-out at the elections in June illustrated that Europe' s citizens are still too far removed from the European Union. Strangely enough, many still fail to learn any lessons from this. The greatest enlargement of the Union is pending, but with this report, Parliament is further progressing towards reinforced integration in Europe. Nobody has given me any arguments as to why a stronger Europe should involve its citizens more in policy.
This report should turn the IGC into a success, but it overlooks the notions which are fundamental to Europe' s future. A thorough discussion regarding subsidiarity is urgently needed. This is why we have resubmitted the amendment on this topic. Only the clear demarcation of the Union' s tasks is a basis for a correct distribution of power. The policy should be drafted as closely to Europe' s citizens as possible.
We welcome a broad IGC agenda, although it is difficult to tie up the loose ends of Amsterdam. The right of veto for matters which affect national sovereignty remains necessary. We find it unacceptable that enlargement would be postponed because the Union has not put its own house in order. This enlargement is the very reason why a dynamic approach should be adopted.
We do not deem it necessary for there to be a proposal from the Commission for the IGC agenda; they have more than enough to deal with. Following consultation with the Commission, it is up to the Council to draft this agenda and to make its own preparations.
I would like to thank the President-in-Office Mr Sasi for the comments he made earlier on during this debate. Firstly, he confirmed the continued cooperation between the Council and the European Parliament and his forthcoming visit to the Committee on Constitutional Affairs. But he also confirmed that in the IGC enlargement would remain at the core, at the heart of the envisaged Treaty reforms and, secondly, that the timetable would be adhered to. I believe both of those are important aspects.
First of all, on enlargement, we are talking here about enlargement of a very different scale and nature to anything that has happened before, and that has implications for the nature of the IGC which prepares for it. We are talking in the main about countries from Central and Eastern Europe which have enjoyed, as we all know, 40 years of dictatorship when civil society was emasculated, driven underground and destroyed. Although ten years have elapsed and great strides have now been made, I believe that a good deal of confidence-building is still required and that we need the openness that many of us have called for in the preparation and the implementation of these reforms.
As the IGC takes place there are two aspects, therefore, that we in the European Parliament should remember. One is that in the past, IGCs have not prepared public opinion until the Treaty reforms had actually been agreed, particularly in reference to Maastricht. This had unfortunate consequences in a number of Member States. I believe we should learn the lessons from that mistake of the past and realise that the importance of this particular enlargement, the re-uniting of the European family, is something which our public at home needs to be made aware of while the IGC is actually taking place. And I believe that openness should also extend to the applicant countries themselves. It would be most unfortunate if we as the institutions of the EU saw this merely as a bureaucratic or a constitutional exercise to our own interest and our own advantage. It is specifically for the purpose of enlargement that openness is necessary.
Therefore I believe that, where possible, not only should our own domestic public opinion be engaged at all stages but also the public opinion of the applicant countries in Central and Eastern Europe. I appreciate that that is a break in tradition from the nature of a governmental conference as we understood it in the past. But as I say, this is a very different type of IGC and therefore we have to be imaginative in the way that we present ourselves to the public.
Mr President, this report has won the consensus of a large majority in the Committee on Constitutional Affairs. In my opinion, this is a significant confirmation of those shared Europeanist objectives that have, in the past, characterised the European Parliament in its relations with the other Community institutions, with national parliaments and public opinion. We have played - and we have shown that we wish to continue playing - an important part in supporting the process of European integration, and its continual and coherent development.
The political tensions that characterised the start of this parliamentary term are therefore not obstructing the necessary agreements between various, important - the most important - parliamentary groups on the subject of consolidating the Union, its institutions and its policies. It is important to agree, at this time, on the proposal that must be drawn up on the reform of the Treaties, on the convening of the new Intergovernmental Conference and on the drawing up of the agenda and the method.
The positions taken in the Dimitrakopoulos-Leinen report have been supported by those in the communications by President Prodi and Mr Barnier on behalf of the European Commission, explained to Parliament the day after the vote in our committee. This is now a sure point, which everyone must take into account: Parliament and the Commission are moving in the same direction and are equally convinced that the Intergovernmental Conference must not restrict itself to a limited horizon, simplified guidelines or a minimal agenda.
The wide-ranging discussion in the Committee on Constitutional Affairs showed that Parliament is concerned with being, at the same time, far-sighted and realistic, demanding and practical. We should stop seeing Parliament as if it were advancing goodness knows what dangerous demands and impossible requests. Our proposals are not a reflection of an abstract scheme and are not a luxury, but reflect objective, inescapable requirements for a comprehensive reform of the institutions of the Union. We need to go beyond Amsterdam and look further in order to be able to realise the historic commitment to enlarging eastwards, and to guarantee further progress in the integration process that is working against the risks of dilution and stagnation.
No one can overlook the problems of strengthening the political side of Europe and institutional change but, in addition to this, we have had to deal with the launch of the euro and the European Central Bank, the lesson to be learnt from Kosovo, the widespread aspiration for a guaranteed area of security and justice and the disenchantment of too many European voters. This is an appeal we are making, in particular, to governments and national parliaments, with whose assistance we must build a stronger, more united and more democratic Europe.
Mr President, thank you for having given me the floor for a few moments at this point in the debate during which I have been able to listen closely to the rapporteurs whom I had already heard, but also to the representatives and the speakers of the different groups that sit in Parliament, that is to say, many of you. I hope that the speakers I will not be able to hear due to the way this debate has been re-organised as well as to the constraints of my own schedule, will forgive me. I can only promise them that I shall remain attentive to what is said throughout the debate today and of course later.
Honourable Members, Mr President, institutional reform is not a political project. It is a tool. Our project, as many of you have said, and it underlies our thoughts today, is the uniting of the peoples of European States in a political, economic, social and cultural Community. The great political project for the very start of the next century is therefore the welcoming of many new Members. This is why the distinction made in Amsterdam between limited adjustment, minor enlargement and a broader reform is already an outdated distinction.
You are already aware of the Commission' s contribution to the preparation for this Conference. I am delighted today, as was President Prodi, to see the contribution your Parliament has made and to note, and I would like to thank your two rapporteurs, Mr Dimitrakopoulos and Mr Leinen most sincerely for this, a broad convergence of views, at this stage, between our two institutions. And I think that this convergence of views is a major trump card that we should hold on to both in terms of the issues at stake in the reform and of the working method that we should adopt.
I would like to say a few words about the issues involved in this reform. As your two rapporteurs so aptly emphasised, this forthcoming Conference must concentrate on institutional issues, on all institutional issues with the notable and politically necessary exception of the discussions currently taking place on a European security and defence policy. I think that if institutional reforms are to succeed, they must be placed, and I say this to you, bearing in mind my experience of the last negotiations, in a broader political perspective, and they must together attempt to provide an answer to the fundamental question, "How should we speak to each other? How should we work? How should we move forward and take decisions in a Union which will contain 27 countries?" Because that is what there will be around the table. And that is the only question that we should be asking as we seek answers, all the answers, whichever institutions and processes are affected by seeking this answer.
The first issue that we have identified together is that of functioning well when there is a large number of states. Just now, I heard the President-in-Office of the Council mention enlargement which, he said, means "change" . And, in direct response, I shall reply to him that what we are dealing with is a major enlargement, not a minor adjustment. And we must respond to this major enlargement with real reform which must first, therefore, address the decision-making process. This is why I believe that the majority of us will agree on making it clear that qualified majority voting within the Council should become the rule, with exceptions limited to a few fundamental and very sensitive issues.
As many of you wanted us to, we have also put it in writing that where an issue of a legislative nature is concerned, the qualified majority must be linked to a codecision procedure between the Council and the European Parliament.
The second issue is that of developing the Treaties. I mentioned this idea during my hearing in your Parliament. It has been taken up and stressed in the report by Jean-Luc Dehaene, President von Weizsäcker and Lord Simon and it merits being dealt with in more depth. It consists in fact of reorganising the Treaties by separating the basic texts on the one hand and the implementing provisions on the other. This reorganisation would allow the Treaties to continue to develop because the implementing provisions could, if necessary, one day be amended by a simplified procedure.
I think that this new revision procedure could contribute towards linking the European Parliament more closely with the revision of the Treaties. I would like to say however that I do not think that this reorganisation should lead to a change in the Union' s or the Community' s current competences.
Another point is the representation of the States in the Council. The decisions of the Council should be more representative of the relative weight that the Union' s different Member States carry. Whilst respecting the spirit and the balance of the Treaty of Rome, decision making itself should also be made easier.
And then there are the other institutions. With enlargement, we will have to define the number of elected representatives from each State within your Parliament. The Commission, with its power to issue guidelines, the new authority conferred on its President, will have to preserve - I hope you do not mind if I say that it will not be easy, now that I am a Member of the Commission - its collegial character, its efficiency, and its decision-making process which requires a simple majority of its Members. The Court of Justice or the Court of Auditors will have to adapt to enlargement.
By mentioning all of these institutions, I am attempting to show that there are many answers to the fundamental question that I raised just now, that is, how we will work when there are 27 of us, and these are answers that must be looked into at this Intergovernmental Conference. The functioning of the institutions does not necessarily imply a revision of the Treaties. In their daily work, there are important reforms of internal structures for the European Parliament, for the Commission and especially for the Council, which must be implemented before enlargement.
The second major issue, Mr President, is to prevent the risk of dilution; the risk of dispersion that enlargement entails for us all. I repeat that when a risk presents itself, it can either be overcome, accepted as if it were inevitable, or prevented. We hope to prevent this risk of dispersion. The Treaty of Amsterdam has established the legitimacy of certain forms of cooperation between Member States within the Union' s institutional framework in order to move beyond the level of integration that has already been achieved.
On behalf of the Commission, I shall say quite clearly that the acquis must, under no circumstances, be considered to be a form of strengthened cooperation between the Fifteen Member States. The objective is really to improve the current conditions of strengthened cooperation and to make them easier. If we do not achieve this at this Conference, the current right of veto would only encourage the States that would like to achieve a deeper level of cooperation between themselves not to do it within the Community framework but to do it more and more outside this framework. In order to strengthen the Union' s coherence, the Commission, like your Parliament, hopes that the question of the Union' s external representation will also be raised.
The third issue is that of continuing the political construction of Europe and, when the moment comes, we will then have to accept the consequences for the institutions of the work in progress on the Common Security and Defence Policy. We are not forgetting that there is also the question of the way the Charter of Fundamental Rights relates to the Treaty.
I would like to bring this intervention to a close by thanking you for your attention and by mentioning the preparations for the negotiations. Our objective is to bring these negotiations to a successful conclusion and to achieve this before the end of the year 2000 with significant results. Our objective is not to delay enlargement but to accomplish it successfully. This is why we hope that the procedure laid down by the Treaty, in Article 48, is implemented as soon as possible after Helsinki.
I would also like to express our agreement to the involvement of the European Parliament taking place in the best possible conditions, with greater participation than there was, as I can testify, when we were preparing for Amsterdam.
I would finally like to say that this reform throughout the year 2000 must provide the opportunity for genuine public debate between us, the institutions, but also with national parliaments and with our citizens. It is our place, and indeed my own, to see to it that we take part in this public debate.
Ladies and gentlemen, the Commission is convinced that powerful institutional reform, adapted to the requirements of enlargement, can be achieved before the end of 2000. We know that the Union will emerge from this enlargement completely transformed. It must not emerge from it weakened. But we will only succeed if this reform is achieved with sufficient ambition and political will, which means that many of us will have to give priority to the long-term vision over caution or national interests.
Mr President, I would like to raise a point of order. I heard Commissioner Barnier say that he is intending to leave, that he needs to go early because he has other commitments. Can I just say that I was minister in my own country for five years but not a single minister in our parliament would have considered walking out on a debate where spokespersons were still waiting to speak. Mrs de Palacio, who is responsible for relations with Parliament, has also promised - at least in our Group - that Commissioners will remain present in all debates from now on. The last speakers are just as important as the first ones. They may even have more voters behind them than the first ones. I urge Mr Barnier to respect Parliament and to stay. Otherwise I would ask you to write to Mr Prodi to observe the agreements with Mrs de Palacio.
Thank you very much, Mrs Maij-Weggen. In any event, the Commissioner has said that he will be with us until eight o' clock.
Mr President, the report by Mr Dimitrakopoulos and Mr Leinen does not take adequate account of the fact that the European Union is fast taking on pan-European proportions. A decision may be taken at the Helsinki Summit to expand talks to include twelve countries. When official applicant country status is accorded to Turkey too, we may soon be receiving new applications for membership from the Balkans region and elsewhere.
In the plenary part-session in October, I said that the conflict between EU expansion and deepening could only be solved by the internal reorganisation of the Union on the onion skin model, or a system of concentric circles. I proposed that the whole Union should develop as an association of states, but its core should develop into a full-fledged federation. I proposed that the outer circle of cooperation and integration would be the European Council, to which we could give new duties.
I am glad that this idea of mine has met with a positive response in principle. It has not had time, however, to be reflected in the amendments that our Group has tabled for this report. For my own part, I cannot support the report by Mr Dimitrakopoulos and Mr Leinen. It is an attempt to continue to develop the Union into a federation, and it in no way takes account of how the robust enlargement process should influence the Union' s institutional development.
Mr President, one of the founders of the current European Union said that, if they were to begin European construction again, they would start this time with a consideration of the people and their cultures. But the European Union, far from rectifying the situation, seems to abide by the theory expounded by Livy, that is to say, it forgets what has happened and therefore can complain but cannot put anything right. In the texts which have been proposed for the reform of the Treaties and the next IGC, not even with the most powerful magnifying glass can we find a sentence which refers to the European peoples and regions and the role that they should play in the Europe of the future.
It is time for the regional question to occupy the place that it deserves. The European parties which are stuck in the past have shown that they are incapable of overcoming the short-sightedness which makes them blind to the internal national and regional realities of the current Member States. When will we talk about nations such as Scotland, Wales, Galicia, Catalonia and the Basque country, which are not even allowed to sit together with the Governments on the Council? What is going to be done about regions such as Andalucia - with 7.5 million inhabitants - which is treated like a second class country, while representatives of Member States which are a twentieth the size sit in the Council?
New countries are going to join the Union, some of which are very small and we are in favour of their accession, but if it were not for their recent emancipation, they would not be candidates for Membership. The accession of these new countries, Mr President, will mean the under-representation of internal nations and regions of the current States.
García Márquez said that wisdom comes when we no longer have any use for it. Let us hope that this is not the case with our political vision and sensitivity towards the role of the nations and regions of Europe!
Mr President, in this debate on the agenda and procedures for the upcoming IGC, I would first of all like to express that I, like the rapporteur, would advocate taking a wider approach, at least wider than proposed at the Cologne Summit. The reasons have been spelt out loud and clear. During this Summit, the accession, in the short-term, of four or five countries from Central and Eastern Europe was discussed. This number has since grown to ten or twelve. This has the immediate effect that a root-and-branch reform should be undertaken and this is more than a few institutional reforms.
As far as I can see, there are six points to this argument. Firstly, there are the institutional reforms as planned in Cologne, the make-up of the Commission, one Commissioner per Member State as far as we are concerned, the weighting of votes, which should be proportionate to the size of population and qualified majority voting. This should encompass the budget but also agriculture and legislation.
Secondly, there is the integration of the second and third pillars, more integration in the Treaties. In order to achieve this, more of a Community approach needs to be adopted.
Thirdly, the new Treaty should contain a sound legal basis for a European regulation on the openness of government and transparency.
Fourthly, we also need a legal basis for the European Union itself so that we can act autonomously in bodies such as the United Nations and the WTO. And I agree with those who say that the constitutional aspects in the Treaty should be separated from those components relating to the executive. I think this is a sound line to take.
Finally, this Charter of Fundamental Rights, to be laid down in future, should be embedded in the new Treaty.
These seem to me to be the salient points. As for the procedure, our most important wish is, of course, maximum involvement of Parliament. Two MEPs seems just fine but they will need to be able to play a full part.
We give our full backing to the reports of Mr Leinen and Mr Dimitrakopoulos. They did a marvellous job and let us hope that the summit in Helsinki will indeed decide to incorporate the wider agenda we are proposing in the IGC
Mr President, in our debate on the mandate for the forthcoming IGC, I would firstly like to say a few words on an issue which is not on this Conference' s agenda but that, I think, our Chamber will have to consider, when the day comes, in order to study and evaluate the results of the whole exercise.
This is the issue of the reform of the Council, of the whole package of reforms which, we have been told, must and can take place in addition to a reform of the Treaties. Fine. Let us set out on this path, but let us do so with a reasonable timetable that is the same timetable that the IGC has. My group has tabled an amendment to this effect and I hope that, tomorrow, our Chamber will be able to vote for it.
With regard to the three "left-over" questions, do we think today that we are in a position to answer the question to which the Amsterdam Summit could not find a solution? What is this question? We must have the courage to ask it. It is perhaps less a question of how to function than of what it is that we want to do together when there are sixteen or twenty-seven of us. If we do not answer this question, we will not find a solution to the three questions "left over" from Amsterdam.
At any event, preparing the Union for the forthcoming enlargement opens up a question outstanding from Amsterdam, and that is the question of strengthened cooperation. Because, apart from the three institutional questions, which are already part of the IGC' s mandate, nobody in the context of the Amsterdam assessment has been able to tell us if the solutions that we had arrived at concerning the operation of this strengthened cooperation were satisfactory.
We must work towards a reform of this strengthened cooperation which will allow the Union to establish a real vanguard, open within the Union, in order to continue to make progress towards the security, democracy and stability of our continent.
Mr President, you will not believe this, but exactly 200 years ago, namely in 1799, there was the first discussion of a constitution, not for Europe but for Bavaria. This was partly for the purpose of establishing responsibilities but also because of the radical shifts in territory due to an almost 83 per cent increase in the area of Bavaria. The person with the big idea of having a constitution was the then Bavarian prime minister, Graf Montgelas, who did himself great credit by establishing a French administration in Bavaria. However, he was at the same time also the fiercest opponent of a parliament, because this could supposedly introduce unpredictable factors into politics. The arguments for and against went on for a further 18 years until at last the constitution was established and its opponents were finally quashed. And there were then already democratic elements in this constitution.
Now, something else that is astonishing: the basis of the constitution was, at that time, a preamble which was drafted in 1799 and which was to set out the fundamental rights, and all this 200 years ago! I think the parallels between then and now are quite amazing. History shows that the doubters' arguments, both then and now, are almost the same. Let us learn from history not to allow further decades to go by before Europe has a constitution. This is something for the future that we must prepare for.
I should therefore like to encourage the Council not only to respect Parliament' s proposals but also to make them its own. We need a Europe which is able to act and which can also take necessary decisions. For we must also take democracy seriously, and the responsibilities which the national parliaments have given away must pass into the hands of the European Parliament, that is to say become part of the process of codecision making. We need codecision making by the European Parliament, for the European Parliament is the biggest factor favouring the integration of Europe.
Mr President, I would commend Mr Dimitrakopoulos and Mr Leinen on their sterling work. We can be all the more hopeful in that the involvement of the distinguished figure of Commissioner Barnier bodes well for cooperation between Parliament and the Commission.
As regards the draft:
Firstly, it maintains political consistency in Parliament' s views in that it adopts the position taken in the report written by Mr Méndez de Vigo and myself that the European Union is both a union of peoples and a union of states. The survival of European integration depends largely on the balance between this dual legitimacy.
Secondly, the draft quite rightly calls for the adoption of qualified majority voting as regards decision making in the Council, provided, however, that we adhere to the unanimity rule for constitutional matters and for other absolutely fundamental matters, i.e. those which have a bearing on the sovereignty of the Member States.
Thirdly, for the first time, the draft proposes a cogent argument for a foreign policy in that it sets two essential conditions: firstly, that it guarantees the external borders of the Member States as borders of the European Union and secondly, it proposes that any State which is directly affected should have the right to object.
Fourthly, on the sensitive issue of flexibility, for which, in my view, appropriate arrangements were made by the Amsterdam European Council, a consensual solution is being sought through amendments. However, I would like to appeal to Parliament to tread cautiously here. Experience shows that the sole, or even the main, danger for the European Union is not from dissenting Member States blocking actions, but from the lax regulation of this flexibility which can lead to a two-speed Europe or worse.
I strongly recommend that Parliament votes by a large majority in favour of the excellent Dimitrakopoulos-Leinen report.
Mr President, we already know about some of the issues that will be discussed at the forthcoming WTO negotiations: they are the so-called "left-overs" from Amsterdam. However, at the moment, we are not fully aware of what issues will feature at the start of the forthcoming IGC and these are issues that must be discussed, particularly with a view to achieving efficiency and with a view to an enlargement that it is thought will happen and which is greatly desired. I would like to say here that reforming a Treaty with a view to achieving efficiency strikes me as a very unambitious exercise for the European project, and I fear that this exercise may be nothing but a power game which will allow a small group of countries to set themselves up as a board of directors and to lead and direct the European project.
A Europe led by a board of directors would be a negation of the stimulating process of European integration that we have had - it is true that it has its imperfections, but all countries have taken part in it - and, in our opinion, strengthened cooperation must be the exception and not the rule in the European Union. This is because often, the political will to cooperate exists, but the conditions are not right from the economic point of view or from some other point of view, in order to achieve this very will for strengthened cooperation.
Commissioner, Mr President-in-Office of the Council, let me give you an example of this: if there were a change to the weighting of votes within the Council, which would mean that the countries with a higher population as well as the larger countries would in fact have more power, and if the extension of qualified majority voting, extended to the codecision procedure, meant that this tendency in the European Parliament also became more marked, my question is: what role will the European Union' s small or weak countries have in Europe?
I prefer cohesion to efficiency, and as Commissioner Barnier raised the issue a while ago of there being 27 of us in Europe, I would like to say, Commissioner, that I think that in the decisions of this Europe of 27, it is more important that all countries feel involved in the decision-making process, than discussing whether, when there are 27 of us, it will take us one hour, less than two hours or three hours to take decisions.
Cohesion is more important than efficiency if we are in fact to have a European Union with as cohesive and generous an enterprise as the one that we have seen and in which we have participated.
Mr President, the Ancient Roman jurisconsultants used to say that ex facto oritur jus (the law is formed from events). I think that credit must be given to Messrs Dimitrakopoulos and Leinen for laying the first foundations of a new foedus (treaty), a kind of pact on European unity which is organised around differences and which attempts mediation and, in particular, to find basic principles and unities. Europe still has a lot of work to do in order to build a democratic future. However, some points have now been identified: a foreign and security policy needs to be a truly common one. Indeed, I think that, in addition to banks, the economy and social and structural policies, the common foreign and security policy will be another driving factor towards true integration. We need a European Parliament that is the general legislating body of the Union - like the Council - that participates fully in appointing members of the other institutions and is able to establish a relationship of trust with the European Commission, which is no longer weakened by the double qualified majority now necessary for a motion of censure. We need a Council of Ministers that decides by a majority. I think that other issues, such as the greater integration of the national parliaments in the Community' s decision-making process, are useless elements that just complicate matters.
Local regions and communities should also participate with more dignity at the stages of creation and implementation of Community law. The part provided for by the provisions on the Structural Funds could become the basic principle for the new European construction.
The European Parliament must play a truly constituent part, and continue the spirit of Alcide De Gasperi, Schuman, Adenauer and Kohl to stay in the tradition of a people' s Europe - but it has had important supporters in other political families as well, such as Altiero Spinelli, François Mitterrand and Henry Spaak. We are approaching a time that will be decisive for Europe' s survival as an entity and as a model. The attacks are no longer military, but economic and political, and the adversaries are no longer those of the Cold War. If we want to equip ourselves in order to overcome the challenge of the new millennium, then we will have to equip ourselves with the necessary legal and institutional instruments, in the belief that Europe will remain Europe only if it is prepared to carry out self-examination and accept this giant leap towards the future.
Mr President, we are preparing to vote on the European Parliament' s first resolution on one of the great issues of the present legislature: the IGC in 2000.
In accordance with the Treaty, the principal players at this Conference will be the governments of Member States and then the national parliaments. But the other institutions, the European Parliament and the Commission will not, for all that, be resigned to the role of mere onlookers. Parliament, by means of its resolutions or through its two representatives at the Conference, will have to lead the project in an ambitious direction. This influence will only meet with success if the European Parliament concentrates on the essential points, "the priorities" , and if it deliberately refrains from presenting a long wish list of points which are as unrealistic as they are unlimited. Our two rapporteurs have attempted to avoid this trap, although I must say that they have not entirely succeeded.
As we are developing in the constitutional area and as the Treaty represents the highest standard of our internal laws, in the future, we will have to force ourselves to be more precise in terms of the law. A constitution cannot be produced on the spur of the moment. For example, when, on the issue of qualified majority voting, we have to say precisely to which articles of the Treaty the general rule is to apply and for which ones exceptions can be made, you will realise that the current Treaty leaves very little room for manoeuvre.
That is why, once we know the European Council' s mandate, we will have to go back to this document and make improvements to it. As the President of our Committee, Mr Napolitano, pointed out, it is not a question of dividing ourselves into extremists and reactionaries, but of being perfectionists, whilst remaining progressive as far as the future development of the European Union is concerned
Mr President, Commissioner, I believe that this forthcoming summit can undoubtedly be a success if the factors stemming from Parliament' s debates and which are written down in this report are in fact taken account of.
I should like here to seize quite specifically upon one particular point. I was particularly pleased to see that the report has dealt not only with the reform of the treaties and of procedures, and therefore was not just worded in general terms, but has in the last analysis declared itself in favour of setting and specifying priorities to the effect, for example, that progress must be achieved in the interests of the security of Europe and its citizens in connection with the further development of the area of freedom, security and justice, and that relevant procedures must be established so that this becomes a reality. In that way, citizens will be given a signal and main focus.
In the report, a goal is also formulated which I consider to be particularly important, namely that Europe must be seen by its citizens to be transparent and to be conducting a more open debate. This, too, I consider to be absolutely necessary, as well as being a good opportunity, especially in connection with the development of the area of freedom, security and justice. We can show here that, in circumstances where the Member States are at their wits' end, Europe can, in the last analysis, be helpful to the individual.
If it is a fact of life that organised crime earns billions which, by being introduced into the legal economic cycle, damages our legitimate systems, indeed society as a whole, then we need Europol and we need European cooperation in the field of justice. If the drug trade already constitutes 8% of the volume of trade worldwide, then we must develop Europol as a European institution. If 400,000 asylum seekers are already coming to Europe each year, then we need relevant European regulations. By that, I mean that this report addresses something very real and contains elements which signify a genuine opportunity for the Helsinki Summit. We shall see whether, at this summit, Europe' s representatives can in actual fact avail themselves, in the interests of our citizens, of this chance to create more transparency and more opportunities for the individual. We can only hope so.
Mr President, as the rapporteur, Mr Leinen, explained very effectively, there are many of us who think that the Intergovernmental Conference should begin a genuine constitutionalisation process for the European Union. In that way we would surely be in a position to deal with the circumstances, with the real demands and we would be able to respond to the challenge of restoring the citizens' interest in the European construction process, an interest which was statistically proven to be low after the poor turnout at the elections of 13 June.
To accompany the undeniable success of Monetary Union, we must also make progress with Political Union and in fields which broaden the competences of the European Union in order to prevent the current imbalances; I would describe these imbalances as enormous.
There is no doubt that the agenda of the Intergovernmental Conference must go much further than the fine words of Amsterdam, even though they are very important. I talked before of constitutionalisation and, personally, I believe in a federal perspective. The Treaties should also include that Charter of Fundamental Rights which is to be drawn up in the coming months; lay down majority decision making - as a general rule - and, logically, and simultaneously, the codecision procedure. It should also increase the powers of the European Parliament, for example granting it the power to ratify all the international treaties, whatever their type or nature may be, and, of course, ensure that the coming reforms are carried out according to a method which is much more open, transparent, democratic and participatory than the current one.
However, when we talk about methods and institutions, we must not forget politics. For example, we must integrate the functions of the Western European Union into the Union in order to prevent new Kosovos, but we must also promote the coordination of economic policies, fiscal harmonisation and the creation of employment and a genuine social Europe which will allow us to confront the concerns of the citizens.
The current method is rather worn out but, in any case, it is essential that the Council commits itself to taking appropriate account of the proposals which the Commission and the Parliament make in turn.
Mr President, the main themes are now generally known, and it is not only since the Dehaene report that everyone has been talking about them. But, in addition to these main objectives, without whose attainment an enlargement of the European Union would scarcely be conceivable, a number of basic questions, relating naturally to policy on fisheries, ought not to be forgotten. With the Amsterdam Treaty, no satisfactory solution was found for the fisheries sector.
Firstly, I demand - as I also did in 1996 - that fisheries be mentioned specifically in the Treaties. Fisheries must no longer be regarded as a mere appendage of agriculture. The importance of fisheries as one of the few existing sectors for which there are Community policies must at last be emphasised by fisheries' being given their own chapter. This chapter must state the goals of the common fisheries policy, its principles and, above all, the legal procedures governing its regulation.
Secondly, Parliament must be more thoroughly involved than it has been so far in defining the most important themes in the fisheries sphere. I demand genuine decision-making powers in connection with the basic aspects of the common fisheries policy and the regulations governing, for example, market organisation, the preservation and management of stocks, supervisory regulations and the tools of structural policy; in other words, nothing less than codecision making by Parliament.
Thirdly, it is also necessary in the field of international politics to strengthen the role of Parliament and to introduce the procedure for agreeing to the conclusion of all international fisheries agreements. My final point is that Parliament' s participation is also to be desired at meetings of bodies forming part of international organisations.
The points mentioned, which take account of the importance of fisheries in Europe, must therefore be picked out as central themes at the next Intergovernmental Conference when the role of Parliament is being considered. Happily, I have just heard from Giorgos that a compromise Amendment is being submitted which also refers to the subject of fisheries. Thank you for that. I trust that the House will support this.
Mr President, thanks are due to the two rapporteurs. Finland' s Portugal' s and France' s Presidencies of the Council are to be requested to comply with the proposals in this report which is quite rightly based upon the criticism, partly by this European Parliament, of the decisions in Amsterdam. For no other reason than that Mr Tsatsos has again referred to the matter, I should like to emphasise that the proposal in subparagraph 5 is really of central importance. It is important that we obtain a package proposal for global reform in which the important questions relating to majority voting are dealt with just as much as those relating to reform of the institutions and other important themes. I think that the most important thing here is that we consider how the European Union might be provided with a constitution. This demand can hardly be emphasised enough, for Europe can only come of age when it provides itself with a constitution.
The purposes and goals of the European Union are too unclear at the moment. The European Parliament has quite rightly already submitted several draft constitutions, and I think that these ought to make it clear that Europe is more than a market. We must therefore be thinking in terms of a Brussels Republic, a unique community of States without historical precedent.
Whether the discussion of a European constitution will imbue Europe' s citizens with more enthusiasm for Europe is unclear. On account of the problems entailed in legitimising an area or a market without the structure of a State, the attempt does need, however, to be made to inspire such enthusiasm. This must also go hand in hand with the development of a European civil society and of a European public. We are seeing a change worldwide in the essential character of national sovereignty because States do not have unlimited freedom of action, either at home or abroad, and their ability to form policies and solve problems is limited by the realities of international relations and of trans-national forms of interdependence and interaction. This is particularly apparent in connection with the economy, trade and competition. It is precisely in this area, too, that it is very important to move from the principle of unanimity to majority voting. The European Union must become better able to act and it therefore needs a new separation of powers through a catalogue of competences.
In view of the changed circumstances, a new system for the separation of powers must be devised which augments the classical separation of powers as prescribed by Montesquieu with a new form of separation of powers at different levels. We need integrated multi-level decision-making processes. The coordination processes at present prescribed are inadequate to the task of organising European added value. That is particularly clear from the difficulties between economic union and monetary union and the difficulties between the political union and the economic and monetary union. Since we cannot boost democracy, through interinstitutional agreements in this area, we also, in fact, require a revision of the Treaty in this regard.
Mr President, the Dehaene report contains a proposal of historic importance, namely the division of the Treaties into two parts: a part concerned with fundamental rights and the institutions which, as hitherto, can only be changed through the unanimous decision of the Intergovernmental Conference and through a procedure of ratification by the Member States; and a special part for specific policy areas which, instead of ratification, would require the agreement of the European Parliament.
In view of the fact that the Commission - and I am very grateful to Mr Barnier for this - has accepted in its proposals a division of this kind for the Amendment procedures too, it would appear faint-hearted if now Parliament' s Committee on Constitutional Affairs were to accept the two-fold division but not the distinction between the procedures. It is also necessary to introduce different procedures because, following enlargement, the European Union would otherwise lose its ability to act. To that extent, I would thank rapporteur Leinen for his remark on this subject, but I cannot unfortunately find it in his report.
I am in favour of introducing such a two-fold division of procedures, but only under a specific condition. It must be guaranteed that the abolition of the ratification procedure for specified areas of policy would not entail any weakening of the rights of the Member States and that the European Union would not acquire for itself a right to extend its powers at the expense of the constituent Member States. This can be guaranteed by means of a motion submitted by a number of colleagues and myself in which we conclude and demand that a catalogue of competences be incorporated into the basic part of the Treaty, clearly defining the competences of the European Union, clearly limiting those competences as well as encouraging application of the principle of subsidiarity.
Only in this way can the European Union, without at the same time eroding the rights of the Member States, become more able to act and efficiently limit its work to specified policy areas. I would therefore particularly ask the rapporteurs - partly in order to ensure that their report obtains a broad majority in the House - to examine these two motions sympathetically.
Mr President, this debate has shown that a lot more would be necessary than we have incorporated into our report. Budget policy, trade policy, tax policy and competition policy have been mentioned. Everywhere, in fact, there is a need for reform; to that extent, Parliament was very focused. I nonetheless think that we ought to be as ambitious as the Commission and carry out a further two improvements tomorrow. The latter I am happy to take up - a duly facilitated revision of the second part of the newly divided Treaties and also a clause concerning strengthened cooperation in a Europe with 27 or 30 States. I also hope that this will obtain a majority in the House tomorrow.
Lastly, I should like to thank the Commission whose demands are almost identical with those of Parliament. Now, it is a question of conducting a public debate with the governments but also with the populations of Europe so that we might also implement the results at the Intergovernmental Conference in the year 2000. I would like to thank everybody who has contributed to this task.
Mr President, Mr Leinen, you now have the misfortune of having to speak between Mr von Boetticher and myself. I would therefore take the liberty of again reminding you of one aspect of what Mr von Boetticher quite correctly pointed out here, namely that it is also a part of this package that a clear framework of competences of the European Union is to be laid down in the general, basic part of the Treaties.
Perhaps the same is true of yourself as it is of me: through the opening of accession negotiations with a further twelve potential Member States, the scales have, as it were, fallen from our eyes and we have seen what immense consequences and effects the enlargement is going to have on the European Union itself. Basically, this is not a traditional accession of States. With the union of twelve new and fifteen old Member States, we are, rather, facing the situation of a re-establishment of the Union. The necessity of comprehensive reforms has therefore been emphasised quite rightly here.
I should just like to issue one warning. We ought not now to be tempted to repeat the old demands which we have always made, but now under the banner of the enlargement of the Union, for that would basically prevent us from seeing that we must consider completely new visions of our European Union.
I should like briefly in this regard to consider one idea. I am convinced that, with 27 Member States, it will be impossible for the European Union to be as active in the same breadth and depth as it is with the present fifteen Member States. We must therefore also concentrate on the key competences of the European Union and, in this connection, consider in which areas it is indispensable for the European Union to be active. I am certain that, with some good will, we can find a whole range of other areas where that is not the case.
I want to add one last remark. I should not like here to associate myself with the general European chiding directed against centralism, but I should like to canvass for a comprehensive, honest critique of the European Union' s tasks so that we do not need to be afraid that our achievements will be jeopardised through enlargement.
Mr President, on closing this debate, this important debate, with an important and excellent report, what could be better than to talk of justice. Until now, justice has been rather absent from the general debate. I believe that all political communities are judged by the justice they provide.
The reality is that our justice system is not sufficient for the competences which have been transferred to the European institutions, the Community competences, especially the competences which have to be reviewed from a legal point of view.
Therefore I believe - and this should include the strict current mandate for the Conference with regard to the revision of the institutions in accordance with the Treaty of Amsterdam - that we have to deal with the necessary and thorough reform of our Court of Justice and our Court of First Instance and the reform of the appointment of judges - in which the Parliament should have a significant involvement - as well as the reform of the distribution of competences between the Court of Justice and the Court of First Instance, so that citizens may have an accurate and clear idea of what this European justice, which is their direct form of justice, really is, and the reform, finally - and this is another chapter - of the actionability of the acts.
I will end by saying, Mr President, that all of this will become all the more necessary in view of the other great mandate, the launch of which will be the finishing touch of the Finnish Presidency - the excellent Finnish Presidency, whose many successes it is a great honour to recognise in this Chamber and which has been a turning point in the behaviour of the Council. There is a "before and after" of the Finnish Presidency with regard to the daily treatment of this Parliament.
That other challenge is to launch the Charter of Fundamental Rights. There is also a problem here between the Court of Luxembourg and the Court of Strasbourg. Mr President, as I said at the beginning, a political community is judged by the justice it provides. Let us be aware of this and let us deal with this reform.
Thank you very much, Mrs Palacio.
The debate is closed.
The vote will take place tomorrow at 12.00 p.m.
Mr President, I am delighted to make this point of order in the presence of the Commission and the Council, because the issue in question is particularly serious. At 5 p.m. today, a text signed by Mr Barón Crespo and some of his accomplices requested that the debate on the Napolitano report that was due to take place at 7 p.m. should be postponed until tomorrow. It was asked, in the form of a topical and urgent motion, that a debate tabled for 8 p.m. this evening should be postponed until tomorrow morning. Kindly explain to us the reason for this urgency. Furthermore, this request was formulated according to Rule 112 of our Rules of Procedure which refers back to article 60 whereas Mr Napolitano' s report, as it is quite clearly stated in the legal grounds of the aforementioned report, is a report which is covered by article 181, since it concerns the internal Rules of Procedure of our Parliament. It is therefore not a legislative proposal or an assimilated text at all, as the justification made by Mr Barón Crespo claims.
Mr Barón Crespo has accustomed Parliament to his Stalinist methods, to this Soviet way of treating Parliament for fifteen years. What we want, apart from any fundamental issue that we will address tomorrow, is to try to enlighten MEPs about a mistake that has been made, so that we do not continue to make this mistake. We are driving ourselves into a dead end by flouting MEPs' prerogatives, by flouting the European Union' s history of parliamentarianism and that of all its Member States. And because we do not want to rectify mistakes that we made six months ago, we are prepared to institutionalise informing within our Parliament, which allows any assistant or official in Parliament to inform on someone because he suspects that so and so' s brother-in-law' s cousin may have committed fraud! It is absolutely scandalous! I request that this decision by Parliament be revoked. It is unacceptable. I request, in accordance with article 115, that the debate be included in the agenda 24 hours after the different versions have been made available to MEPs, that is, not before mid-day tomorrow.
I think that before Mr Dupuis gets so excited and starts making such exaggerated accusations he should first verify what has actually happened.
The fact is that the Napolitano report was not available in all the languages 24 hours before the debates and before the vote, as required by Rule 115. In order, therefore, to safeguard the Rules of this House and the Rules governing every Member, to ensure that Members have the rights they enjoy under these Rules, the Socialist Group and the Liberal Group, with the support, as was announced earlier, of the EPP Group, requested that to make sure we were in conformity with our Rules, Rule 112 on urgent procedure should be applied. This will be put to the House tomorrow morning to vote on. It will be a sovereign decision of this House to decide whether we can apply urgent procedure to this report. There is nothing undemocratic about that. It respects the Rules of Procedure and it respects what the majority in this House wants.
A question I think one could ask is about the motives of those who have tried to filibuster this report from beginning to end, of those who have tried to block it, of those who have tried every trick in the book and everything in the rule book to try and have it postponed. I wonder what it is that makes them fear OLAF having the right to verify that Members are conducting their affairs properly in this House.
Mr President, firstly, I would like to say that Mr Corbett' s intervention may have been a politically-motivated speech, but it did not refer to the Rules of Procedure either, except to answer Mr Dupuis. I would like to say...
(The President cut the speaker off)
Mr Dell' Alba, you are not tabling a procedural motion.
Rule 112 must be applied in accordance with the Rules of Procedure. Rule 112 refers to Rule 60. Mr Corbett knows the Rules of Procedure too well not to know that this rule does not apply to modifications to the Rules of Procedure concerning the Treaties or the interinstitutional agreements. I therefore support Mr Dupuis' request. I suggest that we return tomorrow morning having considered Mr Dupuis' arguments and my own with the aim of deeming the request formulated by the three groups unacceptable. Mistakes can happen. By the way, the matter is obviously unacceptable because they are not basing their arguments on the Rules of Procedure but on a rather inappropriate interpretation of the rules governing Parliament.
The Presidency notes these procedural motions and the Bureau will decide accordingly.
Question Time (Council)
The next point on the agenda is Council question time (B5-0033/1999).
Question No 1 by (H-0548/99):
Subject: Rail route across the Pyrenees The route crossing the Pyrenees via the Aspe Valley and the Somport Pass has for several years been a subject of controversy within local communities and the public at large and the national authorities affected by the choice of mode. The road link is being modernised and expanded even though there is still an old partly disused railway line linking France and Spain. On account of various protests and environmental considerations, the road-works were halted, and the national authorities and the Commission began discussions and to reconsider the strategies in terms of modes, the idea being to treat the rail link as a future key trans-European network. That notwithstanding, the road-works resumed in the valley on 13 September. The Union, however, is already financing a feasibility study on the rail route, and the programme of the Presidency-in-Office states that revitalisation of European railways must be treated as a priority.
Can the Presidency say why the road-works have resumed? Has the Union entered into other financial commitments regarding the Aspe Valley route across the Pyrenees, apart from the above-mentioned study? Will not the Presidency take steps with a view to coordinating the positions of the French and Spanish governments so as to permanently rule out any road development project, since that option would remove the future need for the rail route, especially where freight carriage was concerned?
Mr President, I would like to say to the honourable member that the Council does not have the information you are asking for. Regarding this matter, I should point out that monitoring the trans-European transport network is within the competence of the Commission.
Under Article 18 of the decision taken by the European Parliament and the Council on the Trans-European Network, the Member States regularly provide the Commission with national plans and programmes drawn up to develop the Trans-European Network, particularly regarding projects concerning the common interest, as identified in this decision.
Mr President, thank you for your answer, but I do not find it very satisfactory because the Somport issue is ancient history. I am therefore astonished that the Council is not up to date on this, given that several questions have already been asked on this subject.
I am equally astonished that you can speak of the trans-European Network whereas the Members concerned, France and Spain, do not consider this stretch of road to be part of the trans-European Network at all. If it were the case, I would immediately request that a study of the impact of this matter be made. I asked you this question because works have started again in Aspe valley. These are huge works just to make a small bypass around the small village of Bedous. They are having a considerable impact on the environment and we know very well that in the long run in France, the usual piecemeal approach will be adopted, like slicing a salami, and that tiny slice by tiny slice, we will end up with a motorway or a dual carriageway in the Aspe valley.
Today, then, I would like to see the Council ask what France' s real commitments are in this matter and what means for crossing the Pyrenees the authorities really want to put in place, and I am directing these words to the Finnish Presidency, which has committed itself to the rail crossing and which has spoken in favour of it. If you do not mind, I suggest that you launch an initiative to promote alternative means of transport to the road transport in ecologically sensitive areas, otherwise we will continue to ask you this kind of question and we will only be able to say...
(The President cut the speaker off)
Mr President, firstly, I wish to repeat that this matter falls more within the competence of the Commission, and the Commission' s last question time was here in Parliament yesterday. As the following question referred to a rail connection between France and Spain in the Pyrenees, I would, however, like to say that this rail connection is not at present part of the Trans-European Network, as approved by the European Parliament and the Council in 1996. For that reason, financing may not come from the budget heading relating to the Trans-European Network.
This issue is of great interest to me, but since I am acting as President for the sitting, I am not going to allow a supplementary question.
Question No 2 by (H-0550/99):
Subject: Council's plans for combating drug abuse in the context of an area of freedom, security and justice During the Finnish Presidency, particular priority has been given to the area of freedom, security and justice. Within that area, the fight against drugs is especially important in view of the scale of drug trafficking and the drastic social consequences of drug abuse for individuals and society.
Will the Council say what measures it envisages to combat drug abuse in giving priority to establishing an area of freedom, security and justice?
On the basis of the European Union' s strategy for the period 1995-1999, the European Council urged the institutions, in Vienna in December 1998, to further develop an integrated and well-balanced anti-drugs strategy for the period after 1999, taking account of the new opportunities provided by the Amsterdam Treaty. The Commission subsequently submitted to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions, its communication concerning the European Union' s action plan for combating drugs during the period 2000-2004.
On the basis of the guidelines from the European Council, the work carried out by the previous country to hold the Presidency, the communication from the Commission and the contributions which the Member States and different working parties within the Commission have made to the Commission's communication, we have drafted a proposal for the EU's drugs strategy for the period 2000-2004. In so doing, we have taken account of the views of both the European Parliament and of the above-mentioned institutions and bodies.
This new anti-drugs strategy is needed now because the existing EU strategy will have run its course by the end of this year. Through the Amsterdam Treaty, a great many new opportunities have arisen which must be examined and utilised, both in the area of protecting people' s health and in the areas of legal cooperation and of cooperation with the police and customs. The purpose of this new strategy is to confirm that the EU' s fight against drugs in the future will be broad in scope. The new strategy includes measures to reduce supply and demand, together with measures at an international level.
At the special meeting of the European Council in Tampere in October, on the subject of establishing an area of freedom, security and justice, the emphasis was partly upon the importance of an overarching approach to tackling the drugs problem. New guidelines were also provided for future work in the fight against drugs. The European Council encouraged the Council to adopt the EU' s anti-drugs strategy for the years 2000-2004 before the European Council in Helsinki.
The European Council in Tampere urged that, in accordance with the Treaty, joint research groups be established without delay as a first step in the fight against the drugs trade, trade in human beings and terrorism.
It was also considered that, with regard to national criminal law, efforts to come to agreements regarding joint definitions, sanctions and bases for prosecutions should, at the initial stage, focus upon a limited number of sectors of special significance, such as the illegal trade in drugs.
The decision made in Tampere concerning extended powers for Europol, together with intensified measures against money laundering, will contribute to the European Union' s fight against drugs.
I should like to begin by thanking the Council for its answer. I asked this question quite a long time ago, in fact before the Tampere Summit. I think that the questions concerning drugs were dealt with at the Tampere Summit in a useful, more integrated way and with a view to developing a future strategy, especially in regard to combating the drugs trade and adjacent areas such as money laundering. I am satisfied with the answer and can only hope that the process we have now set in motion through the Tampere Summit will continue and result in concrete measures so that we might together be able to tackle criminal behaviour of this kind and the major problem constituted by the drugs trade.
There has not really been a question, but if Mr Sasi wishes to respond, he may do so.
Allow me to say just briefly that, as the Tampere Summit shows, the fight against the drugs trade is one of the priority areas of the European Union' s policy. There is an extremely long list of objectives and fundamental features for the next plan of operations, covering the years 2000-2004. I believe that, with these guidelines, very effective measures in this field of work can be produced fairly soon.
Europol, which you mentioned, is only an information collection and exchange centre. Do you think that it should be given operational powers to follow drug traffickers moving across Europe?
This is a matter which is still being looked into. However, it is at the same time a fact that cooperation between the police authorities and also between police, customs and legal authorities must be increased. Clearly, the first step must be an exchange of information between the police authorities and via Europol. I believe however that, in the future, we are going to see a development of the kind which the Member predicts in his question.
Question No 3 by (H-0557/99):
Subject: Appropriateness of financing UNDCP programmes The UNDCP has published the results of an annual survey of opium production, which show that estimated total raw opium production in Afghanistan has more than doubled in a year, rising from 2,100 tonnes in 1998 to 4,600 tonnes in 1999. The area devoted to opium cultivation has increased by 43%, from 64,000 to 91,000 hectares. 97% of opium production in 1999 is in areas under Taleban control and the number of Afghan districts where it is grown has risen from 73 to 104. Global opium production has increased from 3,750 tonnes to 6,000 tonnes B an increase of 60%.
For some years the UNDCP has been engaged in costly intensive programmes to eradicate the cultivation of opium poppies in Afghanistan, which are directly managed by the Taleban, who are known for the violent and segregationist system they have forced on the country. The EU budget provides funding for the UNDCP and its programmes, including the one involving Afghanistan.
Does the Council not consider that the EU should suspend its support, including financial support, for the >Taleban project= and carry out a thorough investigation into the effectiveness and management of the funds by the UNDCP?
Does the Council not consider that the use of EU funds by the UNDCP for programmes carried out by regimes which do not respect even minimum human rights constitutes a serious infringement of the principle of conditionality which inspires EU action?
Mr President, the European Union is very concerned about drugs production in Afghanistan. Its direct and indirect effect extends geographically far and wide. The country to hold the Presidency has decided that close monitoring of the situation in Iran and Afghanistan will be the focus point of the action it takes on drugs.
The negative effects on civil society, for example in Europe and Russia, Central Asia and Iran, cannot be underestimated. The European Union finds it alarming that the majority of heroin used in the Member States comes from the poppy fields of Afghanistan. The Union has noted the recent report by the UN drugs control programme, the UNDCP, according to which Afghanistan is, at present, clearly the largest global producer of opium. Its world share of production is 75%. In 1999 opium production grew by 100% on the previous year, reaching the highest volume so far, with a figure of 4,600 tons, which is partly due to the considerable expansion of the crop-growing sector.
The Council proposed an overall EU policy in an amended EU common position on Afghanistan, which was adopted on 25 January 1999. The main aims for Afghanistan are inter alia to achieve a lasting peace and promote an internal dialogue for Afghanistan by offering specific support for the key role played by the UN; in addition, to promote stability and development for the whole region through peace in the country, and to make the prevention of illegal drugs production and terrorism more effective.
Owing to the politically unstable situation in the country and the civil war, not one Member State recognises the Taleban government. A common position by the Union, however, urges Member States to maintain relations with all Afghan groups. The European Union has condemned the many violations of human rights that have occurred in Afghanistan, especially the continual and systematic discrimination towards women and girl children, executions carried out without trial and a system based on harsh discipline and tyranny.
Because the political situation in Afghanistan is critical, and conditions are not right for the creation of bilateral relations, it is difficult, in the opinion of the European Union, to participate effectively in drugs control activity in Afghanistan. The European Union has noted that the UN drugs control programme, the UNDCP, began its pilot programme in Afghanistan, one that made slow but steady progress, in 1998. The programme is based on the UNDCP' s commitment to financing development in special poppy field areas, to which the Taleban have responded by agreeing not to allow the cultivation of opium poppies in new areas, and to permit the UNDCP to control the opium poppy crop and commence action to prevent the illegal traffic of drugs and pull down illegal laboratories.
Mr President, I can well believe that the Council is concerned by what has happened. My question, however, was different and was about past results. Past results tell us that production has doubled. With the commitment of the common position of January 1998, the Council said that the Union would support all the efforts of the UNDCP in Afghanistan, and you have done this with your financing. The problem is the result of that financing. The result is that production has doubled. My question is therefore whether you are going to continue along this same ruinous path, that does not only affect Afghanistan: in fact, the problem is that the European Union is continuing to finance the UNDCP even on programmes such as the consolidation of penal codes in countries such as China and Burma, countries where simple drug addicts are condemned to die, and indirectly, we, through the UNDCP, are collaborating and financing this type of project.
Therefore, faced with a specific failure which is documented in these policies, the question is: are we going to continue to finance this type of project even though it actually makes totalitarian regimes stronger, regimes that are in fact criminal and oppress human rights? That is my question.
Mr President, I will be happy to answer the honourable member' s new question, which concerns UNDCP funding. The UNDCP is not financed out of the European Union budget. The European Union supports the work of the UNDCP on a general level, which it does in a well established and effective way in the area of drugs control, and it is also very satisfied with the cooperation that has taken place with the UNDCP in other areas.
As the honourable member stated, operations in Afghanistan are hampered by the lack of any broadly based government and, thus, a suitable and reliable partner in cooperation. The European Union is working with Afghanistan' s neighbours, mainly in Central Asia as well as Iran, to enhance anti-drugs cooperation conducted with them. The Union considers Central Asia to be strategically important in the control of drugs and is at present drafting an action plan for the region.
One cause of the critical drug situation is the lack of any proper border control between Afghanistan, Kazakhstan, Turkmenistan, Khirgizia, Uzbekistan and Russia. The European Union is attempting to resolve the problem by promoting the TACIS projects implemented within the context of customs cooperation and of justice and home affairs. The projects aim, among other things, to make border controls more efficient between Iran, Afghanistan, Turkmenistan and Uzbekistan, improve the training of customs officials, and increase drugs-related expertise in Kazakhstan, Turkmenistan, Khirgizia, Uzbekistan, Tajikistan and Russia.
Regarding Iran, the European Union has been informed that the UNDCP has just approved a drugs control programme for that country, and opened an office there. Member States are at present exploring ways in which they can participate in financing this programme.
Question No 4 by (H-0609/99):
Subject: Joint drugs action centre International action is required to combat the problems posed by drugs. European, national and local efforts alone are not sufficient for dealing with global problems. The public in the EU has a direct interest in preventing the spread of drugs.
Efforts to curb the influx of drugs are being made by EU Member States and by the USA. More organised forms of cooperation could help to make such efforts more effective.
What is the Council's position on forming a partnership with the USA in order to set up a joint drugs action centre in Bangkok? Have steps been taken to enhance the prospects of such an alternative approach?
I apologise for my inaccurate pronunciation of your surname but at last we know who you are!
In the joint action plan for the EU and the United States, signed in Madrid on 3 December 1995, the following are prescribed under the heading "Reaction to Global Challenges" : increased cooperation in the fight against illegal drug trading, measures of cooperation between competent American authorities and Europol, cooperation in supporting the UN' s drugs monitoring programme, coordination of alternative development programmes designed to counteract drug manufacture, and the setting up of channels of cooperation between appropriate bodies, for example the EU' s European Monitoring Centre for Drugs and Drug Addiction and the Inter-American Monitoring Commission for Drug Addiction.
For the purpose of implementing this action plan, an agreement between the EC and the United States concerning the monitoring of chemical precursors was signed in The Hague on 28 May 1997. Further opportunities for strengthening cooperation are being investigated within the EU-USA project group.
American authorities have approached the European Union with a view to possible cooperation within the international police college in Bangkok, which is a body like the one in Budapest. The proposal is currently being dealt with by the Council' s departments.
I have only praise to give. I think this is very good indeed and I want to thank you very much for your answer. My only problem is that these questions do not get out to the public. Just as the discussion earlier today showed, providing information is a part of the development process for creating understanding for the fact that a variety of measures are required. We must try, I believe, both in the Council and the European Parliament, as well as in other EU bodies such as Information Offices, to make the importance of providing information more widely understood. Our citizens would then have a better understanding of the need for increased legal and policing measures which are necessary on an international basis. We are certainly in agreement about that. My next question is therefore this: are we going to get any information later on about the results which emerge at this centre in Bangkok?
As I said, there is no decision as to whether we are to participate in this partnership in Bangkok. This proposal is being discussed by the Council' s departments at this moment. As I see it, the discussions should take place in a positive spirit. As the Member says, there are clearly quite a few questions being discussed and answered here today during the sitting, but there is relatively little information about these questions for the public. Where results are concerned, it is in both the Council' s and the Commission' s interests, as well as those of the EU as a whole, to report on progress in this work because this in itself strengthens measures to achieve better results in the fight against drugs.
Mr Sasi, in the United States the annual USD 18 billion spent in the fight against drugs is increasingly being called into question. Very recently, the Financial Times invited the European public to reassess prohibitionist policies. I wonder whether, in the appraisals we have been told the Council is making, a cost/benefit assessment has been included of how much these contributions to the so-called fight against drugs are costing European taxpayers and what practical benefits they are bringing.
I should just like to say briefly that there is an office in Lisbon which deals with questions like that but, as far as I know, no such investigation has been carried out. It is a fact that quite a lot of money is spent on these objectives. I must say, however, that the fight against drugs is, for all that, so important that it cannot be said that resources invested in this work are too great. Instead, I believe that we must try to work along these lines.
Where drugs policy in different EU countries is concerned, I believe that each individual Member State ought to decide for itself what its policy is to be because we know that there is a wide variety of viewpoints between different countries.
As the author is not present, Question No 5 lapses.
Question No 6 by (H-0555/99):
Subject: Nuclear power stations in territories bordering on the EU In view of the severe damage caused in the EU by the Chernobyl nuclear accident, what policy does the Council propose to follow as regards providing advice to neighbouring countries and cooperating with them in the development of alternative energy sources?
Mr President, the Council is concerned, just as the honourable Member is, about nuclear safety and would like to reconfirm that it follows the situation very closely. The Council would like to remind everyone of the conclusions reached on 25 May 1994 in this matter, which concern nuclear safety in the electricity industry in Central and Eastern European countries and the newly independent states, and in which the Council defines its approach to this question. In its conclusions, the Council reconfirmed its commitment to promote nuclear safety in the countries in question, and repeated that it was aware that the improvements spoken of must be implemented by means of reliable short- and long-term energy strategies.
In the Council' s conclusions regarding nuclear safety in connection with EU enlargement, it was emphasised that the countries in question use reactors that are impossible to modernise at reasonable expense to comply with internationally approved standards of safety, and that strategies for the energy industry should include preparations to decommission these reactors as quickly as possible, in accordance with an agreed timetable for our accession partners, and in compliance with the agreements relating to nuclear safety bookkeeping. In addition, the Council has said it is ready to support the development of alternative energy sources with the means the EU and the Member States have at their disposal in order to replace the more unreliable nuclear power plants, at the same time taking account of the situation as a whole as well as each country' s special situation and needs.
In recent years we have regularly taken into consideration the fact that the European Union' s neighbouring countries, whether they be the associated countries of Central and Eastern Europe or the countries in the European Free Trade Association, and those belonging to the European Economic Area, participate in important Community action concerning the development of the use of renewable energy sources and energy efficiency. The countries in question may participate in the ALTENER II programme, which is a programme to promote the use of new sources of energy, and in the SAVE II programme, which concerns energy efficiency. We should also point out that this opportunity has been exploited on a large scale in the SAVE II programme, participation in which has been decided by the competent Association Council.
I am glad that the Council has responded positively to this question, specifically with regard to the countries of the Middle East. I live in the Canary Islands, 100 kilometres from Tan Tan, a Moroccan location where the Moroccan Government has now begun a nuclear programme. My supplementary question to the Council asks whether it would consider the possibility of contacting the Moroccan Government with a view to preventing this enterprise which is dangerous for Morocco and, of course, for us, who are its closest neighbours.
Mr President, I would like to say that nuclear power, when used reliably and safely, and when properly supervised, is not dangerous. As for the associated countries, among others, the threats their nuclear power plants pose have been carefully examined. Any action the Commission has requested or ordered has concerned plants where safety problems have been discovered. Unfortunately, I do not know much about the Moroccan nuclear power project, and I cannot judge whether it will present risks or whether it will be implemented without paying sufficient attention to possible risk factors. We shall try to ensure that such a project fulfils all the necessary demands of nuclear safety and, that being the case, it would not present any kind of danger to the Canaries region either.
Mr President-in-Office, I am delighted to hear that you say safe nuclear energy is indeed safe to use, because it is impractical to expect countries that are currently producing 30 and 40% of their energy from nuclear power to replace this with renewable energies on any financial or economic terms or with the burning of fossil fuels without considerable further damage to the environment in these already polluted countries.
Mr President, it is absolutely clear that we can assess the disadvantages of various forms of energy production. Obviously, there is no fully standardised method of gauging them, but it is very clear that the greenhouse phenomenon has nothing to do with nuclear power, which does not produce carbon dioxide emissions and, that being the case, it is totally superior to coal or gas, for example. But I would like to point out that when nuclear power is used, it must be used safely in all respects. I would also remind everyone that in many EU countries nuclear power is used on a massive scale and, regarding my own country, Finland, I can state that we have two nuclear power stations with Russian-built reactors which, according to statistics, are among the world' s best in terms of efficiency and safety.
Your answer was interesting. I should like to refer to a debate we had yesterday about nuclear safety in Eastern Europe. I wonder: do you consider that the Commission has a legal basis for what it has said in its progress reports about, among other things, making it a condition of membership of the European Union that the nuclear power station in Bulgaria and the Slovakian one with the difficult name beginning with a "B" , Bohunice, should be shut down? Do you consider that there is a legal basis for this?
I am a lawyer, but I must say that, as far as I know, there is no legal basis for being able to demand that any reactor be shut down. Where accession to the EU is concerned, it must be pointed out that this is always in the end a political decision. Each Member State must approve the accession of new Member States. Each country' s parliament must also ratify any such agreement. As I see it, there is, however, no special legal reason for requiring applicant countries to take measures such as those described, but political realities may be the basis for making certain demands.
Clearly, the Commission must take account of problems which may arise if, for example, reactors are used which may present a danger to health. Obviously, the European Union cannot tolerate our having forms of energy production which may cause health problems for citizens within the Union' s borders.
Question No 7 by (H-0559/99):
Subject: Creating openness through a regulation In the Spring of 1999, COREPER urged the Commission to submit the proposal required to give practical expression to the provisions of the Amsterdam Treaty concerning openness. Has the Council also urged the new Commission to do so? Would it not be most expedient to submit a specific proposal for a regulation and not a communication as planned last Spring? Which working party will draw up the proposal in the Council B an ad hoc working party of representatives from the Ministries of Justice, for example, or the existing information unit in the Council which currently deals with inquiries concerning documents?
As the honourable Member knows, Article 255, formerly Article 191a, of the Treaty establishing the European Community reads as follows:
"1. Any citizen of the Union, and any natural or legal person residing or having its registered office in a Member State, shall have a right of access to European Parliament, Council and Commission documents, subject to the principles and the conditions to be defined in accordance with paragraphs 2 and 3.
2. General principles and limits on grounds of public or private interest governing this right of access to documents shall be determined by the Council, acting in accordance with the procedure referred to in Article 251 within two years of the entry into force of the Treaty of Amsterdam.
3. Each institution referred to above shall elaborate in its own Rules of Procedure specific provisions regarding access to its documents."
To date, the Commission has not submitted any official proposal for an Act. Nor has the Council under such circumstances yet been able to begin discussing the matter. In view of the fact that the general principles and limits relating to the public' s right of access, in accordance with Article 255, to the above-mentioned institutions' documents are to be established with the European Parliament in accordance with the relevant decision-making procedure by no later than 30 April 2001, the Council will begin discussing any proposal for an Act as soon as it has received this. No decision has yet been made as to the working party which is to be responsible for examining the Commission' s proposal.
In his programme document on transparency, the chairman of the working party concerned with making information available presented the idea of an ad hoc group consisting specifically of experts on making documents available to the public.
As you said in your answer, 30 April 2001 is the last date for approving this. It is a long and difficult process. As citizens and as Members of the European Parliament, we are extremely concerned that there are no concrete signs of the Commission' s putting forward such a proposal during the Finnish Presidency when we should like to have begun the preparation.
We know, as I mentioned in the question, that COREPER urged the Commission, which is to say the Interim Commission, to submit a proposal. What do we know about the situation? It is up to the Commission to put forward something. I think we ought to put some pressure now upon the Commission. Quite a long time has passed. We know that there has been a discussion document which has been circulated and debated in various quarters. I am extremely concerned that we shall not be able to comply with the timetable if we do not now urge the Commission to be more pro-active.
As has been said, openness is one of the absolute priorities for the Finnish Presidency We have therefore been in close contact with the Commission in connection with this issue. As the Member says, COREPER too has urged the Commission to come up with a proposal.
We last discussed this question today with the Commission' s President and the Commission' s secretary-general. The information we had today was to the effect that the Commission unfortunately could not submit its proposal this year but that it will be doing so in January of next year.
Question No 8 by (H-0564/99):
Subject: Access to Council documents by the public How much progress has been made with the register of Council documents which would be accessible to the public on the Internet B which I believe was planned for January 1998?
Mr President, on the basis of a Council decision made on 19 March 1998, a Council document register was made available to the public on the Internet on 1 January 1999. During the first half of 1999 the web site was visited by more than 35,000 people. Within six months it held information relating to 43,000 documents. The register is proving a reliable and effective tool, which the public can use to acquire information on Council documents. Consequently, the number of requests for documents has considerably increased. It is now more than double the figure for 1998.
The document register has thus been on the Internet at the disposal of the public since the start of this year. At present, the Council is looking into ways of improving how the registers work, for example, so that other than confidential documents would be available to the public directly from the Internet. Let it be noted that so far the Council is the only institution to have made an open register of its documents available to the public, according to the recommendation of the European Ombudsman.
I am very disappointed by what the Council has done. If you boast about 43,000 documents I wonder if you have actually visited the Internet site? This is a very small mouse that you have managed to produce so far. Forty-three thousand sounds like a lot. But anybody can produce 43,000 documents. It is what they say that matters. They are very slow in arriving. You cannot find out how votes went in the Council. That is still secret. You cannot find a compte rendu of what people actually said in the Council. That is still secret. It is deeply inadequate what you have done.
In answer to the last question, Mr President, you said that transparency was one of the great priorities of the Finnish Presidency. The Finnish nation is famous for its openness but so far we have reached November in your Presidency and this is still a disaster. Would you please try and improve the register which is, as I said, a very small mouse. There is still a long way to go.
Mr President, according to my information on the present situation there is a monthly summary of voting results available, allowing the public to see how things have gone in the Councils. I would also like to say that the public can presently consult a directory of Council documents on the Internet containing reference information on them. I would, however, repeat that the competent bodies of the Council are investigating the possibility of improving public access to its documents, so that all documents other than those classified as confidential will be available on the Internet. The country to hold the Presidency in any case endorses this position, and I believe that the Council will do its utmost to make its work as open as possible.
I should like to ask the President-in-Office of the Council for confirmation that information on which country voted in which way is not at the moment given when the Council issues its press releases at the end of each Council meeting. Would the Finnish Presidency not agree that there are still a number of Council meetings to be held before the end of its Presidency and that it could use them as a very useful precedent for establishing its credentials in terms of openness - which at the moment, I am afraid, do not exist - by making sure at the very least that when press releases are published at the end of Council meetings, those press releases list exactly how each country voted on each issue on which there was a vote?
Mr President, it is true that the bulletins issued after Council meetings do not make immediately clear which countries voted which way. However, I would like to repeat that information on how the Member States voted is made public in monthly reports. I would also like to say that the press normally carry stories, often before the meetings, on how the various states intend to vote on different issues in the Council.
Question No 9 by (H-0563/99):
Subject: Political prisoners in Burma Could the President-in-Office report on any recent debates and decisions taken by the Council of Foreign Ministers on the subject of the EU's policy towards Burma, and in particular on the possibility of securing from the Burmese government an amnesty for political prisoners?
Mr President, the Council has expressed in many connections its concern to the Burmese authorities regarding the situation in the country, and most recently at the plenary part-session on 11 and 12 October, when it extended the period its common position was to remain in force by six months, once more appealing to the Burmese government to embark on swift and concrete action for the promotion of respect for human rights and democratic and national harmony. The Council has declared its full support for the UN Secretary-General' s special envoy, Alvaro De Soto, in his forthcoming duties, and decided to review its common position on the basis of the results of his work.
The Council is not doing terribly well, is it? That is a very disappointing reply. I was asked to raise this question by the Penzance branch of Amnesty International, which has taken under its wing a particular prisoner of conscience, Thet Win Aung. I mention his name because he is a very good example of what is happening in Burma. He is a student leader who was recently sentenced to 52 years of imprisonment, and this has now been increased to 59 years. He was arrested in October 1998. His place of detention is not known and his family is being put under terrible pressure.
My question to the Council is, given this awful background, is it willing to consider putting pressure upon Burma to declare a total amnesty for such political prisoners and, very much to the point, has the Council ever discussed the possibility of economic sanctions against Burma until it adopts a more humane policy?
Mr President, as I have already said, Burma' s internal political situation is by no means acceptable to the Union, as there is no acknowledgement in that country of fundamental human rights. At present the Council is monitoring the situation and, as I stated, we have a common position on Burma, which - if I am not entirely mistaken - also includes certain economic sanctions. I can assure the honourable Member that the Council will do all it can and put pressure on the Burmese government, so that the situation in Burma can be normalised and improved, and so that human rights will be respected in the future.
Question No 10 by (H-0572/99):
Subject: Conditions for the inclusion of Turkey among countries eligible for membership of the European Union The European Union refused to embark upon pre-accession negotiations with Slovakia and the Baltic States because they did not fulfil the Copenhagen criteria concerning democratic freedoms and respect for minorities. Their impending recognition as countries eligible for accession comes after significant constitutional, legal and political reforms. Will the European Council meeting in Helsinki also pursue the same policy towards Turkey? Does the Finnish Presidency consider that the basic conditions for recognising Turkey as eligible for membership of the European Union should at least comprise dropping the demand for international recognition of a >Turkish-Cypriot state= in the occupied territories of the Republic of Cyprus in order to launch intercommunal talks, Turkey=s agreement to seek settlements of the differences between Greece and Turkey on the basis of international law and its institutions, and the opening of talks on the democratic and cultural rights of the Kurds?
Mr President, the Council would like to stress that the criteria agreed at the European Council in Copenhagen affect in the same way all countries seeking EU membership. The Council would remind everyone that the European Council in Luxembourg stated that Turkey would be assessed according to the same criteria as the other applicant countries. The European Council furthermore reminded everyone that, in order to strengthen relations between Turkey and the EU, there would be a need for political and social reforms, such as respect and protection for minorities, the creation of satisfactory and stable relations between Greece and Turkey and support for the talks being conducted under UN protection on a political solution in Cyprus.
We are aware that decisions on enlargement taken at the European Council in Helsinki, which will be made with reference to the Commission' s annual report will have a powerful impact on relations between the EU and Turkey. Although we cannot predict the outcome of the talks in Helsinki, and although there is still much scope for improvement with regard to Turkey, it seems reasonable to reflect on the many important areas of progress that have been made, which should be taken into consideration. The outcome of the informal meeting of foreign ministers at Saariselkä, which was set forth on 13 September in the conclusions of the General Affairs Council, and Foreign Minister Cem' s presence at the General Affairs Council' s lunch are, in the opinion of the country to hold the Presidency, signs of a constructive new beginning in relations between the Union and Turkey.
Improved relations between Greece and Turkey, not just as a result of the earthquakes, but as an issue in itself, and a discernible change in attitude in Turkey with regard to legal and constitutional reform, human rights and the Turkish Kurds are very welcome steps forward, as are also the commitments and recognition of realities contained in Bülent Ecevit' s letter to Chancellor Gerhard Schröder last May.
The representative of the Council' s response is ambiguous and somewhat schizophrenic in nature. On the one hand, he says that we need to implement the criteria but, on the other hand, he says things are running smoothly in Turkey and so we can proceed. This is clear to us all. Nevertheless, I would like to take the discussion a little further. At one point, he referred to a number of things Turkey must still do. "there is still much scope for improvement with regard to Turkey" , the Minister said. How much scope for improvement is there in Turkey? Is Turkey really ready to be granted applicant status on the basis of what it has done today and the declarations it has made? As regards fundamental issues such as the Greek-Turkish dispute over the Aegean Sea, should the criteria not be for Turkey to recognise the opinions of other countries, but for it to respect international law, to refrain from using violence or threatening to use violence and to refer any disputes it may have to the International Court in The Hague.
Mr President, this autumn I myself went to Turkey and had talks there on the state of human rights in that country. I expressed the Union' s clear position on the unsatisfactory situation we see regarding human rights there. I would like to say, however, that a constructive attitude to Turkey is likely to be a much better policy for the Union than would be the case if Turkey turned its back on the Union entirely and did not even try to embrace those principles that we have incorporated as conditions of membership in the Copenhagen criteria or in other decisions we have taken. I firmly believe that if Turkey were accorded applicant status in Helsinki, it would increase Turkey' s willingness and its efforts to put its own house in order relatively quickly, especially with regard to human rights and the police. We must remember that, before a state can join the Union, the human rights situation in respect of those living there obviously has to be impeccable.
I also want to point out that the Cyprus question is naturally an important part of all of this. I believe that this perspective on membership has contributed to the fact that talks will probably very soon begin on how to solve the Cyprus problem. It is my understanding that Rauf Denktash has promised he is ready to come to the negotiating table in New York, and this would obviously be a very positive sign. I believe that we will achieve better results through constructive cooperation than by cutting the ties of cooperation.
Mr President, I rise not because of the topic of Mr Alavanos' question, but to comment on Minister Sasi' s answer and to put a question to him. Minister Sasi, perhaps you should have said that this was more of a political debate and that a conclusion would be reached in Helsinki. Instead you addressed many different issues under the same heading and no clear conclusion can be drawn from what you said. I would like to ask a question. You made the particular point about Turkey being judged on the basis of the Copenhagen criteria. If Turkey is therefore accorded applicant status in Helsinki, are we then to assume that it has fulfilled those criteria? Please answer us that. We should not be bothering ourselves with all these other factors. Instead, we should try to talk some sense here. I am saying all this, Mr President, because I believe that when the Council comes here, it should have more respect for this institution. We are parliamentarians after all!
Mr President, firstly, I wish to say that Turkey at present does not meet the Copenhagen criteria, but neither do we intend to make a decision in Helsinki on commencing talks with Turkey, which is what is being planned at this moment for Slovakia, Latvia, Lithuania, Romania and Bulgaria. In other words, it is not a question of actually starting talks, but of establishing applicant status and taking subsequent action. I believe that it is realistic to say that Turkey still has a rather long way to go before concrete negotiations on membership can begin.
Mr President, Mr President-in-Office of the Council, I would not describe the response as being schizophrenic in nature, I would just like to know, as we all would, whether the strengthening of relations between the European Union and Turkey is a high priority for the Council, and whether it is such a high priority that those conditions set by the Council to ensure this strengthening of relations are actually being brushed aside. You said, Mr President-in-Office, that Turkey' s position had changed. How has Turkey' s position changed exactly? Turkish forces still occupy the northern part of Cyprus, political rights are still being violated, Öçalan is still in prison and Kurdish people are not even given recognition. You also talk of some promise of negotiations. Indeed, there is such a promise, as regards the Cyprus issue, but it would cost Turkey nothing to begin negotiations, to talk for 15 minutes and then to have done with it. At the same time, this would give the Council good enough reason to say "There! We have now made some progress on the Cyprus issue" .
Mr President, I would like to say that Turkey certainly has implemented action this year to try and improve human rights, but the truth is that it obviously still has a long way to go in this area, and change does not come quickly in any society. On the whole, I believe that cooperation is a better way to build peace that an unwillingness to practise cooperation.
Question No 11 by (H-0602/99):
Subject: Restrictions imposed by Turkey on freedom of navigation On 27 May 1997 the Turkish authorities issued Decision No 2646, signed by Mr Nazmi Kumral (Minister of State of the Marine) prohibiting merchant vessels flying the Cypriot flag or belonging to citizens of Cyprus or of other countries, including the 15 Member States of the European Union, from entering Turkey if they are proceeding from or to any port in the unoccupied area of the Republic of Cyprus. The Republic of Cyprus, on the other hand, which is a victim of Turkish aggression, 37% of it being under illegal Turkish military occupation, has not imposed any limits on entry into its ports by vessels from Turkey. Does the Council consider these restrictions imposed by Turkey to be in accordance with EU principles and does the Council consider it acceptable for a country aspiring to EU membership to take such action against vessels flying the flags of EU Member States?
Mr President, the Council believes that the Turkish action affects the interests of merchant vessels flying a Member State flag and operating between Turkey and Cyprus, and private vessels owned by shipping companies in the Community. In addition, these restrictions do not accord with the basic principles of trade and free competition at sea based on integrity and commercialism as accepted by Turkey within the framework of the OECD. For this reason, numerous official communications have been sent to the Turkish authorities.
Mr President, I consider it a positive sign that there have been remonstrations against Turkey but I would also like to stress my disappointment that what Turkey is doing to the detriment of merchant fleets around the world, including the merchant fleets of the European Union, is being played down. Since Turkey has taken no direct action, it is in violation of international law, the rules of free navigation and the treaties of the European Union. What Turkey is in fact doing is prohibiting vessels proceeding from Cypriot ports from approaching Turkish ports. This does not just refer to vessels which are actually from Cyprus or Greece, which would have roused particular interest, but it also refers to European Union vessels. I would like to ask what response Turkey gave to the European Union' s remonstrations and if it gave no response at all, why then does it not take the matter to the International Court in the Hague? I also wonder why the European Union is prepared to tolerate such unlawfulness and harm the interests of European shipping for a country which does not even have any qualms about threatening a superpower, i.e. the United States, just to defend its banana trade.
Mr President, firstly, regarding the Turkish regulations, let it be said that a circular dated 27 May 1997 put out by the Turkish deputy Minister for Navigation prohibits entry into Turkish ports of vessels sailing the Cypriot flag, or registered in Cyprus, or partly or wholly owned by Cypriot citizens or persons resident in Cyprus or companies established there, as well as vessels using Cypriot ports or those carrying cargo originating in Cyprus.
Turkey' s justification for this has been foreign policy factors connected with Turkish security, meaning they have felt themselves entitled to take discriminatory action on the grounds of national security by virtue of Article 3 of the OECD regulations on transfers of capital. It goes without saying that the Union cannot accept these justifications by Turkey in any respect.
The Union has been active in this affair, and immediately after the decision of 17 November 1997 we sent a letter to the Turkish permanent representative in the European Union. The Turkish delegation at the time indicated on the telephone that it had no intention of replying to the letter. After this, representatives of the Commission raised the matter at the joint committee meeting of the EC/Turkish Customs Union on 16 February 1998. The Turkish delegation did not, however, agree to discuss the matter in that connection, saying it was a matter of national security and that the customs agreement did not cover it.
The next time the country to hold the Presidency of the Council raised the matter was in the other business of the agenda at the OECD' s MTC meeting on 23 - 24 April 1999. The Turkish delegation did not agree to discuss the issue in an official meeting of the committee, as it was a matter of national security, and not an economic matter. This being the case, the MTC held an informal meeting on 24 April 1999. The Turkish delegation said that special practical matters could be discussed later. The MTC stated in connection with the other business of the agenda that there had been bilateral discussions on the matter.
Mr President, the contentious decision of the Turkish Government is yet another example of Turkey' s total disregard for and blatant violation of maritime law following the Turkish Grand National Assembly authorising the Turkish Government to claim casus belli and to declare war on Greece should Greece exercise its rights to extend its territorial waters in accordance with the United Nations Convention on the Law of the Sea which only Turkey has refused to sign. In light of this, I would like to ask the Council if it intends to address this particular issue in its remonstrations to Ankara as well as at the forthcoming European Council in Helsinki in the discussions on EU-Turkey relations and the criteria which, as the Minister said, must be fulfilled.
Mr President, as I said, the Commission intends to raise this matter in the bilateral discussions on reaching a preferential agreement on the liberalisation of services and public procurement between the EU and Turkey. Furthermore, the Council can take up this matter in discussions with Turkey, but there will not be any negotiations as such with Turkey at the Helsinki Summit, so the matter will hardly be brought up there.
Question No 12 by (H-0576/99):
Subject: Substance abusers and methods of treatment An increasing number of substance abusers also have mental problems which, quite clearly, entail difficulties for themselves and difficulties finding effective methods of treatment.
In the Council=s view, how should we tackle this growing problem?
- (SV) There has been no proposal submitted to the Council relating to the question asked by the honourable Member. Finding suitable methods of treatment is, moreover, a matter which falls mainly within the Member States' area of responsibility.
Thank you very much for your answer. I am aware of the fact that this matter falls within the Member States' area of responsibility, but we nonetheless know that it is a shared problem which is not just a question of methods of treatment in general but precisely about the combination of substance abuse and mental illnesses. I know that the Finnish presidency has had mental health as one of a number of topics in its programme. I am therefore wondering now whether one might contemplate opening the doors to more explicit cooperation in connection with the problematic situation in which many people are diagnosed as having a combination of substance abuse and mental health problems.
As has been said, this matter comes within the Member States' area of responsibility. At the same time, there is no reason why it should not be possible to discuss the issue at the meeting of the health ministers and, in that way, then try to create some type of, not perhaps cooperation, but contacts, and perhaps exchange information from different countries in an attempt to develop the methods concerned in different EU countries. I must admit that I am no expert in this area of responsibility. I cannot unfortunately give a clearer answer.
Question No 13 by (H-0578/99):
Subject: Growing federalism in EU decision making Speaking in Strasbourg in July as a representative of the country currently holding the Presidency of the Council, Finland=s Foreign Minister stated one of Finland=s objectives as being to ensure that the Union had a common will, a common policy and a common voice. On this basis a policy is being developed within the Council which will increase the federalisation of the EU: common decision-making bodies in which supranational decisions are taken. What is the Council=s position on a federalism which would compel countries to surrender their right of veto and qualified-majority requirements in order to facilitate supranational decision making?
Mr President, the Council, like the other institutions, exercises its powers according to those conditions and for those purposes that are defined in Article 5 of the EC Treaty and in the provisions of later agreements and documents relating to amendments and additions, on the one hand, and the provisions of the Treaty on the European Union, on the other.
The voting rules contained in these agreements apply when decisions are made in the Council. Extending the scope of application of decisions based on a qualified majority in the Council is one of those issues to be discussed at the conference of the representatives of Member State governments, which is to convene at the beginning of 2000. The European Council took a decision on the matter at its meeting at Cologne on 3 and 4 June 1999. In the Protocol relating to the institutions and EU enlargement and which is annexed to the Treaty of Amsterdam, there are provisions for convening this Intergovernmental Conference. The honourable Member' s question thus does not fall within the area of responsibility of the Council but of that of the conference of representatives of Member State governments.
I would just like to follow up the response from the President-in-Office of the Council to this question by mentioning the Luxembourg Compromise which we do not hear much of now. The question is asked - the opinion of the Council about federalism - about surrendering sovereignty to majority voting. Is the Luxembourg Compromise still regarded as being in force and being respected and would you not agree that it should be?
I mean the compromise by which it is understood that the vital national interests of a Member State will not be overruled by a majority vote in Council. That is my understanding of that compromise.
Mr President, a compromise was made in Luxembourg at the time, and it is in principle still in force, although it might be said that no one has recently insisted that it be applied. Perhaps we should also mention that after that the Ioannina compromise was made.
Question No 14 by (H-0583/99):
Subject: Brominated flame retardants There have recently been alarming reports in Sweden of high levels of brominated flame retardants in fish in the Baltic. The Swedish government has promised to ban brominated flame retardants in 2004 and to press for reductions in their use. How does the Council intend to deal with the problem of brominated flame retardants? Does it intend to seek a ban at EU level, and if so, when? Would a unilateral Swedish ban on brominated fire retardants be regarded as hampering the free movement of goods and thus as an infringement of EU law?
The President-in-Office of the Council has the floor to respond to this question. We trust in the wisdom of the Council.
- (SV) The honourable Member has asked a question concerning the high levels of brominated flame retardants in fish in the Baltic. As the Member is aware, the Council has promulgated legislation which makes it possible to assess and reduce the risks to the environment and to people' s health constituted by hazardous substances.
Furthermore, the Council' s conclusions concerning the further development of the European Community' s policy on chemicals were adopted by the Council - that is to say, the Council on the Environment - on 24 June of this year. In these conclusions, the Council urges the Commission to submit a document concerning the new strategy on chemicals before the end of the year 2000. This document ought to include an outline of a new strategy for improving the identification and assessment of all chemicals.
Thank you for your answer, which it was also very nice to have in Swedish. I perhaps understand why the answer was as it was, but this business with fish in the Baltic is just one example of how brominated flame retardants can cause problems for the environment and for people' s health. We know, you see, that these flame retardants have been used quite freely since the beginning of the seventies in electronic equipment, TV sets, computers etc, and they have just proliferated. This is an enormous problem because Swedish studies, and other studies too, show that we are going to see precisely the same thing happen as we saw happen with PCBs, namely that these chemicals will find their way into the food chains and it will gradually emerge that a big problem has arisen.
I should like an answer to the question of whether Sweden would be able to take a decision to prohibit these substances by the year 2004 and whether the EU would be able to agree to this; that is to say, would the precautionary principle prevail?
- (SV) Since I am not familiar with the investigation concerning the dangers to which these substances give rise, I must say that I cannot, unfortunately, reply directly to the question of whether arrangements should be made to prohibit the use of such substances. I should like, nonetheless, to refer to the Council' s conclusions, to which I also referred in my first reply and which I can also send to you if you wish.
In accordance with the general programme in Council Regulation no 793/93 concerning the assessment and monitoring of risks presented by existing substances, three brominated flame retardants are at present under investigation. If required, the Commission will submit proposals concerning Community measures to reduce the risks to which these substances give rise.
Other specific questions which have also been asked in this context fall within the Commission' s area of authority, and the Commission, in its capacity as administrator of the Community' s policy, also has access to the tools and information which are needed if reliable and up-to-date answers are to be given. When it comes to being able to prohibit these substances, I believe, finally, that the Commission must be asked for its answer to this question.
Question No 15 by (H-0585/99):
Subject: Ban on fuel supplies and looming humanitarian disaster in Yugoslavia The European Union=s opposition, expressed notably at the meeting of EU Foreign Ministers in Luxembourg, to providing fuel and emergency aid for the inhabitants of Yugoslavia to enable them to face the coming winter and the final decision to export heating oil B a plan called Energy for Democracy B to two Serb cities, Nis and Pirot, which are under opposition control, has provoked strong reactions. This decision not only condemns the inhabitants of Yugoslavia to spend the winter entirely deprived of essential heating fuel, following the massive damage inflicted on state infrastructures by NATO bombing, but it is also an insult to the pride of an entire people who are the victims of extortion and who are facing annihilation because the West does not approve of their political leadership.
The Danish Foreign Minister, Mr Petersen, recently stated that this decision sends the right message that democracy and a desire for reform are rewarded. Does the Council consider that statements of this kind reflect the position of the European Union and the so-called international community as regards respect for fundamental democratic freedoms and values? Does it consider further that the blackmailing decision of Luxembourg is a message which promotes democracy, in view of the fact that it seeks to bludgeon a people and its political representatives into adopting anti-democratic practices in order to survive, instead of ensuring that the institutions function in a smooth and democratic manner in the forthcoming elections?
Mr President, on 15 November the General Affairs Council declared its support for the democratic opposition in Serbia, and its attempts at unification. In addition, it said once more that the Union was ready to offer reconstruction aid to a democratic Serbia. The General Affairs Council noted with satisfaction that the first deliveries of heating oil for the two cities of Nis and Pirot under the "Energy for Democracy" programme would take place before the end of November. It requires the projects to be swiftly implemented, and the Council reconfirmed its readiness to consider extending the initiative to other communities.
The Council also reminded everyone of its readiness to continue to help destitute Serbs and of the humanitarian aid granted by the European Community and the Member States for this purpose. The 'self-help aid' granted by ECHO to Serbia will total EUR 62 million, which the Council welcomed at its meeting.
Regarding the elections to be held in the Federal Republic of Yugoslavia, the Council thinks that, under the present circumstances, the idea of free and honestly conducted elections is impossible. Police attacks at peaceful demonstrations, which were carried out repeatedly in Belgrade in October, clearly show that the basic values of democracy, such as freedom of speech and opinion, will not be respected in Serbia as long as Milosevic and his government are in power there.
Mr President, if I am not mistaken, the Council called its programme "Energy for Democracy" . Now we are saying that it is simply humanitarian intervention. The phrase "Energy for Democracy" itself denotes shameless extortion of the Serbian people, since in order to get heating fuel, they must accept the ideas of European Union democracy. Secondly, I would like to comment on and ask the representative of the Council the following: he says that the European Union will not recognise the Milosevic regime and that fair elections cannot take place until judgements have been passed on the political powers of Yugoslavia, of Serbia. So, what are your plans? Have you reached a deadlock? Do you have any other plans in the pipeline that you are not telling Parliament? What are we to make of your intentions since, in your view, elections are not the answer? Even rallies have been banned....May I tell you that in Greece today, with the visit of President Clinton, half of Athens has been cordoned off for two or three days?
Mr President, it is absolutely clear that free democratic elections in Yugoslavia are the only solution to the situation there. But in reply I would say that, at present, circumstances in Yugoslavia, taking into consideration, for example police action and the aggressive attitude towards demonstrations, as well as the Milosevic administration' s attitude towards the press and freedom of information, are such that the conditions for holding free democratic elections in Yugoslavia do no exist right at present.
The basis of Union policy is that it has no desire to support the Milosevic administration in any way whatsoever. As the Union considers humanitarian factors to be very important, however, and does not accept that the deeds of leaders should mean that ordinary citizens have to suffer, it has embarked on a trial project, whereby heating oil will be delivered on a trial basis to Nis and Pirot, but possibly later on to other places as well.
We await with interest that the Yugoslavian government and administration approve these aid measures, as at present we do not have any good experience whatsoever of the government. Passage along the Danube should be freed up as quickly as possible, but achieving cooperation in this respect has not been possible, and Yugoslavia has not embarked on any action to open up the Danube, although it has an obligation to do so under international agreements.
Mr President, Mr President-in-Office of the Council, may I thank you for the clear opinion you have expressed. I can really only register with indignation the fact that Mr Theonas is displaying sympathy here for a war criminal.
I should like, however, to ask you quite specifically what the Council - apart from these sanctions, which I fully and completely approve of - is planning to do in order to provide concrete support to the Serbian opposition this winter. Is a meeting planned, and are there concrete measures to support the Serbian democratic opposition? For that would be of use to the Serbian people!
I would ask Members to address the Council with questions and not to make statements regarding the likes or dislikes of other Members because these naturally call for a response. I am going to give Mr Theonas the floor for 15 seconds and I would ask him not to cause a parliamentary incident. I know that he will not cause one because I know him. I would ask all Members to adhere to the Rules of Procedure and address questions to the Council.
Mr President, I would like to invite Mr Posselt to retract his congratulations, otherwise I shall be forced into thinking that he despises an entire people for not accepting his views on democracy. We should not hate the Serb population just because he wants the right to determine who should lead the country.
I am sure that Mr Posselt has no intention of showing disrespect for Mr Theonas' positions and has no difficulty in expressing it. This is a purely political debate. Has everybody received an answer and are you satisfied? The Council will take the floor to answer this supplementary question. Mr Sasi has the floor.
Mr President, the Union has aspired to cooperation with the democratic forces in Serbia. In October, with this purpose in mind, the General Affairs Council invited representatives of the Serbian democratic opposition to a meeting, and the Yugoslavian situation was discussed with them. We also heard their hopes regarding what sort of action the Union might take in this matter. Among other things, sanctions were discussed, but there was also much discussion about freedom of the media and press, which at present is restricted, meaning that they cannot operate in a democratic fashion in the country. It is also possible that there will be contact between the Union and the Serbian democratic opposition in the meeting that is just starting in Istanbul.
Our bottom line - and there is complete consensus on this, as far as I know - is that a democratic administration should be established for Yugoslavia, and Serbia in particular, as soon as possible, one that the people have been able to elect in their own free elections, without pressure or restriction.
Question No 16 by (H-0586/99):
Subject: Financial Instrument of the OCTs (Overseas Countries and Territories) One of the objectives set by the Amsterdam Conference for the Council was to increase the effectiveness of the financial instrument of the OCTs. The EDF mechanism no longer seems to be able to meet the needs expressed by the OCT authorities. The main criticisms voiced are that they do not receive sufficient funding compared with the ACP countries, and that the procedures are excessively bureaucratic and totally untailored to local structures. Parliament had called specifically for the establishment of a European Development Fund for the OCTs (OCTDF) in its resolution of 11 February 1999.
Does the Council intend to take into account our demand in the new association agreement which is due to enter into force on 1 March 2000?
Mr President, when the Treaty of Amsterdam was signed on 2 October 1997, the Intergovernmental Conference added in its final act a declaration regarding the Overseas Countries and Territories. This declaration exhorts the Council to examine by February 2000 the association system of the OCTs in compliance with the provisions of Article 136 of the EC Treaty. One of the aims of this investigation is to improve the effectiveness of the financial instrument of the OCTs.
On the basis of a resolution passed on 11 February 1999 by the European Parliament, the Commission, on 25 May 1999, delivered a communication to the Council, which formulated three possible ways of improving this financial instrument. They are OCD aid eligibility with regard to Structural Funds, a revised EDF, or a fund specially intended for OCDs in the Union budget. The Council noted these possible guidelines, but did not say it favoured any one of them at this stage. The Council will be debating the details of an improved financial instrument for OCDs once it has its possession, in the near future, the awaited Commission proposal on a definition of the new association system for OCDs to be applied on 1 March 2000. Obviously, the Council will take account of the resolution passed by the European Parliament on 11 February 1999 when it debates this proposal.
I would like to tell the Minister that I do not find his answer very satisfactory. What we are actually facing is the need to have a new association agreement that must come into force on 1 March 2000 and I am a little surprised that, at this stage, no decision has yet been taken on the three guidelines, on the three paths that have been sketched out.
I would like to ask the Council how, when these paths are sketched out, it intends to link, as it were, Parliament with the definition of this new financial instrument, because there is no doubt that a new financial instrument will be needed because what exists at the moment is no longer suitable for the situation of the overseas countries and territories and does not match up to these countries' requirements.
Mr President, I would just like to say and assure the honourable Member that the Council is fully aware that it is necessary to simplify the financial instrument for Overseas Countries and Territories and make it more efficient but, as I said, at present, we only have a communication from the Commission that proposes three different possible approaches. For this reason, it will be some time before a final decision is taken on the matter.
Thank you very much, Mr Sasi. Questions 17 and 18 were not going to be dealt with because they refer to the matter of Chechnya, which was included in today' s agenda. Since the time allocated to Questions to the Council has elapsed, questions 19 to 41 will be replied to in writing.
That concludes Question Time.
Thank you very much, good night and I hope that you will enjoy Strasbourg after a hard day at work.
(The sitting was closed at 10.05 p.m.)